Exhibit 10.6

 

--------------------------------------------------------------------------------

LOAN AGREEMENT

AMONG

AMERICAN TOWER CORPORATION,

AS BORROWER;

TORONTO DOMINION (TEXAS) LLC,

AS ADMINISTRATIVE AGENT FOR THE LENDERS;

THE FINANCIAL INSTITUTIONS WHOSE NAMES APPEAR

AS LENDERS ON THE SIGNATURE PAGES HEREOF;

AND WITH

JPMORGAN CHASE BANK, N.A.,

AND

THE TORONTO DOMINION BANK, NEW YORK BRANCH,

AS ISSUING BANKS;

JPMORGAN CHASE BANK, N.A.,

AS SYNDICATION AGENT;

ROYAL BANK OF SCOTLAND PLC,

CITIGROUP GLOBAL MARKETS INC.,

CALYON NEW YORK BRANCH

AND

CREDIT SUISSE FIRST BOSTON,

AS CO-DOCUMENTATION AGENTS;

AND

J.P. MORGAN SECURITIES INC. AND TD SECURITIES (USA) LLC,

AS CO-LEAD ARRANGERS AND JOINT BOOKRUNNERS

Dated as of June 8, 2007

Kilpatrick Stockton LLP

Atlanta, Georgia

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

ARTICLE 1 - DEFINITIONS

   1

Section 1.1

 

Definitions

   1

Section 1.2

 

Interpretation

   16

Section 1.3

 

Cross References

   16

Section 1.4

 

Accounting Provisions

   17

ARTICLE 2 - LOANS

   17

Section 2.1

 

The Loans.

   17

Section 2.2

 

Manner of Borrowing and Disbursement.

   17

Section 2.3

 

Interest.

   20

Section 2.4

 

Commitment and Letter of Credit Fees.

   21

Section 2.5

 

Voluntary Commitment Reductions

   23

Section 2.6

 

Prepayments and Repayments.

   23

Section 2.7

 

Notes; Loan Accounts.

   24

Section 2.8

 

Manner of Payment.

   24

Section 2.9

 

Reimbursement.

   25

Section 2.10

 

Pro Rata Treatment.

   26

Section 2.11

 

Capital Adequacy

   26

Section 2.12

 

Lender Tax Forms.

   27

Section 2.13

 

Letters of Credit.

   28

Section 2.14

 

Incremental Facility Advances.

   33

ARTICLE 3 - CONDITIONS PRECEDENT

   34

Section 3.1

 

Conditions Precedent to Effectiveness of this Agreement

   34

Section 3.2

 

Conditions Precedent to Each Advance

   35

Section 3.3

 

Conditions Precedent to Issuance of Letters of Credit

   36

ARTICLE 4 - REPRESENTATIONS AND WARRANTIES

   36

Section 4.1

 

Representations and Warranties

   36

Section 4.2

 

Survival of Representations and Warranties, Etc

   39

ARTICLE 5 - GENERAL COVENANTS

   39

Section 5.1

 

Preservation of Existence and Similar Matters

   40

Section 5.2

 

Compliance with Applicable Law

   40

Section 5.3

 

Maintenance of Properties

   40

Section 5.4

 

Accounting Methods and Financial Records

   40

Section 5.5

 

Insurance

   40

Section 5.6

 

Payment of Taxes and Claims

   40

Section 5.7

 

Visits and Inspections

   41

Section 5.8

 

Use of Proceeds

   41

Section 5.9

 

Indemnity

   41

 

(i)



--------------------------------------------------------------------------------

Table of Contents (continued)

 

     Page

ARTICLE 6 - INFORMATION COVENANTS

   42

Section 6.1

 

Quarterly Financial Statements and Information

   42

Section 6.2

 

Annual Financial Statements and Information

   42

Section 6.3

 

Performance Certificates

   42

Section 6.4

 

Copies of Other Reports.

   43

Section 6.5

 

Notice of Litigation and Other Matters

   43

ARTICLE 7 - NEGATIVE COVENANTS

   44

Section 7.1

 

Indebtedness; Guaranties of the Borrower and its Subsidiaries

   44

Section 7.2

 

Limitation on Liens

   45

Section 7.3

 

Liquidation, Merger or Disposition of Assets.

   45

Section 7.4

 

Restricted Payments

   46

Section 7.5

 

Senior Secured Leverage Ratio

   46

Section 7.6

 

Total Borrower Leverage Ratio

   46

Section 7.7

 

Interest Coverage Ratio

   47

Section 7.8

 

Affiliate Transactions

   47

Section 7.9

 

Sales and Leasebacks

   47

Section 7.10

 

Restrictive Agreements

   47

ARTICLE 8 - DEFAULT

   48

Section 8.1

 

Events of Default

   48

Section 8.2

 

Remedies.

   50

Section 8.3

 

Payments Subsequent to Declaration of Event of Default

   51

ARTICLE 9 - THE ADMINISTRATIVE AGENT

   52

Section 9.1

 

Appointment and Authorization

   52

Section 9.2

 

Interest Holders

   52

Section 9.3

 

Consultation with Counsel

   52

Section 9.4

 

Documents

   52

Section 9.5

 

Administrative Agent and Affiliates

   53

Section 9.6

 

Responsibility of the Administrative Agent and Issuing Banks

   53

Section 9.7

 

Action by the Administrative Agent and Issuing Banks.

   53

Section 9.8

 

Notice of Default or Event of Default

   54

Section 9.9

 

Responsibility Disclaimed

   54

Section 9.10

 

Indemnification

   55

Section 9.11

 

Credit Decision

   55

Section 9.12

 

Successor Administrative Agent

   55

Section 9.13

 

Delegation of Duties

   56

Section 9.14

 

No Responsibilities of the Agents

   56

ARTICLE 10 - CHANGES IN CIRCUMSTANCES AFFECTING LIBOR ADVANCES AND INCREASED
COSTS

   56

Section 10.1

 

LIBOR Basis Determination Inadequate or Unfair

   56

Section 10.2

 

Illegality

   56



--------------------------------------------------------------------------------

Table of Contents (continued)

 

     Page

Section 10.3

 

Increased Costs and Additional Amounts.

   57

Section 10.4

 

Effect On Other Advances

   59

Section 10.5

 

Claims for Increased Costs and Taxes; Replacement Lenders

   59

ARTICLE 11 - MISCELLANEOUS

   60

Section 11.1

 

Notices.

   60

Section 11.2

 

Expenses

   62

Section 11.3

 

Waivers

   62

Section 11.4

 

Assignment and Participation.

   62

Section 11.5

 

Accounting Principles

   66

Section 11.6

 

Counterparts

   67

Section 11.7

 

Governing Law

   67

Section 11.8

 

Severability

   67

Section 11.9

 

Interest.

   67

Section 11.10

 

Table of Contents and Headings

   68

Section 11.11

 

Amendment and Waiver.

   68

Section 11.12

 

Entire Agreement

   69

Section 11.13

 

Other Relationships; No Fiduciary Relationships

   69

Section 11.14

 

Directly or Indirectly

   69

Section 11.15

 

Reliance on and Survival of Various Provisions

   70

Section 11.16

 

Senior Debt

   70

Section 11.17

 

Obligations

   70

Section 11.18

 

Confidentiality

   70

ARTICLE 12 - WAIVER OF JURY TRIAL

   71

Section 12.1

 

Waiver of Jury Trial

   71



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A

 

Form of Incremental Facility Note

Exhibit B

 

Form of Notice of Incremental Facility Commitment

Exhibit C

 

Form of Request for Advance

Exhibit D

 

Form of Request for Issuance of Letter of Credit

Exhibit E

 

Form of Revolving Loan Note

Exhibit F

 

Form of Loan Certificate

Exhibit G

 

Form of Performance Certificate

Exhibit H

 

Form of Assignment and Assumption Agreement

SCHEDULES

Schedule 1

 

Commitment Ratios, Lender Names and Notice Addresses

Schedule 2

 

Existing Letters of Credit

Schedule 3

 

Subsidiaries on the Agreement Date

 

(iv)



--------------------------------------------------------------------------------

LOAN AGREEMENT

This Loan Agreement is made as of June 8, 2007, by and among AMERICAN TOWER
CORPORATION, as Borrower, TORONTO DOMINION (TEXAS) LLC, as Administrative Agent,
JPMORGAN CHASE BANK, N.A., as Syndication Agent and an Issuing Bank, THE TORONTO
DOMINION BANK, NEW YORK BRANCH, as an Issuing Bank, and the financial
institutions whose names appear as lenders on the signature page hereof
(together with any permitted successors and assigns of the foregoing).

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each of the parties hereto, the parties
hereby agree as follows:

ARTICLE 1 - DEFINITIONS

Section 1.1 Definitions. For the purposes of this Agreement:

“Acquisition” shall mean (whether by purchase, lease, exchange, issuance of
stock or other equity or debt securities, merger, reorganization or any other
method) (i) any acquisition by the Borrower or any of its Subsidiaries of any
Person that is not a Subsidiary of the Borrower, which Person shall then become
consolidated with the Borrower or such Subsidiary in accordance with GAAP;
(ii) any acquisition by the Borrower or any of its Subsidiaries of all or any
substantial part of the assets of any Person that is not a Subsidiary of the
Borrower; (iii) any acquisition by the Borrower or any of its Subsidiaries of
any business (or related contracts) primarily engaged in the tower, tower
management or related businesses; or (iv) any acquisition by the Borrower or any
of its Subsidiaries of any communications towers or communications tower sites.

“Adjusted EBITDA” shall mean, for the twelve (12) month period preceding the
calculation date, for the Borrower and its Subsidiaries on a consolidated basis,
the sum of (a) Net Income, plus (b) to the extent deducted in determining Net
Income, the sum of (i) Interest Expense, (ii) income tax expense, including,
without limitation, taxes paid or accrued based on income, profits or capital,
including state, franchise and similar taxes and foreign withholding taxes,
(iii) depreciation and amortization (including, without limitation, amortization
of goodwill and other intangible assets), (iv) extraordinary losses and
non-recurring non-cash charges and expenses, (v) all other non-cash charges,
expenses and interest (including, without limitation, any non-cash losses in
respect of Hedge Agreements, non-cash impairment charges, non-cash valuation
charges for stock option grants or vesting of restricted stock awards or any
other non-cash compensation charges, and losses from the early extinguishment of
Indebtedness) and (vi) non-recurring charges and expenses, restructuring
charges, transaction expenses (including, without limitation, transaction
expenses incurred in connection with any merger or acquisition) and
underwriters’ fees, and severance and retention payments in connection with any
merger or acquisition, in each case for such period, less extraordinary gains
and cash payments (not otherwise deducted in determining Net Income) made during
such period with respect to non-cash charges that were added back in a prior
period; provided, however, (I) with respect to any Person that became a
Subsidiary of the Borrower, or was merged with or consolidated into the



--------------------------------------------------------------------------------

Borrower or any of its Subsidiaries, during such period, or any acquisition by
the Borrower or any of its Subsidiaries of the assets of any Person during such
period, “Adjusted EBITDA” shall, at the option of the Borrower in respect of any
or all of the foregoing, also include the Adjusted EBITDA of such Person or
attributable to such assets, as applicable, during such period as if such
acquisition, merger or consolidation had occurred on the first day of such
period and (II) with respect to any Person that has ceased to be a Subsidiary of
the Borrower during such period, or any material assets of the Borrower or any
of its Subsidiaries sold or otherwise disposed of by the Borrower or any of its
Subsidiaries during such period, “Adjusted EBITDA” shall exclude the Adjusted
EBITDA of such Person or attributable to such assets, as applicable, during such
period as if such sale or disposition of such Subsidiary or such assets had
occurred on the first day of such period.

“Administrative Agent” shall mean Toronto Dominion (Texas) LLC, in its capacity
as Administrative Agent for the Lenders and the Issuing Banks, or any successor
Administrative Agent appointed pursuant to Section 9.12 hereof.

“Administrative Agent’s Office” shall mean the office of the Administrative
Agent located at 77 King Street West, 18th Floor, Toronto, Ontario, Canada M5K
IA2, or such other office as may be designated pursuant to the provisions of
Section 11.1 hereof.

“Advance” shall mean the aggregate amounts advanced by the Lenders to the
Borrower pursuant to Article 2 hereof on the occasion of any borrowing and
having the same Interest Rate Basis and Interest Period; and “Advances” shall
mean more than one Advance.

“Affected Lender” shall have the meaning ascribed thereto in Section 10.5
hereof.

“Affiliate” shall mean, with respect to a Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, such first
Person. For purposes of this definition, “control”, when used with respect to
any Person, means the power to direct or cause the direction of the management
and policies of such Person whether by contract or otherwise.

“Agreement” shall mean this Loan Agreement, as amended, supplemented, restated
or otherwise modified in writing from time to time.

“Agreement Date” shall mean June 8, 2007.

“AMT Subsidiaries” shall mean, collectively, American Towers, Inc., a Delaware
corporation, American Tower LLC, a Delaware limited liability company, American
Tower, L.P., a Delaware limited partnership and American Tower International,
Inc., a Delaware corporation, each of which is a Subsidiary of the Borrower.

“Applicable Debt Rating” shall mean (i) where the Debt Rating from any two of
Standard and Poor’s, Moody’s and Fitch is at the same level, such Debt Rating,
and (ii) in the event that each of the Debt Ratings of Standard and Poor’s,
Moody’s and Fitch are at different levels, the middle Debt Rating (i.e., the
highest and lowest Debt Ratings shall be disregarded).

“Applicable Law” shall mean, in respect of any Person, all provisions of
constitutions, statutes, rules, regulations and orders of governmental bodies or
regulatory agencies applicable

 

-2-



--------------------------------------------------------------------------------

to such Person, including, without limiting the foregoing, the Licenses, the
Communications Act, zoning ordinances and all environmental laws, and all
orders, decisions, judgments and decrees of all courts and arbitrators in
proceedings or actions to which the Person in question is a party or by which it
is bound.

“Applicable Margin” shall mean the interest rate margin applicable to Base Rate
Advances and LIBOR Advances, as the case may be, in each case determined in
accordance with Section 2.3(f) hereof.

“Attributable Debt” in respect of a transaction of the type described in
Section 7.9 hereof shall mean, at the time of determination, the present value
of the obligation of the lessee for net rental payments during the remaining
term of the lease included in such sale and leaseback transaction (including any
period for which such lease has been extended or may, at the option of the
lessor, be extended). Such present value shall be calculated using a discount
rate equal to the rate of interest implicit in such transaction, determined in
accordance with GAAP.

“Authorized Signatory” shall mean such senior personnel of a Person as may be
duly authorized and designated in writing by such Person to execute documents,
agreements and instruments on behalf of such Person.

“Available Letter of Credit Commitment” shall mean, at any time, the lesser of
(a) (i) $50,000,000.00 minus (ii) all Letter of Credit Obligations then
outstanding, and (b) the Available Revolving Loan Commitment then in effect.

“Available Revolving Loan Commitment” shall mean, as of any date, the difference
between (i) the Revolving Loan Commitments in effect on such date minus (ii) the
sum of (A) the Revolving Loans then outstanding plus (B) the Letter of Credit
Obligations then outstanding.

“Base Rate” shall mean, at any time, a fluctuating interest rate per annum equal
to the higher of (a) the rate of interest quoted from time to time by the
Administrative Agent as its “prime rate” or “base rate” or (b) the sum of
(i) the Federal Funds Rate plus (ii) one-half of one percent (1/2%). The Base
Rate is not necessarily the lowest rate of interest charged by the
Administrative Agent in connection with extensions of credit.

“Base Rate Advance” shall mean an Advance which the Borrower requests to be made
as a Base Rate Advance or is Converted to a Base Rate Advance, in accordance
with the provisions of Section 2.2 hereof, and which shall be in a principal
amount of at least $1,000,000.00 and in an integral multiple of $500,000.00.

“Base Rate Basis” shall mean a simple interest rate equal to the sum of (i) the
Base Rate and (ii) the Applicable Margin applicable to Base Rate Advances for
the applicable Loans. The Base Rate Basis shall be adjusted automatically as of
the opening of business on the effective date of each change in the Base Rate to
account for such change, and shall also be adjusted to reflect changes of the
Applicable Margin applicable to Base Rate Advances.

“Borrower” shall mean American Tower Corporation, a Delaware corporation.

 

-3-



--------------------------------------------------------------------------------

“Business Day” shall mean a day on which banks and foreign exchange markets are
open for the transaction of business required for this Agreement in Toronto,
Canada, New York, New York and London, England, as relevant to the determination
to be made or the action to be taken.

“Capitalized Lease Obligation” shall mean that portion of any obligation of a
Person as lessee under a lease which at the time would be required to be
capitalized on the balance sheet of such lessee in accordance with GAAP.

“Change of Control” shall mean (a) the acquisition, directly or indirectly, by
any Person or group (as such term is used in Section 13(d)(3) of the Exchange
Act) of more than fifty percent (50%) of the voting power of the voting stock of
either the Borrower (if the Borrower is not a Subsidiary of any Person) or of
the ultimate parent entity of which the Borrower is a Subsidiary (if the
Borrower is a Subsidiary of any Person), as the case may be, by way of merger or
consolidation or otherwise, or (b) a “change of control” event shall occur under
any of the indentures evidencing Indebtedness of the Borrower or any of its
Subsidiaries in an aggregate principal amount exceeding $25,000,000 which event
entitles the holders of such Indebtedness to require the repurchase or repayment
thereof.

“CMBS Facility” shall mean one or more secured loans that may be included in a
commercial real estate securitization transaction.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Commercial Letter of Credit” shall mean a documentary letter of credit issued
in respect of the purchase of goods or services by the Borrower or any of its
Subsidiaries by an Issuing Bank in accordance with the terms of this Agreement.

“Commitment Ratio” shall mean the percentage in which a Lender is severally
bound to fund its portion of Advances to the Borrower under the Revolving Loan
Commitments, as set forth on Schedule 1 attached hereto (together with dollar
amounts) (and which may change from time to time in accordance with Section 11.4
hereof).

“Commitments” shall mean, collectively, the Revolving Loan Commitments and, if
applicable, the Incremental Facility Commitments.

“Communications Act” shall mean the Communications Act of 1934, and any similar
or successor Federal statute, and the rules and regulations of the FCC or other
similar or successor agency thereunder, all as the same may be in effect from
time to time.

“Consolidated Total Assets” shall mean as of any date the total assets of the
Borrower and its Subsidiaries on a consolidated basis shown on the consolidated
balance sheet of the Borrower and its Subsidiaries as of such date and
determined in accordance with GAAP.

“Continue”, “Continuation”, “Continuing” and “Continued” shall mean the
continuation pursuant to Article 2 hereof of a LIBOR Advance as a LIBOR Advance
from one Interest Period to a different Interest Period.

 

-4-



--------------------------------------------------------------------------------

“Convert”, “Conversion” and “Converted” shall mean a conversion pursuant to
Article 2 hereof of a LIBOR Advance into a Base Rate Advance or of a Base Rate
Advance into a LIBOR Advance, as applicable.

“Debt Rating” shall mean, as of any date, the senior unsecured debt rating of
the Borrower that has been most recently announced by Standard and Poor’s,
Moody’s or Fitch, as the case may be.

“Default” shall mean any Event of Default, and any of the events specified in
Section 8.1 hereof, regardless of whether there shall have occurred any passage
of time or giving of notice, or both, that would be necessary in order to
constitute such event an Event of Default.

“Default Rate” shall mean a simple per annum interest rate equal to the sum of
(a) the then applicable Interest Rate Basis (including the Applicable Margin),
and (b) two percent (2.0%).

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as in
effect from time to time.

“ERISA Affiliate” shall mean any Person, including a Subsidiary or an Affiliate
of the Borrower, that is a member of any group of organizations of which the
Borrower is a member and is treated as a single employer with the Borrower under
Section 414 of the Code. Notwithstanding the foregoing, no Verestar Entity shall
be deemed to be an “ERISA Affiliate” or part of the “ERISA Affiliates”
respectively.

“Eurodollar Reserve Percentage” shall mean the percentage which is in effect
from time to time under Regulation D of the Board of Governors of the Federal
Reserve System, as such regulation may be amended from time to time, as the
maximum reserve requirement applicable with respect to Eurocurrency Liabilities
(as that term is defined in Regulation D), whether or not any Lender has any
such Eurocurrency Liabilities subject to such reserve requirement at that time.

“Event of Default” shall mean any of the events specified in Section 8.1 hereof;
provided, however, that any requirement stated therein for notice or lapse of
time, or both, has been satisfied.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“FCC” shall mean the Federal Communications Commission, or any other similar or
successor agency of the Federal government administering the Communications Act.

“February 2004 Senior Notes” shall mean the 7.50% Senior Notes due 2012 issued
by the Borrower pursuant to that certain Indenture dated as of February 4, 2004
as the same may be amended, supplemented or otherwise modified from time to time
to the extent not prohibited hereunder (and any exchange notes issued in
connection therewith).

“Federal Funds Rate” shall mean, as of any date, the weighted average of the
rates on overnight Federal funds transactions with the members of the Federal
Reserve System arranged

 

-5-



--------------------------------------------------------------------------------

by Federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York or, if such rate is not so published for any day which is a Business
Day, the average of the quotations for such day on such transactions received by
the Administrative Agent from three (3) Federal funds brokers of recognized
standing selected by the Administrative Agent.

“Fitch” shall mean Fitch, Inc. (Fitch Ratings), and its successors.

“GAAP” shall mean generally accepted accounting principles in the United States,
consistently applied.

“Granting Lender” shall have the meaning ascribed thereto in Section 11.4(j)
hereof.

“Guaranty”, as applied to an obligation, shall mean and include (a) a guaranty,
direct or indirect, in any manner, of all or any part of such obligation, and
(b) any agreement, direct or indirect, contingent or otherwise, the practical
effect of which is to assure in any way the payment or performance (or payment
of damages in the event of non-performance) of all or any part of such
obligation, including, without limiting the foregoing, any reimbursement
obligations as to amounts drawn down by beneficiaries of outstanding letters of
credit or capital call requirements; provided, however, that the term “Guaranty”
shall not include guarantees not involving Indebtedness.

“Hedge Agreements” shall mean, with respect to any Person, any agreements or
other arrangements to which such Person is a party relating to any rate swap
transaction, basis swap, forward rate transaction, interest rate cap
transaction, interest rate floor transaction, interest rate collar transaction,
currency swap transaction, cross-currency rate swap transaction, or any other
similar transaction, including an option to enter into any of the foregoing or
any combination of the foregoing.

“Incremental Facility” shall mean the additional Indebtedness that the Borrower
may request pursuant to Section 2.14 hereof and which shall be subject to the
terms and conditions of this Agreement.

“Incremental Facility Advance” shall mean an Advance made by any Lender holding
an Incremental Facility Commitment pursuant to Section 2.14 hereof.

“Incremental Facility Commitment” shall mean the commitment of any Lender or
Lenders to make advances to the Borrower in accordance with Section 2.14 hereof
(the Borrower may obtain Incremental Facility Commitments from more than one
Lender, which commitments shall be several obligations of each such Lender); and
“Incremental Facility Commitments” shall mean the aggregate of the Incremental
Facility Commitments of all Lenders.

“Incremental Facility Loans” shall mean the amounts advanced by the Lenders
holding an Incremental Facility Commitment to the Borrower as Incremental
Facility Loans under an Incremental Facility Commitment, and evidenced by the
Incremental Facility Notes.

 

-6-



--------------------------------------------------------------------------------

“Incremental Facility Notes” shall mean those certain Incremental Facility Notes
issued to the Lenders having an Incremental Facility Commitment, which
Incremental Facility Notes shall be substantially in the form of Exhibit A
attached hereto.

“Indebtedness” shall mean, with respect to any Person and without duplication:

(a) indebtedness for money borrowed of such Person and indebtedness of such
Person evidenced by notes payable, bonds, debentures or other similar
instruments or drafts accepted representing extensions of credit;

(b) all indebtedness of such Person upon which interest charges are customarily
paid (other than trade payables arising in the ordinary course of business, but
only if and so long as such accounts are payable on customary trade terms);

(c) all Capitalized Lease Obligations of such Person;

(d) all reimbursement obligations of such Person with respect to outstanding
letters of credit;

(e) all indebtedness of such Person issued or assumed as full or partial payment
for property or services (other than trade payables arising in the ordinary
course of business, but only if and so long as such accounts are payable on
customary trade terms);

(f) all net obligations of such Person under Hedge Agreements valued on a marked
to market basis on the date of determination;

(g) all direct or indirect obligations of any other Person secured by any Lien
to which any property or asset owned by such Person is subject, but only to the
extent of the higher of the fair market value or the book value of the property
or asset subject to such Lien (if less than the amount of such obligation), if
the obligation secured thereby shall not have been assumed; and

(h) Guaranties by such Person of any of the foregoing of any other Person;

provided, however, that the Capitalized Lease Obligations to TV Azteca described
in the public filings of the Borrower with the Securities and Exchange
Commission prior to the Agreement Date shall not be deemed to be, and shall be
excluded from, Indebtedness. For purposes of this definition, interest which is
accrued but not paid on the scheduled due date for such interest shall be deemed
Indebtedness.

“Indemnitee” shall have the meaning ascribed thereto in Section 5.9 hereof.

“Interest Expense” shall mean, for any period, all cash interest expense
(including imputed interest with respect to Capitalized Lease Obligations and
commitment fees) with respect to any Indebtedness (including, without
limitation, the Obligations) of the Borrower and its Subsidiaries on a
consolidated basis during such period pursuant to the terms of such
Indebtedness.

 

-7-



--------------------------------------------------------------------------------

“Interest Period” shall mean (a) in connection with any Base Rate Advance, the
period beginning on the date such Advance is made as or Converted to a Base Rate
Advance and ending on the last day of the fiscal quarter in which such Advance
is made as or Converted to a Base Rate Advance; provided, however, that if a
Base Rate Advance is made or Converted on the last day of any fiscal quarter, it
shall have an Interest Period ending on, and its Payment Date shall be, the last
day of the following fiscal quarter, and (b) in connection with any LIBOR
Advance, the term of such Advance selected by the Borrower or otherwise
determined in accordance with this Agreement. Notwithstanding the foregoing,
however, (i) any applicable Interest Period which would otherwise end on a day
which is not a Business Day shall be extended to the next Business Day unless,
with respect to LIBOR Advances only, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day, (ii) any applicable Interest Period, with respect to LIBOR
Advances only, which begins on a day for which there is no numerically
corresponding day in the calendar month during which such Interest Period is to
end shall (subject to clause (i) above) end on the last day of such calendar
month, and (iii) the Borrower shall not select an Interest Period which extends
beyond the Maturity Date or such earlier date as would interfere with the
Borrower’s repayment obligations under Section 2.6 hereof. Interest shall be due
and payable with respect to any Advance as provided in Section 2.3 hereof.

“Interest Rate Basis” shall mean the Base Rate Basis or the LIBOR Basis, as
appropriate.

“Investment” shall mean any investment or loan by the Borrower or any of its
Subsidiaries in or to any Person which Person, after giving effect to such
investment or loan, is not consolidated with the Borrower and its Subsidiaries
in accordance with GAAP.

“Issuing Banks” shall mean JPMorgan Chase Bank, N.A. and The Toronto Dominion
Bank, New York Branch, as issuers of the Letters of Credit, and their respective
successors and assigns hereunder.

“known to the Borrower”, “to the knowledge of the Borrower” or any similar
phrase, shall mean known by or reasonably should have been known by the
executive officers of the Borrower (which shall include, without limitation, the
chief executive officer, the chief operating officer, if any, the chief
financial officer and the general counsel of the Borrower).

“Lenders” shall mean the Persons whose names appear as “Lenders” on the
signature pages hereof and any other Person which becomes a “Lender” hereunder
after the Agreement Date by executing (i) an Assignment and Assumption Agreement
substantially in the form of Exhibit H attached hereto or (ii) a Notice of
Incremental Facility Commitment substantially in the form of Exhibit B attached
hereto, in each case in accordance with the provisions hereof; and “Lender”
shall mean any one of the foregoing Lenders.

“Letter of Credit Obligations” shall mean, at any time, the sum of (a) an amount
equal to the aggregate undrawn and unexpired amount (including the amount to
which any such Letter of Credit can be reinstated pursuant to the terms hereof)
of the then outstanding Letters of Credit and (b) an amount equal to the
aggregate drawn, but unreimbursed, drawings on any Letters of Credit.

 

-8-



--------------------------------------------------------------------------------

“Letter of Credit Reserve Account” shall mean any account maintained by the
Administrative Agent for the benefit of the Issuing Banks.

“Letters of Credit” shall mean, collectively, each Standby Letter of Credit or
Commercial Letter of Credit issued by the Issuing Banks on behalf of the
Borrower or any of its Subsidiaries in accordance with the terms hereof,
including, without limitation, the existing Letters of Credit set forth on
Schedule 2 attached hereto.

“LIBOR” shall mean, for any Interest Period, the rate appearing on the Telerate
Service Page 3750 (or on any such other page as may replace the designated page
on the Telerate Service or such other service as may be nominated by the British
Bankers’ Association) as of 11:00 a.m. (London, England time) two (2) Business
Days before the first day of such Interest Period as the rate for U.S. dollar
deposits, in an amount approximately equal to the principal amount of, and for a
length of time approximately equal to the Interest Period for, the LIBOR Advance
sought by the Borrower.

“LIBOR Advance” shall mean an Advance which the Borrower requests to be made as,
Converted to or Continued as a LIBOR Advance in accordance with the provisions
of Section 2.2 hereof, and which shall be in a principal amount of at least
$5,000,000.00 and in an integral multiple of $1,000,000.00.

“LIBOR Basis” shall mean a simple per annum interest rate (rounded upward, if
necessary, to the nearest one-hundredth (1/100th) of one percent (1%)) equal to
the sum of (a) the quotient of (i) LIBOR divided by (ii) one (1) minus the
Eurodollar Reserve Percentage, if any, stated as a decimal, plus (b) the
Applicable Margin. The LIBOR Basis shall apply to Interest Periods of one (1),
two (2), three (3), or six (6) months, and, once determined, shall remain
unchanged during the applicable Interest Period, except for changes to reflect
adjustments in the Eurodollar Reserve Percentage and the Applicable Margin as
adjusted pursuant to Section 2.3(f) hereof. The LIBOR Basis for any LIBOR
Advance shall be adjusted as of the effective date of any change in the
Eurodollar Reserve Percentage.

“Licenses” shall mean, collectively, any telephone, microwave, radio
transmissions, personal communications or other license, authorization,
certificate of compliance, franchise, approval or permit, whether for the
construction, the ownership or the operation of any communications tower
facilities, granted or issued by the FCC and held by the Borrower or any of its
Subsidiaries.

“Lien” shall mean, with respect to any property, any mortgage, lien, pledge,
charge, security interest, title retention agreement or other encumbrance of any
kind in respect of such property.

“Loan Documents” shall mean, collectively, this Agreement, the Notes, all fee
letters, all Requests for Advance, all Requests for Issuance of Letters of
Credit, all Letters of Credit, all Notices of Incremental Facility Commitment,
and all other certificates, documents, instruments and agreements executed or
delivered by the Borrower in connection with or contemplated by this Agreement
or any other Loan Document.

 

-9-



--------------------------------------------------------------------------------

“Loans” shall mean, collectively, the Revolving Loans and, if applicable, the
Incremental Facility Loans.

“Majority Lenders” shall mean Lenders the total of whose (a) portion of the
Unutilized Commitments plus (b) Loans then outstanding, exceeds fifty percent
(50%) of the sum of (i) the aggregate Unutilized Commitments plus (ii) the
aggregate Loans then outstanding, in each case, held by all Lenders entitled to
vote hereunder.

“Material Subsidiary” shall mean any Subsidiary of the Borrower whose Adjusted
EBITDA, as of the last day of any fiscal year, is greater than five percent
(5%) of the Adjusted EBITDA of the Borrower and its Subsidiaries on a
consolidated basis as of such date.

“Material Subsidiary Group” shall mean one or more Subsidiaries of the Borrower
when taken as a whole whose Adjusted EBITDA, as of the last day of any fiscal
year, is greater than five percent (5%) of the Adjusted EBITDA of the Borrower
and its Subsidiaries on a consolidated basis as of such date.

“Materially Adverse Effect” shall mean (a) any material adverse effect upon the
business, assets, liabilities, financial condition or results of operations of
the Borrower and its Subsidiaries, taken as a whole, or (b) a material adverse
effect upon any material rights or benefits of the Lenders or the Administrative
Agent under the Loan Documents.

“Maturity Date” shall mean June 8, 2012, or such earlier date as payment of the
Loans shall be due (whether by acceleration, reduction of the Commitments to
zero or otherwise).

“Moody’s” shall mean Moody’s Investor’s Service, Inc., and its successors.

“Necessary Authorizations” shall mean all approvals and licenses from, and all
filings and registrations with, any governmental or other regulatory authority,
including, without limiting the foregoing, the Licenses and all approvals,
licenses, filings and registrations under the Communications Act, necessary in
order to enable the Borrower and its Subsidiaries to own, construct, maintain,
and operate communications tower facilities and to invest in other Persons who
own, construct, maintain, manage and operate communications tower facilities.

“Net Income” shall mean, for any period of determination, net income of the
Borrower and its Subsidiaries, on a consolidated basis, determined in accordance
with GAAP.

“Net Proceeds” shall mean, with respect to any sale, lease, transfer or other
disposition of assets by, or any insurance or condemnation proceedings with
respect to the assets of, the Borrower or any of its Subsidiaries, the aggregate
amount of cash received (including, without limitation, any payments received
for non-competition covenants, consulting or management fees in connection with
such sale, and any portion of the amount received evidenced by a promissory note
or other evidence of Indebtedness issued by the purchaser), net of (i) amounts
reserved, if any, for taxes payable with respect to any such transaction or
proceeding (after application (assuming application, to the extent permitted by
Applicable Law, first to such reserves) of any available losses, credits or
other offsets), (ii) reasonable and customary transaction costs properly
attributable to such transaction or proceeding and payable by the Borrower or
any of its Subsidiaries (other than to an Affiliate) in connection with such

 

-10-



--------------------------------------------------------------------------------

transaction or proceeding, including, without limitation, commissions, and
(iii) until actually received by any the Borrower or any of its Subsidiaries,
any portion of the amount (x) received and held in escrow or (y) evidenced by a
promissory note or other evidence of Indebtedness issued by a purchaser or
non-compete, consulting or management agreement or covenant or (z) otherwise for
which compensation is paid over time. Upon receipt by the Borrower or any of its
Subsidiaries of (A) amounts referred to in item (iii) of the preceding sentence,
or (B) if there shall occur any reduction in the tax reserves referred to in
item (i) of the preceding sentence resulting in a payment to the Borrower or any
of its Subsidiaries, such amounts shall then be deemed to be “Net Proceeds.”

“Non-Consenting Lender” shall have the meaning ascribed thereto in
Section 11.11(c) hereof.

“Non-Excluded Taxes” shall have the meaning ascribed thereto in Section 10.3(b)
hereof.

“Non-U.S. Person” shall mean a Person who is not a U.S. Person.

“Notes” shall mean, collectively, the Revolving Loan Notes and any Incremental
Facility Notes.

“Notice of Incremental Facility Commitment” shall mean any Notice of Incremental
Facility Commitment by the Borrower executed in accordance with Section 2.14
hereof, which notice shall be substantially in the form of Exhibit B attached
hereto and shall be delivered to the Administrative Agent and the Lenders.

“November 2003 Senior Subordinated Notes” shall mean the 7.25% Senior
Subordinated Notes due 2011 issued by American Towers, Inc. pursuant to that
certain Indenture dated as of November 18, 2003 as the same may be amended,
supplemented or otherwise modified from time to time to the extent not
prohibited hereunder (and any exchange notes issued in connection therewith).

“Obligations” shall mean all payment and performance obligations of every kind,
nature and description of the Borrower to the Lenders, the Issuing Banks or the
Administrative Agent, or any of them, under this Agreement and the other Loan
Documents (including, without limitation, any interest, fees and other charges
on the Loans or otherwise under the Loan Documents that would accrue but for the
filing of a bankruptcy action with respect to the Borrower, whether or not such
claim is allowed in such bankruptcy action and the Letter of Credit
Obligations), as they may be amended from time to time, or as a result of making
the Loans or issuing Letters of Credit, whether such obligations are direct or
indirect, absolute or contingent, due or not due, contractual or based in tort,
liquidated or unliquidated, arising by operation of law or otherwise, now
existing or hereafter arising.

“October 2004 Senior Notes” shall mean the 7.125% Senior Notes due 2012 issued
by the Borrower pursuant to that certain Indenture dated as of October 5, 2004
as the same may be amended, supplemented or otherwise modified from time to time
to the extent not prohibited hereunder (and any exchange notes issued in
connection therewith).

 

-11-



--------------------------------------------------------------------------------

“Ownership Interests” shall mean, as applied to any Person, corporate stock and
any and all securities, shares, partnership interests (whether general, limited,
special or other), limited liability company interests, membership interests,
equity interests, participations, rights or other equivalents (however
designated and of any character) of corporate stock of such Person or any of the
foregoing issued by such Person (whether a corporation, a partnership, a limited
liability company or another type of entity) and includes, without limitation,
securities convertible into Ownership Interests and rights, warrants or options
to acquire Ownership Interests.

“Payment Date” shall mean the last day of any Interest Period.

“PBGC” shall mean the Pension Benefit Guaranty Corporation, or any successor
thereto.

“Permitted Liens” shall mean, collectively, as applied to any Person:

(a) (i) Liens on real estate or other property for taxes, assessments,
governmental charges or levies not yet delinquent and (ii) Liens for taxes,
assessments, judgments, governmental charges or levies or claims the non-payment
of which is being diligently contested in good faith by appropriate proceedings
and for which adequate reserves have been set aside on such Person’s books in
accordance with GAAP;

(b) Liens of carriers, warehousemen, mechanics, vendors (solely to the extent
arising by operation of law), laborers and materialmen incurred in the ordinary
course of business for sums not yet due or being diligently contested in good
faith, if reserves in accordance with GAAP or appropriate provisions shall have
been made therefor;

(c) Liens incurred in the ordinary course of business in connection with
worker’s compensation and unemployment insurance, social security obligations,
assessments or government charges which are not overdue for more than sixty
(60) days;

(d) restrictions on the transfer of the Licenses or assets of the Borrower or
any of its Subsidiaries imposed by any of the Licenses by the Communications Act
and any regulations thereunder;

(e) easements, rights-of-way, zoning restrictions, licenses, reservations or
restrictions on use and other similar encumbrances on the use of real property
which do not materially interfere with the ordinary conduct of the business of
such Person or the use of such property in the operation of the business by such
Person;

(f) Liens arising by operation of law in favor of purchasers in connection with
any asset sale permitted hereunder; provided, however, that such Lien only
encumbers the property being sold;

(g) Liens in respect of Capitalized Lease Obligations, so long as such Liens
only attach to the assets leased thereunder, and Liens reflected by Uniform
Commercial Code financing statements filed in respect of true leases or
subleases of the Borrower or any of its Subsidiaries;

 

-12-



--------------------------------------------------------------------------------

(h) Liens to secure performance of statutory obligations, surety or appeal
bonds, performance bonds, bids or tenders;

(i) judgment Liens which do not result in an Event of Default under
Section 8.1(h) hereof;

(j) Liens in connection with escrow or security deposits made in connection with
Acquisitions permitted hereunder;

(k) Liens created on any Ownership Interests of Subsidiaries of the Borrower
that are not Material Subsidiaries held by the Borrower or any of its
Subsidiaries other than in connection with Indebtedness of the Borrower or any
of its Subsidiaries;

(l) Liens in favor of the Borrower or any of its Subsidiaries;

(m) banker’s Liens, rights of set-off or similar rights and remedies as to
deposit accounts or other funds maintained with a depositary institution;
provided that such deposit account is not (i) a dedicated cash collateral
account and is not subject to restrictions against access in excess of those set
forth by regulations promulgated by the Federal Reserve Board or other
applicable law; and (ii) intended to provide collateral to the depositary
institution;

(n) licenses, sublicenses, leases or subleases granted by the Borrower or any of
its Subsidiaries to any other Person in the ordinary course of business;

(o) Liens in the nature of trustees’ Liens granted pursuant to any indenture
governing any Indebtedness permitted hereunder, in each case in favor of the
trustee under such indenture and securing only obligations to pay compensation
to such trustee, to reimburse its expenses and to indemnify it under the terms
thereof; and

(p) Liens on property of the Borrower or any of its Subsidiaries at the time the
Borrower or such Subsidiary acquired the property, including acquisition by
means of a merger or consolidation with or into the Borrower or such Subsidiary,
or an acquisition of assets; provided that such Liens (i) are not created,
incurred or assumed in connection with or in contemplation of such acquisition
and (ii) may not extend to any other property owned by the Borrower or such
Subsidiary.

“Person” shall mean an individual, corporation, limited liability company,
association, partnership, joint venture, trust or estate, an unincorporated
organization, a government or any agency or political subdivision thereof, or
any other entity.

“Plan” shall mean an employee benefit plan within the meaning of Section 3(3) of
ERISA or any other employee benefit plan maintained for employees of the
Borrower or any of its Subsidiaries or ERISA Affiliates.

“Proposed Change” shall have the meaning ascribed thereto in Section 11.11(c)
hereof.

“Register” shall have the meaning ascribed thereto in Section 11.4(g) hereof.

 

-13-



--------------------------------------------------------------------------------

“Replacement Lender” shall have the meaning ascribed thereto in Section 10.5
hereof.

“Request for Advance” shall mean a certificate designated as a “Request for
Advance,” signed by an Authorized Signatory of the Borrower requesting an
Advance, Continuation or Conversion hereunder, which shall be in substantially
the form of Exhibit C attached hereto, and shall, among other things,
(i) specify the date of the requested Advance, Continuation or Conversion (which
shall be a Business Day), the amount of the Advance, the type of Advance (LIBOR
or Base Rate), and, with respect to LIBOR Advances, the Interest Period with
respect thereto, (ii) state that there shall not exist, on the date of the
requested Advance, Continuation or Conversion and after giving effect thereto, a
Default, (iii) specify the Applicable Margin then in effect, (iv) designate the
amount of the Revolving Loan Commitments being drawn (if any), and (v) designate
the amount of the Revolving Loans and, if applicable, Incremental Facility Loans
being Continued or Converted.

“Request for Issuance of Letter of Credit” shall mean any certificate signed by
an Authorized Signatory of the Borrower requesting that an Issuing Bank issue a
Letter of Credit hereunder, which certificate shall be in substantially the form
of Exhibit D attached hereto and shall, among other things, specify (a) that the
requested Letter of Credit is either a Commercial Letter of Credit or a Standby
Letter of Credit, (b) the stated amount of the Letter of Credit, (c) the
effective date for the issuance of the Letter of Credit (which shall be a
Business Day), (d) the date on which the Letter of Credit is to expire (which
shall be a Business Day), (e) the Person for whose benefit such Letter of Credit
is to be issued and (f) other relevant terms of such Letter of Credit.

“Restricted Payment” shall mean any direct or indirect distribution, dividend or
other payment to any Person (other than to the Borrower or any of its
Subsidiaries) on account of any Ownership Interests of the Borrower or any of
its Subsidiaries (other than dividends payable solely in Ownership Interests of
such Person or in warrants or other rights or options to acquire such Ownership
Interests).

“Revolving Loan Commitments” shall mean the aggregate portion of the Revolving
Loan Commitments held by the Lenders as set forth on Schedule 1 attached hereto,
not to exceed $1,250,000,000.00 in the aggregate; and “Revolving Loan
Commitment” shall mean the individual commitment of each such Lender.

“Revolving Loan Notes” shall mean, collectively, those certain revolving
promissory notes in an aggregate original principal amount of up to the
Revolving Loan Commitments, issued by the Borrower to the Lenders having a
Revolving Loan Commitment, each one substantially in the form of Exhibit E
attached hereto, and any extensions, renewals or amendments to, or replacements
of, the foregoing.

“Revolving Loans” shall mean, collectively, the amounts advanced by the Lenders
having Revolving Loan Commitments to the Borrower under the Revolving Loan
Commitments.

“Senior Secured Debt” shall mean, for the Borrower and its Subsidiaries on a
consolidated basis as of any date, the aggregate amount of secured Indebtedness
of such Persons as of such date (including, without limitation, Indebtedness
under the SpectraSite CMBS Facility and Indebtedness under any additional CMBS
Facilities entered into in accordance with Section 7.1(h) hereof).

 

-14-



--------------------------------------------------------------------------------

“SPC” shall have the meaning ascribed thereto in Section 11.4(j) hereof.

“SpectraSite CMBS Facility” shall mean that certain mortgage loan more fully
described in the Offering Memorandum dated April 27, 2007 regarding the
$1,750,000,000 American Tower Trust I Commercial Mortgage Pass-Through
Certificates, Series 2007-1.

“Standard and Poor’s” shall mean Standard and Poor’s Ratings Services, a
division of The McGraw-Hill Companies, Inc., and its successors.

“Standby Letter of Credit” shall mean a letter of credit issued by an Issuing
Bank in accordance with the terms hereof to support obligations of the Borrower
or any of its Subsidiaries incurred in the ordinary course of business, and
which is not a Commercial Letter of Credit.

“Subsidiary” shall mean, as applied to any Person, (a) any corporation of which
no less than fifty percent (50%) of the outstanding stock (other than directors’
qualifying shares) having ordinary voting power to elect a majority of its board
of directors, regardless of the existence at the time of a right of the holders
of any class or classes of securities of such corporation to exercise such
voting power by reason of the happening of any contingency, or any partnership
or limited liability company of which no less than fifty percent (50%) of the
outstanding partnership or limited liability company interests, is at the time
owned directly or indirectly by such Person, or by one or more Subsidiaries of
such Person, or by such Person and one or more Subsidiaries of such Person;
provided, however, that if such Person and/or such Person’s Subsidiaries
directly or indirectly own no more than fifty percent (50%) of such Subsidiary’s
Ownership Interests, then such Subsidiary’s operating or governing documents
must require (i) such Subsidiary’s net cash after the establishment of reserves
be distributed to its equity holders no less frequently than quarterly and
(ii) the consent of such Person and/or such Person’s Subsidiaries to amend or
otherwise modify the provisions of such operating or governing documents
requiring such distributions, or (b) any other entity which is directly or
indirectly controlled or capable of being controlled by such Person, or by one
or more Subsidiaries of such Person, or by such Person and one or more
Subsidiaries of such Person. Notwithstanding the foregoing, no Unrestricted
Subsidiary shall be deemed to be a Subsidiary of the Borrower or any of its
Subsidiaries for the purposes of this Agreement or any other Loan Document.

“Syndication Agent” shall mean JPMorgan Chase Bank, N.A.

“Taxes” shall have the meaning assigned thereto in Section 10.3(b).

“Total Debt” shall mean, for the Borrower and its Subsidiaries on a consolidated
basis as of any date, the sum (without duplication) of (i) the outstanding
principal amount of the Loans as of such date, (ii) the aggregate amount of
Indebtedness of such Persons as of such date, (iii) the aggregate amount of all
Guaranties by such Persons of Indebtedness as of such date, and (iv) to the
extent payable by the Borrower, an amount equal to the aggregate exposure of the
Borrower under any Hedge Agreements permitted pursuant to Section 7.1 hereof, as
calculated on a marked to market basis as of the last day of the fiscal quarter
being tested or the last day of the most recently completed fiscal quarter, as
applicable.

 

-15-



--------------------------------------------------------------------------------

“TV Azteca” shall mean TV Azteca, S.A. de C.V., a sociedad anónima de capital
variable organized under the laws of the United Mexican States.

“U.S. Person” shall mean a citizen or resident of the United States of America,
a corporation, partnership or other entity created or organized in or under any
laws of the United States of America, or any estate or trust that is subject to
Federal income taxation regardless of the source of its income.

“Unrestricted Subsidiary” shall mean (a) any Verestar Entity and (b) any other
Subsidiary of the Borrower that is hereafter designated by the Borrower as an
Unrestricted Subsidiary by notice to the Administrative Agent and the Lenders;
provided that (i) no Material Subsidiary shall be designated as an Unrestricted
Subsidiary without the prior written consent of the Majority Lenders, and
(ii) no Subsidiary of the Borrower may be designated as an Unrestricted
Subsidiary after the occurrence and during the continuance of a Default or an
Event of Default; provided further that the designation by the Borrower of a
Subsidiary as an Unrestricted Subsidiary may be revoked by the Borrower at any
time by notice to the Administrative Agent and the Lenders so long as no Default
or Event of Default would be caused thereby, from and after which time such
Subsidiary will no longer be an Unrestricted Subsidiary.

“Unutilized Commitments” shall mean (a) with respect to the Revolving Loan
Commitments, the Revolving Loan Commitments minus the Revolving Loans
outstanding, and (b) with respect to the Incremental Facility Commitments, if
applicable, the Incremental Facility Commitments minus the Incremental Facility
Loans outstanding.

“Verestar Entity” shall mean any of Verestar, Inc., a Delaware corporation, or
any Subsidiary of Verestar, Inc.

Section 1.2 Interpretation. Except where otherwise specifically restricted,
reference to a party to this Agreement or any other Loan Document includes that
party and its successors and assigns. All capitalized terms used herein which
are defined in Article 9 of the Uniform Commercial Code in effect in the State
of New York on the date hereof and which are not otherwise defined herein shall
have the same meanings herein as set forth therein. Whenever any agreement,
promissory note or other instrument or document is defined in this Agreement,
such definition shall be deemed to mean and include, from and after the date of
any amendment, restatement, supplement, confirmation or modification thereof,
such agreement, promissory note or other instrument or document as so amended,
restated, supplemented, confirmed or modified. All terms defined in this
Agreement in the singular shall have comparable meanings when used in the plural
and vice versa. The words “hereof,” “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement.

Section 1.3 Cross References. Unless otherwise specified, references in this
Agreement and in each other Loan Document to any Article or Section are
references to such Article or Section of this Agreement or such other Loan
Document, as the case may be, and, unless otherwise specified, references in any
Article, Section or definition to any clause are references to such clause in
such Article, Section or definition.

 

-16-



--------------------------------------------------------------------------------

Section 1.4 Accounting Provisions. Subject to Section 11.5, all accounting terms
used in this Agreement which are not expressly defined herein shall have the
respective meanings given to them in accordance with GAAP, all computations
shall be made in accordance with GAAP, and all balance sheets and other
financial statements shall be prepared in accordance with GAAP. All financial or
accounting calculations or determinations required pursuant to this Agreement,
unless otherwise expressly provided, shall be made on a consolidated basis for
the Borrower and its Subsidiaries.

ARTICLE 2 - LOANS

Section 2.1 The Loans.

(a) Revolving Loans. The Lenders having Revolving Loan Commitments agree
severally, and not jointly, upon the terms and subject to the conditions of this
Agreement, to lend to the Borrower from time to time prior to the Maturity Date
amounts which do not exceed, (i) in the aggregate at any one time outstanding,
the Revolving Loan Commitments and, (ii) individually, such Lender’s Revolving
Loan Commitment, in each case, as in effect from time to time; provided,
however, that the Borrower may not request (and the Lenders shall have no
obligation to make) an Advance under this Section 2.1(a) in excess of the
Available Revolving Loan Commitment on such date.

(b) Letters of Credit. Subject to the terms and conditions of this Agreement,
each Issuing Bank agrees to issue Letters of Credit for the account of the
Borrower (and on behalf of the Subsidiaries) pursuant to Section 2.13 hereof in
an aggregate amount not to exceed the Available Letter of Credit Commitment
determined immediately prior to giving effect to the issuance thereof.

Section 2.2 Manner of Borrowing and Disbursement.

(a) Choice of Interest Rate, Etc. Any Advance hereunder shall, at the option of
the Borrower, be made as a Base Rate Advance or a LIBOR Advance; provided,
however, that at such time as there shall have occurred and be continuing a
Default hereunder, the Borrower shall not have the right to receive or Continue
a LIBOR Advance or to Convert a Base Rate Advance to a LIBOR Advance. Any notice
given to the Administrative Agent in connection with a requested Advance
hereunder shall be given to the Administrative Agent prior to 11:00 a.m. (New
York, New York time) in order for such Business Day to count toward the minimum
number of Business Days required.

(b) Base Rate Advances.

(i) Advances. The Borrower shall give the Administrative Agent in the case of
Base Rate Advances at least one (1) Business Day’s irrevocable prior telephonic
notice followed immediately by a Request for Advance; provided, however, that
the Borrower’s failure to confirm any telephonic notice with a Request for

 

-17-



--------------------------------------------------------------------------------

Advance shall not invalidate any notice so given if acted upon by the
Administrative Agent. Upon receipt of such notice from the Borrower, the
Administrative Agent shall promptly notify each Lender by telephone or telecopy
of the contents thereof.

(ii) Conversions. The Borrower may, without regard to the applicable Payment
Date and upon at least three (3) Business Days’ irrevocable prior telephonic
notice followed by a Request for Advance, Convert all or a portion of the
principal of a Base Rate Advance to a LIBOR Advance. On the date indicated by
the Borrower, such Base Rate Advance shall be so Converted. The failure to give
timely notice hereunder with respect to the Payment Date of any Base Rate
Advance shall be considered a request for a Base Rate Advance.

(c) LIBOR Advances. Upon request, the Administrative Agent, whose determination
in absence of manifest error shall be conclusive, shall determine the available
LIBOR Bases and shall notify the Borrower of such LIBOR Bases to apply for the
applicable LIBOR Advance.

(i) Advances. The Borrower shall give the Administrative Agent in the case of
LIBOR Advances at least three (3) Business Days’ irrevocable prior telephonic
notice followed immediately by a Request for Advance; provided, however, that
the Borrower’s failure to confirm any telephonic notice with a Request for
Advance shall not invalidate any notice so given if acted upon by the
Administrative Agent. Upon receipt of such notice from the Borrower, the
Administrative Agent shall promptly notify each Lender by telephone or telecopy
of the contents thereof.

(ii) Conversions and Continuations. At least three (3) Business Days prior to
the Payment Date for each LIBOR Advance, the Borrower shall give the
Administrative Agent telephonic notice followed by written notice specifying
whether all or a portion of such LIBOR Advance (A) is to be Continued in whole
or in part as one or more LIBOR Advances, (B) is to be Converted in whole or in
part to a Base Rate Advance, or (C) is to be repaid. The failure to give such
notice shall preclude the Borrower from Continuing such Advance as a LIBOR
Advance on its Payment Date and shall be considered a request to Convert such
Advance to a Base Rate Advance. Upon such Payment Date such LIBOR Advance will,
subject to the provisions hereof, be so Continued, Converted or repaid, as
applicable.

(d) Notification of Lenders. Upon receipt of irrevocable prior telephonic notice
in accordance with Section 2.2(b) or (c) hereof or a Request for Advance, or a
notice of Conversion or Continuation from the Borrower with respect to any
outstanding Advance prior to the Payment Date for such Advance, the
Administrative Agent shall promptly but no later than the close of business on
the day of such notice notify each Lender having the applicable Commitment by
telephone, followed promptly by written notice or telecopy, of the contents
thereof and the amount of such Lender’s portion of the Advance. Each Lender
having the applicable Commitment shall, not later than 12:00 noon (New York, New
York time) on the date of borrowing specified in such notice, make available to
the Administrative Agent at the Administrative Agent’s Office, or at such
account as the Administrative Agent shall designate, the amount of its portion
of any Advance that represents an additional borrowing hereunder in immediately
available funds.

 

-18-



--------------------------------------------------------------------------------

(e) Disbursement.

(i) Prior to 2:00 p.m. (New York, New York time) on the date of an Advance
hereunder, the Administrative Agent shall, subject to the satisfaction of the
conditions set forth in Article 3 hereof, disburse the amounts made available to
the Administrative Agent by the Lenders in like funds by (A) transferring the
amounts so made available by wire transfer pursuant to the Borrower’s
instructions, or (B) in the absence of such instructions, crediting the amounts
so made available to the account of the Borrower maintained with the
Administrative Agent.

(ii) Unless the Administrative Agent shall have received notice from a Lender
having an applicable Commitment prior to 12:00 noon (New York, New York time) on
the date of any Advance that such Lender will not make available to the
Administrative Agent such Lender’s ratable portion of such Advance, the
Administrative Agent may assume that such Lender has made or will make such
portion available to the Administrative Agent on the date of such Advance and
the Administrative Agent may in its sole discretion and in reliance upon such
assumption, make available to the requesting Borrower on such date a
corresponding amount. If and to the extent an applicable Lender does not make
such ratable portion available to the Administrative Agent, such Lender agrees
to repay to the Administrative Agent on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to the requesting Borrower until the date such amount is repaid to the
Administrative Agent, at the Federal Funds Rate.

(iii) If such Lender shall repay to the Administrative Agent such corresponding
amount, such amount so repaid shall constitute such Lender’s portion of the
applicable Advance for purposes of this Agreement. If such Lender does not repay
such corresponding amount immediately upon the Administrative Agent’s demand
therefor, the Administrative Agent shall notify the Borrower, and the Borrower
shall immediately pay such corresponding amount to the Administrative Agent,
with interest at the Federal Funds Rate. The failure of any Lender to fund its
portion of any Advance shall not relieve any other Lender of its obligation, if
any, hereunder to fund its respective portion of the Advance on the date of such
borrowing, but no Lender shall be responsible for any such failure of any other
Lender.

(iv) In the event that, at any time when there is no Default and each of the
conditions in Section 3.2 hereof has been satisfied, a Lender having an
applicable Commitment for any reason fails or refuses to fund its portion of an
Advance and such failure shall continue for a period in excess of thirty
(30) days, then, until such time as such Lender has funded its portion of such
Advance (which late funding shall not absolve such Lender from any liability it
may have to the Borrower), or all other Lenders have received payment in full
from the Borrower (whether by repayment or prepayment) or otherwise of the
principal and interest due in respect of such Advance, such non-funding Lender
shall not have the right (A) to vote regarding any issue on which voting is

 

-19-



--------------------------------------------------------------------------------

required or advisable under this Agreement or any other Loan Document, and such
Lender’s portion of the applicable Loans and Commitments shall not be counted as
outstanding for purposes of determining “Majority Lenders” hereunder, and (B) to
receive payments of principal, interest or fees from the Borrower, the
Administrative Agent or the other Lenders in respect of its portion of the
applicable Loans until all applicable Loans of the other Lenders have been fully
paid.

Section 2.3 Interest.

(a) On Base Rate Advances. Interest on each Base Rate Advance shall be computed
on the basis of a year of 365/366 days for the actual number of days elapsed and
shall be payable at the Base Rate Basis for such Advance, in arrears on the
applicable Payment Date. Interest on Base Rate Advances then outstanding shall
also be due and payable on the Maturity Date.

(b) On LIBOR Advances. Interest on each LIBOR Advance shall be computed on the
basis of a 360-day year for the actual number of days elapsed and shall be
payable at the LIBOR Basis for such Advance, in arrears on the applicable
Payment Date, and, in addition, if the Interest Period for a LIBOR Advance
exceeds three (3) months, interest on such LIBOR Advance shall also be due and
payable in arrears on every three (3) month anniversary of the beginning of such
Interest Period. Interest on LIBOR Advances then outstanding shall also be due
and payable on the Maturity Date.

(c) Interest if No Notice of Selection of Interest Rate Basis. If the Borrower
fails to give the Administrative Agent timely notice of its selection of a LIBOR
Basis, or if for any reason a determination of a LIBOR Basis for any Advance is
not timely concluded, the Base Rate Basis shall apply to such Advance.

(d) Interest Upon Event of Default. Immediately upon the occurrence of an Event
of Default hereunder, the outstanding principal balance of the Loans shall bear
interest at the Default Rate. Such interest shall be payable on demand by the
Majority Lenders and shall accrue until the earlier of (i) waiver or cure of the
applicable Event of Default, (ii) agreement by the Majority Lenders (or, if
applicable to the underlying Event of Default, the Lenders) to rescind the
charging of interest at the Default Rate or (iii) payment in full of the
Obligations.

(e) LIBOR Contracts. At no time may the number of outstanding LIBOR Advances
hereunder exceed seven (7).

(f) Applicable Margin.

(i) With respect to any Loans, the Applicable Margin shall be a percentage per
annum determined by reference to the Applicable Debt Rating (as such Applicable
Debt Rating is determined pursuant to Section 2.3(f)(ii)) in effect on such date
as set forth below:

 

    

Applicable Debt Rating

  

LIBOR Advance

Applicable Margin

  

Base Rate Advance

Applicable Margin

A.

   > BBB or Baa2    0.400%    0.000%

B.

   BBB or Baa2    0.500%    0.000%

C.

   BBB- or Baa3    0.625%    0.000%

D.

   BB+ or Ba1    0.750%    0.000%

E.

   BB or Ba2    1.000%    0.000%

F.

   < BB or Ba2    1.250%    0.250%

 

-20-



--------------------------------------------------------------------------------

(ii) Changes in Applicable Margin; Determination of Debt Rating. Changes to the
Applicable Margin shall be effective as of the second (2nd) Business Day after
the day on which the Debt Rating changes. Any change to any Debt Rating
established by Standard and Poor’s, Moody’s or Fitch shall be effective as of
the date on which such change is first announced publicly by the applicable
rating agency making such change and on and after that day the changed Debt
Rating shall be the Debt Rating of such rating agency for purposes of this
Agreement. If none of Standard and Poor’s, Moody’s or Fitch shall have in effect
a Debt Rating, the Applicable Margin shall be set in accordance with part F of
the table set forth in Section 2.3(f)(i). If Standard and Poor’s, Moody’s or
Fitch shall change the basis on which ratings are established, each reference to
the Debt Rating announced by Standard and Poor’s, Moody’s or Fitch, as the case
may be, shall refer to the then equivalent rating by Standard and Poor’s,
Moody’s or Fitch, as the case may be.

Section 2.4 Commitment and Letter of Credit Fees.

(a) Commitment Fees.

(i) The Borrower agrees to pay to the Administrative Agent for the account of
each of the Lenders having a Revolving Loan Commitment in accordance with such
Lender’s applicable Commitment Ratio, a commitment fee on the unused Revolving
Loan Commitment of such Lender for each day from the Agreement Date through and
including the Maturity Date at the applicable rate set forth below, based upon
the Applicable Debt Rating (as such Applicable Debt Rating is determined
pursuant to Section 2.4(a)(ii)) in effect on such date as set forth below:

 

    

Applicable Debt Rating

  

Rate per Annum

A.

   > BBB or Baa2    0.080%

B.

   BBB or Baa2    0.100%

C.

   BBB- or Baa3    0.125%

D.

   BB+ or Ba1    0.150%

E.

   BB or Ba2    0.200%

F.

   < BB or Ba2    0.250%

 

-21-



--------------------------------------------------------------------------------

Such commitment fee shall be computed on the basis of a year of 365/366 days for
the actual number of days elapsed, shall be payable quarterly in arrears on the
last day of each fiscal quarter commencing June 30, 2007 (provided, that if such
day is not a Business Day, such commitment fee shall be payable on the next
Business Day), and shall be fully earned when due and non-refundable when paid.
A final payment of any commitment fee then payable with respect to the Revolving
Loan Commitments shall be due and payable on the Maturity Date.

(ii) Changes in Commitment Fee; Determination of Debt Rating. Changes to the
commitment fee shall be effective as of the second (2nd) Business Day after the
day on which the Debt Rating changes. Any change to any Debt Rating established
by Standard and Poor’s, Moody’s or Fitch shall be effective as of the date on
which such change is first announced publicly by the applicable rating agency
making such change and on and after that day the changed Debt Rating for such
rating agency shall be the Debt Rating of such rating agency for purposes of
this Agreement. If none of Standard and Poor’s, Moody’s or Fitch shall have in
effect a Debt Rating, the Commitment Fee shall be set in accordance with part F
of the table set forth in Section 2.4(a)(i). If Standard and Poor’s, Moody’s or
Fitch shall change the basis on which ratings are established, each reference to
the Debt Rating announced by Standard and Poor’s, Moody’s or Fitch, as the case
may be, shall refer to the then equivalent rating by Standard and Poor’s,
Moody’s or Fitch, as the case may be.

(b) Letter of Credit Fees.

(i) The Borrower agrees to pay to the applicable Issuing Bank a fee on the
stated amount (reduced by the amount of any draws) of any outstanding Letters of
Credit from the date of issuance through and including the expiration date of
each such Letter of Credit at a rate of one eighth of one percent (0.125%) per
annum, which fee shall be computed on the basis of a year of 365/366 days for
the actual number of days elapsed, shall be payable quarterly in arrears on the
last day of each fiscal quarter commencing on June 30, 2007 (provided, that if
such day is not a Business Day, such Letter of Credit fee shall be payable on
the next Business Day), and shall be fully earned when due and non-refundable
when paid.

(ii) The Borrower agrees to pay to the Administrative Agent on behalf of the
Lenders having a Revolving Loan Commitment in accordance with their respective
Commitment Ratios for the Revolving Loans (and the Administrative Agent shall
promptly pay to the Lenders having a Revolving Loan Commitment), a fee on the
stated amount (reduced by the amount of any draws) of any outstanding Letters of
Credit for each day from the date of issuance thereof through the expiration
date for each such Letter of Credit at a rate equal to the Applicable Margin for
LIBOR Advances under the Revolving Loan Commitments. Such Letter of Credit fee
shall be computed on the basis of a year of 365/366 days for the actual number
of days elapsed, shall be payable quarterly in arrears for each quarter on the
last Business Day of each fiscal quarter commencing on June 30, 2007, and shall
be fully earned when due and non-refundable when paid. The Letter of Credit fee
set forth in this Section 2.4(b)(ii) shall be subject to increase and decrease
on the dates and in the amounts set forth in Section 2.3(f)(i) hereof in the
same manner as the adjustment of the Applicable Margin with respect to LIBOR
Advances upon satisfaction of the requirements set forth in Section 2.3(f)(i)
hereof.

 

-22-



--------------------------------------------------------------------------------

Section 2.5 Voluntary Commitment Reductions. The Borrower shall have the right,
at any time and from time to time after the Agreement Date and prior to the
Maturity Date, upon at least three (3) Business Days’ prior written notice to
the Administrative Agent, without premium or penalty, to cancel or reduce
permanently all or a portion of the Revolving Loan Commitments or, if
applicable, the Incremental Facility Commitments; provided, however, that any
such partial reduction shall be made in an amount not less than $5,000,000.00
and in an integral multiple of $1,000,000.00. As of the date of cancellation or
reduction set forth in such notice, the Revolving Loan Commitments or, if
applicable, the Incremental Facility Commitments, shall be permanently reduced
to the amount stated in such notice for all purposes herein, and the Borrower
shall pay to the Administrative Agent for the applicable Lenders the amount
necessary to reduce the principal amount of the Revolving Loans or, if
applicable, the Incremental Facility Loans, then outstanding under the Revolving
Loan Commitments or, if applicable, the Incremental Facility Commitments, to not
more than the amount of Revolving Loan Commitments or, if applicable, the
Incremental Facility Commitments, respectively, as so reduced, together with
accrued interest on the amount so prepaid and any commitment fees accrued
through the date of the reduction with respect to the amount reduced.

Section 2.6 Prepayments and Repayments.

(a) Prepayment. The principal amount of any Base Rate Advance may be prepaid in
full or ratably in part at any time, without premium or penalty and without
regard to the Payment Date for such Advance. The principal amount of any LIBOR
Advance may be prepaid in full or ratably in part, upon three (3) Business Days’
prior written notice, or telephonic notice followed immediately by written
notice, to the Administrative Agent, without premium or penalty; provided,
however, that, to the extent prepaid prior to the applicable Payment Date for
such LIBOR Advance, the Borrower shall reimburse the applicable Lenders, on the
earlier of demand by the applicable Lender or the Maturity Date, for any loss or
out-of-pocket expense incurred by any such Lender in connection with such
prepayment, as set forth in Section 2.9 hereof; and provided further, however,
that the Borrower’s failure to confirm any telephonic notice with a written
notice shall not invalidate any notice so given if acted upon by the
Administrative Agent. Any prepayment hereunder shall be in amounts of not less
than $2,000,000.00 and in an integral multiple of $1,000,000.00. Amounts prepaid
pursuant to this Section 2.6(a) may, with respect to the Revolving Loans, be
reborrowed, subject to the terms and conditions hereof. Amounts prepaid shall be
paid together with accrued interest on the amount so prepaid.

(b) Repayments. The Borrower shall repay the Loans as follows:

(i) Revolving Loans and Letter of Credit Obligations in Excess of Revolving Loan
Commitments. If, at any time, the amount of the sum of the Revolving Loans and
Letter of Credit Obligations (or, if applicable, the Incremental Facility Loans)
shall exceed the Revolving Loan Commitments (or, if applicable, the Incremental
Facility Commitments), the Borrower shall, on such date and subject to
Section 2.9 hereof, make a repayment of the principal amount of the Revolving
Loans

 

-23-



--------------------------------------------------------------------------------

(or, if applicable, the Incremental Facility Loans), or, if there are no such
Loans then outstanding, establish, if applicable, a Letter of Credit Reserve
Account, in each case, in an amount equal to such excess, together with any
accrued interest and fees with respect thereto.

(ii) Maturity Date. In addition to the foregoing, a final payment of all Loans,
together with accrued interest and fees with respect thereto, shall be due and
payable on the Maturity Date.

Section 2.7 Notes; Loan Accounts.

(a) The Loans shall be repayable in accordance with the terms and provisions set
forth herein. If requested by a Lender, one (1) Revolving Loan Note and, if
applicable, one (1) Incremental Facility Note, in each case duly executed and
delivered by one or more Authorized Signatories of the Borrower, shall be issued
by the Borrower and payable to such Lender in accordance with such Lender’s
applicable Commitment Ratio for Revolving Loans and, if applicable, the
Incremental Facility Loans.

(b) Each Lender may open and maintain on its books in the name of the Borrower a
loan account with respect to its portion of the Loans and interest thereon. Each
Lender which opens such a loan account shall debit such loan account for the
principal amount of its portion of each Advance made by it and accrued interest
thereon, and shall credit such loan account for each payment on account of
principal of or interest on its Loans. The records of a Lender with respect to
the loan account maintained by it shall be prima facie evidence of its portion
of the Loans and accrued interest thereon absent manifest error, but the failure
of any Lender to make any such notations or any error or mistake in such
notations shall not affect the Borrower’s repayment obligations with respect to
such Loans.

Section 2.8 Manner of Payment.

(a) Each payment (including, without limitation, any prepayment) by the Borrower
on account of the principal of or interest on the Loans, commitment fees and any
other amount owed to the Lenders or the Administrative Agent or any of them
under this Agreement or the Notes shall be made not later than 1:00 p.m. (New
York, New York time) on the date specified for payment under this Agreement to
the Administrative Agent at the Administrative Agent’s Office, for the account
of the Lenders or the Administrative Agent, as the case may be, in lawful money
of the United States of America in immediately available funds. Any payment
received by the Administrative Agent after 1:00 p.m. (New York, New York time)
shall be deemed received on the next Business Day. Receipt by the Administrative
Agent of any payment intended for any Lender or Lenders hereunder prior to 1:00
p.m. (New York, New York time) on any Business Day shall be deemed to constitute
receipt by such Lender or Lenders on such Business Day. In the case of a payment
for the account of a Lender, the Administrative Agent will promptly, but no
later than the close of business on the date such payment is deemed received,
thereafter distribute the amount so received in like funds to such Lender. If
the Administrative Agent shall not have received any payment from the Borrower
as

 

-24-



--------------------------------------------------------------------------------

and when due, the Administrative Agent will promptly notify the applicable
Lenders accordingly. In the event that the Administrative Agent shall fail to
make distribution to any Lender as required under this Section 2.8, the
Administrative Agent agrees to pay such Lender interest from the date such
payment was due until paid at the Federal Funds Rate.

(b) The Borrower agrees to pay principal, interest, fees and all other amounts
due hereunder or under the Notes without set-off or counterclaim or any
deduction whatsoever.

(c) Prior to the acceleration of the Loans under Section 8.2 hereof, if some but
less than all amounts due from the Borrower are received by the Administrative
Agent with respect to the Obligations, the Administrative Agent shall distribute
such amounts in the following order of priority, all on a pro rata basis to the
Lenders: (i) to the payment on a pro rata basis of any fees or expenses then due
and payable to the Administrative Agent and the Issuing Banks, or any of them or
expenses then due and payable to the Lenders; (ii) to the payment of interest
then due and payable on the Loans on a pro rata basis and of fees then due and
payable to the Lenders on a pro rata basis; (iii) to the payment of all other
amounts not otherwise referred to in this Section 2.8(c) then due and payable to
the Administrative Agent, the Issuing Banks and the Lenders, or any of them,
hereunder or under the Notes or any other Loan Document; and (iv) to the payment
of principal then due and payable on the Loans on a pro rata basis.

(d) Subject to any contrary provisions in the definition of Interest Period, if
any payment under this Agreement or any of the other Loan Documents is specified
to be made on a day which is not a Business Day, it shall be made on the next
Business Day, and such extension of time shall in such case be included in
computing interest and fees, if any, in connection with such payment.

Section 2.9 Reimbursement.

(a) Whenever any Lender shall sustain or incur any losses or reasonable
out-of-pocket expenses in connection with (i) the failure by the Borrower to
borrow, Continue or Convert any LIBOR Advance after having given notice of its
intention to borrow, Continue or Convert such Advance in accordance with
Section 2.2 hereof (whether by reason of the Borrower’s election not to proceed
or the non-fulfillment of any of the conditions set forth in Article 3 hereof),
or (ii) the prepayment other than on the applicable Payment Date (or failure to
prepay after giving notice thereof) of any LIBOR Advance in whole or in part for
any reason, the Borrower agrees to pay to such Lender, upon such Lender’s
demand, an amount sufficient to compensate such Lender for all such losses and
out-of-pocket expenses. Such Lender’s good faith determination of the amount of
such losses or out-of-pocket expenses, as set forth in writing and accompanied
by calculations in reasonable detail demonstrating the basis for its demand,
shall be presumptively correct absent manifest error.

(b) Losses subject to reimbursement hereunder shall include, without limiting
the generality of the foregoing, lost margins, reasonable out-of-pocket expenses
incurred by any Lender or any participant of such Lender permitted hereunder in
connection with the re-employment

 

-25-



--------------------------------------------------------------------------------

of funds prepaid, paid, repaid, not borrowed, or not paid, as the case may be,
and will be payable whether the Maturity Date is changed by virtue of an
amendment hereto (unless such amendment expressly waives such payment) or as a
result of acceleration of the Loans.

Section 2.10 Pro Rata Treatment.

(a) Advances. Each Advance under the Revolving Loan Commitments from the Lenders
hereunder shall be made pro rata on the basis of the applicable Commitment
Ratios of the Lenders having a Revolving Loan Commitment.

(b) Payments. Except as provided in Section 2.2(e) hereof and Article 10 hereof,
each payment and prepayment of principal of, and interest on, the Loans shall be
made to the Lenders pro rata on the basis of their respective unpaid principal
amounts outstanding under the applicable Loans immediately prior to such payment
or prepayment. If any Lender shall obtain any payment (whether involuntary,
through the exercise of any right of set-off, or otherwise) on account of the
Loans in excess of its ratable share of the Loans under its applicable
Commitment Ratio, such Lender shall forthwith purchase from the other Lenders
such participations in the portion of the applicable Loans made by them as shall
be necessary to cause such purchasing Lender to share the excess payment ratably
with each of them; provided, however, that if all or any portion of such excess
payment is thereafter recovered from such purchasing Lender, such purchase from
each Lender shall be rescinded and each such other Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery. The
Borrower agrees that any Lender so purchasing a participation from another
Lender pursuant to this Section 2.10(b) may, to the fullest extent permitted by
law, exercise all its rights of payment (including, without limitation, the
right of set-off) with respect to such participation as fully as if such
purchasing Lender were the direct creditor of the Borrower in the amount of such
participation.

(c) Commitment Reductions. Any reduction of the Revolving Loan Commitments
required or permitted hereunder shall reduce the Revolving Loan Commitment of
each Lender having a Revolving Loan Commitment on a pro rata basis based on the
Commitment Ratio of such Lender for the Revolving Loan Commitment. Any reduction
of any Incremental Facility Commitment required or permitted hereunder shall
reduce the Incremental Facility Commitment of each Lender having such
Incremental Facility Commitment on a pro rata basis based on the Commitment
Ratio of such Lender for such Incremental Facility Commitment.

Section 2.11 Capital Adequacy. If after the date hereof, the adoption of any
Applicable Law regarding the capital adequacy of banks or bank holding
companies, or any change in Applicable Law (whether adopted before or after the
Agreement Date) or any change in the interpretation or administration thereof by
any governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by such Lender (or the
bank holding company of such Lender) with any directive regarding capital
adequacy (whether or not having the force of law) of any such governmental
authority, central bank or comparable agency, has or would have the effect of
reducing the rate of return on any Lender’s capital as a consequence of its
obligations hereunder with respect to the Loans and the Commitments to a level
below that which it could have achieved but for such adoption, change

 

-26-



--------------------------------------------------------------------------------

or compliance (taking into consideration such Lender’s policies with respect to
capital adequacy immediately before such adoption, change or compliance and
assuming that such Lender’s (or the bank holding company of such Lender) capital
was fully utilized prior to such adoption, change or compliance) by an amount
reasonably deemed by such Lender to be material, then, upon demand by such
Lender, the Borrower shall promptly pay to such Lender such additional amounts
as shall be sufficient to compensate such Lender (on an after-tax basis) for
such reduced return which is reasonably allocable to this Agreement, together
with interest on such amount from the fourth (4th) Business Day after the date
of demand or the Maturity Date, as applicable, until payment in full thereof at
the Default Rate. A certificate of such Lender setting forth the amount to be
paid to such Lender by the Borrower as a result of any event referred to in this
paragraph and supporting calculations in reasonable detail shall be
presumptively correct absent manifest error. Notwithstanding any other provision
of this Section 2.11, no Lender shall demand compensation for any increased cost
or reduction referred to above if it shall not at the time be the general policy
or practice of such Lender to demand such compensation in similar circumstances
under comparable provisions of other credit agreements.

Section 2.12 Lender Tax Forms.

(a) On or prior to the Agreement Date and on or prior to the first Business Day
of each calendar year thereafter, to the extent it may lawfully do so at such
time, each Lender which is a Non-U.S. Person shall provide each of the
Administrative Agent and the Borrower (a) if such Lender is a “bank” under
Section 881(c)(3)(A) of the Code, with a properly executed original of Internal
Revenue Service Form W-8BEN or W-8ECI (or any successor form) prescribed by the
Internal Revenue Service or other documents satisfactory to the Borrower and the
Administrative Agent, as the case may be, certifying (i) as to such Lender’s
status as exempt from United States withholding taxes with respect to all
payments to be made to such Lender hereunder and under the Notes or (ii) that
all payments to be made to such Lender hereunder and under the Notes are subject
to such taxes at a rate reduced to zero by an applicable tax treaty, or (b) if
such Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code and intends to claim exemption from U.S. Federal withholding tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest”, a Form W-8BEN, or any subsequent versions thereof or successors
thereto (and, if such Lender delivers a Form W-8BEN, a certificate representing
that such Lender is not a bank for purposes of Section 881(c) of the Code, is
not a ten-percent (10%) shareholder (within the meaning of Section 871(h)(3)(B)
of the Code and is not a controlled foreign corporation related to the Borrower
(within the meaning of Section 864(d)(4) of the Code)), properly completed and
duly executed by such Lender, indicating that such Lender is entitled to receive
payments under this Agreement without deduction or withholding of any United
States Federal income taxes as permitted by the Code. Each such Lender agrees to
provide the Administrative Agent and the Borrower with new forms prescribed by
the Internal Revenue Service upon the expiration or obsolescence of any
previously delivered form, or after the occurrence of any event requiring a
change in the most recent forms delivered by it to the Administrative Agent and
the Borrower, in any case, to the extent it may lawfully do so at such time.

(b) On or prior to the Agreement Date, and to the extent permitted by applicable
U.S. Federal law, on or prior to the first Business Day of each calendar year
thereafter, each Lender which is a U.S. Person shall provide the Administrative
Agent and the Borrower a duly completed and executed copy of the Internal
Revenue Service Form W-9 or successor form to the effect that it is a U.S.
Person.

-27-



--------------------------------------------------------------------------------

Section 2.13 Letters of Credit.

(a) Subject to the terms and conditions hereof, the Issuing Banks, in reliance
on the agreements of the Lenders set forth in Section 2.13(d) hereof, hereby
agree to issue one or more Letters of Credit up to an aggregate face amount
equal to the Available Letter of Credit Commitment determined immediately prior
to giving effect to the issuance thereof; provided, however, that the Issuing
Banks shall not issue any Letter of Credit (i) unless the conditions precedent
to the issuance thereof set forth in Section 3.3 hereof have been satisfied,
(ii) if any Default then exists or would be caused thereby, (iii) if, after
giving effect to such issuance, the Available Revolving Loan Commitment would be
less than zero or (iv) within thirty (30) days preceding the Maturity Date; and
provided further, however, that at no time shall the aggregate amount of the
Letter of Credit Obligations outstanding hereunder exceed $50,000,000.00. Each
Letter of Credit shall (A) be payable at sight, (B) be denominated in United
States dollars, (C) expire, (i) with respect to Standby Letters of Credit, no
later than the earlier to occur of (x) 360 days after its date of issuance (but
may contain provisions for automatic renewal; provided that no Default or Event
of Default exists on the renewal date or would be caused by such renewal) and
(y) the fifth Business Day preceding the Maturity Date, and (ii) with respect to
Commercial Letters of Credit, no later than the earlier to occur of (x) 180 days
after its date of issuance (but may contain provisions for automatic renewal;
provided that no Default or Event of Default exists on the renewal date or would
be caused by such renewal) and (y) the thirtieth day preceding the Maturity
Date. Each Letter of Credit shall be subject to the Uniform Customs and Practice
for Documentary Credits (1993 Revision), International Chamber of Commerce
Publication No. 500 (or, if and when effective, Publication No. 600) and, to the
extent not inconsistent therewith, the laws of the State of New York. The
Issuing Banks shall not at any time be obligated to issue, or cause to be
issued, any Letter of Credit if such issuance would conflict with, or cause the
Issuing Banks to exceed any limits imposed by, any Applicable Law. If a Letter
of Credit provides that it is automatically renewable unless notice is given by
the applicable Issuing Bank that it will not be renewed, such Issuing Bank shall
not be bound to give a notice of non-renewal; provided, however, that during the
continuance of a Default, the applicable Issuing Bank shall consult with the
Lenders when determining whether to give a notice of non-renewal and shall give
a notice of non-renewal if directed to do so by Lenders having in the aggregate
more than fifty percent (50%) of the Revolving Loan Commitment at least
sixty-five (65) days prior to the then scheduled expiration date of such Letter
of Credit. It is hereby agreed that the Letters of Credit set forth on Schedule
2 attached hereto are Letters of Credit issued hereunder for all purposes
hereunder notwithstanding anything herein that may be construed to the contrary.

(b) The Borrower may from time to time request (at its option and in its sole
discretion) either Issuing Bank to issue Letters of Credit. The Borrower shall
execute and deliver to the Administrative Agent and applicable Issuing Bank a
Request for Issuance of Letter of Credit for each Letter of Credit to be issued
by such Issuing Bank not later than 12:00 noon (New York, New York time) on the
fifth (5th) Business Day preceding the date on which the requested Letter of
Credit requested is to be issued, or such shorter notice as may be acceptable to
such Issuing Bank and the Administrative Agent. Upon receipt of any such

 

-28-



--------------------------------------------------------------------------------

Request for Issuance of Letter of Credit, subject to satisfaction of all
conditions precedent thereto as set forth in Section 3.3 hereof, the applicable
Issuing Bank shall process such Request for Issuance of Letter of Credit and the
certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures and shall
promptly issue the Letter of Credit requested thereby. The applicable Issuing
Bank shall furnish a copy of such Letter of Credit (or any amendment thereto or
renewal or extension thereof) to the Borrower, the Administrative Agent and each
of the Lenders following the issuance thereof. The Borrower shall pay or
reimburse the applicable Issuing Bank for normal and customary costs and
expenses incurred by such Issuing Bank in issuing, effecting payment under,
amending or otherwise administering the Letters of Credit.

(c) At such time as the Administrative Agent shall be notified by the applicable
Issuing Bank that the beneficiary under any Letter of Credit has drawn on the
same, the Administrative Agent shall promptly notify the Borrower and each
Lender having a Revolving Loan Commitment, by telephonic notice, followed
promptly by written notice, of the amount of the draw and, in the case of each
such Lender, such Lender’s portion of such draw amount as calculated in
accordance with its respective Commitment Ratio under the Revolving Loan
Commitment.

(d) The Borrower hereby agrees to immediately reimburse the applicable Issuing
Bank for amounts paid by such Issuing Bank in respect of draws under a Letter of
Credit issued at the Borrower’s request. In order to facilitate such repayment,
the Borrower hereby irrevocably requests the Lenders having a Revolving Loan
Commitment, and such Lenders hereby severally agree, on the terms and conditions
of this Agreement (other than as provided in Article 2 hereof with respect to
the amounts of, the timing of requests for, and the repayment of Advances
hereunder and in Article 3 hereof with respect to conditions precedent to
Advances hereunder), with respect to any honoring of any draw under a Letter of
Credit prior to the occurrence of an Event of Default under Section 8.1(f) or
(g) hereof, to make an Advance (which Advance may be a LIBOR Advance if the
Borrower so requests in a timely manner or may be Converted to a LIBOR Advance
as provided in the Loan Agreement) to the Borrower on each day on which the
applicable Issuing Bank honors a draw made under any Letter of Credit and in the
amount of such draw, and to pay the proceeds of such Advance directly to such
Issuing Bank to reimburse such Issuing Bank for the amount paid by it upon such
draw. Each Lender having a Revolving Loan Commitment shall pay its share of such
Advance by paying its portion of such Advance to the Administrative Agent in
accordance with Section 2.2(e) hereof and its respective Commitment Ratio under
the Revolving Loan Commitments, without reduction for any set-off or
counterclaim of any nature whatsoever and regardless of whether any Default or
Event of Default (other than with respect to an Event of Default under
Section 8.1(f) or (g) hereof) then exists or would be caused thereby. If at any
time that any Letters of Credit are outstanding, any of the events described in
clauses of Section 8.1(f) or (g) hereof shall have occurred and be continuing,
then each Lender having a Revolving Loan Commitment shall, automatically upon
the occurrence of any such event and without any action on the part of the
Issuing Banks, the Borrower, the Administrative Agent or such Lenders, be deemed
to have purchased an undivided participation in the face amount of all Letters
of Credit then outstanding in an amount equal to such Lender’s respective
Commitment Ratio under the Revolving Loan Commitments, and each Lender having a
Revolving Loan Commitment shall, notwithstanding such Event of Default, upon a
drawing being honored under any Letter of Credit, immediately

 

-29-



--------------------------------------------------------------------------------

pay to the Administrative Agent for the account of the applicable Issuing Bank,
in immediately available funds, the amount of such Lender’s participation (and
such Issuing Bank shall deliver to such Lender a loan participation certificate
dated the date of the occurrence of such event and in the amount of such
Lender’s respective Commitment Ratio under the Revolving Loan Commitments). The
disbursement of funds in connection with a draw under a Letter of Credit
pursuant to this Section 2.13(d) shall be subject to the terms and conditions of
Section 2.2(e) hereof. The obligation of each Lender having a Revolving Loan
Commitment to make payments to the Administrative Agent, for the account of the
Issuing Banks, in accordance with this Section 2.13 shall be absolute and
unconditional and no such Lender shall be relieved of its obligations to make
such payments by reason of non-compliance by any other Person with the terms of
the Letter of Credit or for any other reason. The Administrative Agent shall
promptly remit to the applicable Issuing Bank the amounts so received from the
other Lenders. Any overdue amounts payable by the Lenders having a Revolving
Loan Commitment to the applicable Issuing Bank in respect of a draw under any
Letter of Credit shall bear interest, payable on demand, at the rate on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published for such day by the Federal
Reserve Bank of New York.

(e) The Borrower agrees that any action taken or omitted to be taken by the
Issuing Banks in connection with any Letter of Credit, except for such actions
or omissions as shall constitute gross negligence or willful misconduct on the
part of the Issuing Banks, shall be binding on the Borrower as between the
Borrower and the Issuing Banks, and shall not result in any liability of the
Issuing Banks to the Borrower. The obligation of the Borrower to reimburse the
Lenders for Advances made to reimburse the Issuing Banks for draws under the
Letter of Credit shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances whatsoever, including, without limitation, the following
circumstances:

(i) any lack of validity or enforceability of any Loan Document;

(ii) any amendment or waiver of or consent to any departure from any or all of
the Loan Documents;

(iii) any improper use which may be made of any Letter of Credit or any improper
acts or omissions of any beneficiary or transferee of any Letter of Credit in
connection therewith;

(iv) the existence of any claim, set-off, defense or any right which the
Borrower may have at any time against any beneficiary or any transferee of any
Letter of Credit (or Persons for whom any such beneficiary or any such
transferee may be acting) or any Lender (other than the defense of payment to
such Lender in accordance with the terms of this Agreement) or any other Person,
whether in connection with any Letter of Credit, any transaction contemplated by
any Letter of Credit, this Agreement, any other Loan Document, or any unrelated
transaction;

 

-30-



--------------------------------------------------------------------------------

(v) any statement or any other documents presented under any Letter of Credit
proving to be insufficient, forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect whatsoever; provided
that the same shall not have resulted from gross negligence or willful
misconduct of the applicable Issuing Bank;

(vi) the insolvency of any Person issuing any documents in connection with any
Letter of Credit;

(vii) any breach of any agreement between the Borrower and any beneficiary or
transferee of any Letter of Credit; provided that the same shall not have
resulted from the gross negligence or willful misconduct of the applicable
Issuing Bank;

(viii) any irregularity in the transaction with respect to which any Letter of
Credit is issued, including any fraud by the beneficiary or any transferee of
such Letter of Credit; provided that the same shall not have resulted from the
gross negligence or willful misconduct of the applicable Issuing Bank;

(ix) any errors, omissions, interruptions or delays in transmission or delivery
of any messages, by mail, cable, telegraph, wireless or otherwise, whether or
not they are in code; provided that the same shall not have resulted from the
gross negligence or willful misconduct of the applicable Issuing Bank;

(x) any act, error, neglect or default, omission, insolvency or failure of
business of any of the correspondents of the applicable Issuing Bank; provided
that the same shall not have resulted from the gross negligence or willful
misconduct of the Issuing Bank;

(xi) any other circumstances arising from causes beyond the control of the
applicable Issuing Bank;

(xii) payment by an Issuing Bank under any Letter of Credit against presentation
of a sight draft or a certificate which does not comply with the terms of such
Letter of Credit; provided that the same shall not have resulted from gross
negligence or willful misconduct of such Issuing Bank; and

(xiii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing; provided that the same shall not have resulted from the
result of gross negligence or willful misconduct of the applicable Issuing Bank
or any other Lender.

(f) If any change in Applicable Law, any change in the interpretation or
administration thereof, or any change in compliance with Applicable Law by any
Issuing Bank or any Lender having a Revolving Loan Commitment as a result of any
official request or directive of any governmental authority, central bank or
comparable agency (whether or not having the force of law) shall (i) impose,
modify or deem applicable any reserve (including, without limitation, any
imposed by the Board of Governors of the Federal Reserve System),

 

-31-



--------------------------------------------------------------------------------

special deposit, capital adequacy, assessment or other requirements or
conditions against Letters of Credit issued by any Issuing Bank or against
participations by any other Lender in the Letters of Credit or (ii) impose on
any Issuing Bank or any other Lender any other condition regarding any Letter of
Credit or any participation therein (other than with respect to Taxes, which
shall be governed exclusively by Section 10.3), and the result of any of the
foregoing in the reasonable determination of such Issuing Bank or such Lender,
as the case may be, is to increase the cost to such Issuing Bank or such Lender
of issuing or maintaining any Letter of Credit or purchasing or maintaining any
participation therein, as the case may be, by an amount (which amount shall be
reasonably determined) deemed by such Issuing Bank or such Lender to be
material, and the designation of a different lending office will not avoid the
need for additional compensation (without creating other unreimbursed costs or
disadvantage to such Lender), then, on request by such Issuing Bank or such
Lender, the Borrower shall pay, within ten (10) days after demand, such Issuing
Bank or such Lender, as the case may be, such additional amount or amounts as
such Issuing Bank or such Lender, as the case may be, so determines will
compensate it on an after-tax basis for such increased costs. A certificate of
such Issuing Bank or such Lender setting forth the amount, and in reasonable
detail the basis for such Issuing Bank or such Lender’s determination of such
amount, to be paid to such Issuing Bank or such Lender by the Borrower as a
result of any event referred to in this paragraph shall, absent manifest error,
be conclusive.

(g) Each Lender having a Revolving Loan Commitment shall be responsible for its
pro rata share (based on such Lender’s respective Commitment Ratio under the
Revolving Loan Commitments) of any and all reasonable out-of-pocket costs,
expenses (including reasonable legal fees) and disbursements which may be
incurred or made by any Issuing Bank in connection with the collection of any
amounts due under, the administration of, or the presentation or enforcement of
any rights conferred by any Letter of Credit, the Borrower’s or any guarantor’s
obligations to reimburse or otherwise. In the event the Borrower shall fail to
pay such expenses of an Issuing Bank within ten (10) days after demand for
payment by such Issuing Bank, each Lender having a Revolving Loan Commitment
shall thereupon pay to such Issuing Bank its pro rata share (based on such
Lender’s respective Commitment Ratio under the Revolving Loan Commitments) of
such expenses within five (5) days from the date of such Issuing Bank’s notice
to the Lenders having a Revolving Loan Commitment of the Borrower’s failure to
pay; provided, however, that if the Borrower or any guarantor shall thereafter
pay such expense, such Issuing Bank will repay to each Lender having a Revolving
Loan Commitment the amounts received from such Lender hereunder.

(h) The Borrower agrees that each Advance by the Lenders having Revolving Loan
Commitments to reimburse an Issuing Bank for draws under any Letter of Credit,
shall, for all purposes hereunder, be deemed to be an Advance under the
Revolving Loan Commitment to the Borrower and shall be payable and bear interest
in accordance with all other Revolving Loans to the Borrower.

(i) The Borrower will indemnify and hold harmless the Administrative Agent, each
Issuing Bank and each Lender and each of the foregoing Person’s respective
employees, representatives, officers and directors from and against any and all
claims, liabilities, obligations, losses (other than loss of profits), damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever (including reasonable

 

-32-



--------------------------------------------------------------------------------

attorneys’ fees, but excluding Taxes, which shall be governed exclusively by
Section 10.3) which may be imposed on, incurred by or asserted against the
Administrative Agent, any Issuing Bank or any such Lender in any way relating to
or arising out of the issuance of a Letter of Credit, except that the Borrower
shall not be liable to the Administrative Agent, any such Issuing Bank or any
such Lender for any portion of such claims, liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses, or disbursements
resulting from the gross negligence or willful misconduct of the Person seeking
indemnification as determined by a non-appealable judicial order. This
Section 2.13(i) shall survive termination of this Agreement.

(j) Within two (2) Business Days after the issuance of a Letter of Credit, the
applicable Issuing Bank shall send a written notice to the Administrative
Agent setting forth the face amount, the expiration date and the name of the
beneficiary with respect to such Letter of Credit. Upon any cancellation or
termination of a Letter of Credit prior to its stated expiration date, the
applicable Issuing Bank shall notify the Administrative Agent of such
termination or cancellation in writing.

Section 2.14 Incremental Facility Advances.

(a) Subject to the terms and conditions of this Agreement, the Borrower may
request an Incremental Facility Commitment (which may be a revolving credit or
term loan facility, but not a letter of credit facility) on any Business Day;
provided, however, that (i) the Borrower may not request any Incremental
Facility Commitment or an Incremental Facility Advance after the occurrence and
during the continuance of a Default or an Event of Default, including, without
limitation, any Default or Event of Default that would result after giving
effect to any Incremental Facility Advance and (ii) the aggregate amount of such
Incremental Facilities shall not exceed $500,000,000.00. No Incremental Facility
Loans shall have a maturity date earlier than the Maturity Date. The decision of
any Lender to provide an Incremental Facility Commitment to the Borrower shall
be at such Lender’s sole discretion and shall be made in writing. The
Incremental Facility Commitment of a Lender providing an Incremental Facility
Commitment shall, at the request of such Lender, be evidenced by an Incremental
Facility Note. Persons not then Lenders may be included as Lenders holding a
portion of such Incremental Facility Commitment with the written approval of the
Borrower and the Administrative Agent (such approval not to be unreasonably
withheld, delayed, or conditioned). The Incremental Facility Commitments shall
be governed by this Agreement and the other Loan Documents and be on terms and
conditions no more restrictive than those set forth herein and therein. The
terms and conditions in this Section 2.14 may be amended with the consent of the
Majority Lenders and the Borrower, except to the extent that a specific Lender’s
consent is otherwise required with respect to an issuance by such Lender of any
Incremental Facility Commitment.

(b) Prior to the effectiveness of any Incremental Facility Commitment, the
Borrower shall (i) deliver to the Administrative Agent and the Lenders a Notice
of Incremental Facility Commitment and (ii) provide revised projections to the
Administrative Agent and the Lenders, which shall be in form and substance
reasonably satisfactory to the Administrative Agent and which shall demonstrate
the Borrower’s ability to (x) timely repay its obligations hereunder prior to
giving effect to such Incremental Facility Commitment and under such Incremental
Facility Commitment and any Incremental Facility Advances thereunder and
(y) comply with the covenants contained in Sections 7.5, 7.6 and 7.7 hereof.

 

-33-



--------------------------------------------------------------------------------

(c) Incremental Facility Advances (i) shall bear interest at the Base Rate Basis
or the LIBOR Basis; provided, however that the Applicable Margin with respect
thereto shall be as agreed to by the Borrower and the Lenders making such
Incremental Facility Advances and (ii) subject to Section 2.14(a) hereof, shall
be repaid as agreed to by the Borrower and the Lenders making such Incremental
Facility Advances.

(d) Incremental Facility Advances (and Continuations and Conversions thereof)
shall be requested by the Borrower pursuant to a request (which shall be in
substantially the form of a Request for Advance) delivered in the same manner as
a Request for Advance, but (in the case of Incremental Facility Advances) shall
be funded pro rata only by those Lenders holding an Incremental Facility
Commitment.

ARTICLE 3 - CONDITIONS PRECEDENT

Section 3.1 Conditions Precedent to Effectiveness of this Agreement. The
effectiveness of this Agreement is subject to the prior or contemporaneous
fulfillment (in the reasonable opinion of the Administrative Agent) or, if
applicable, receipt by the Administrative Agent (in each case in form and
substance reasonably satisfactory to the Administrative Agent and the Lenders)
of each of the following:

(a) this Agreement duly executed by all relevant parties;

(b) a loan certificate of the Borrower dated as of the Agreement Date, in
substantially the form attached hereto as Exhibit F, including a certificate of
incumbency with respect to each Authorized Signatory of the Borrower, together
with the following items: (i) a true, complete and correct copy of the articles
of incorporation and by-laws of the Borrower as in effect on the Agreement Date,
(ii) a certificate of good standing for the Borrower issued by the Secretary of
State of Delaware, and (iii) a true, complete and correct copy of the
resolutions of the Borrower authorizing it to execute, deliver and perform each
of the Loan Documents to which it is a party;

(c) legal opinions of (i) Cleary Gottlieb Steen & Hamilton LLP, special counsel
to the Borrower and (ii) Edmund DiSanto, Esq., General Counsel of the Borrower,
addressed to each Lender and the Administrative Agent and dated as of the
Agreement Date;

(d) receipt by the Borrower of all Necessary Authorizations, other than
Necessary Authorizations the absence of which would not reasonably be expected
to have, individually or in the aggregate, a Materially Adverse Effect,
including all necessary consents to the closing of this Agreement, have been
obtained or made, are in full force and effect and are not subject to any
pending or, to the knowledge of the Borrower, threatened reversal or
cancellation;

 

-34-



--------------------------------------------------------------------------------

(e) each of the representations and warranties in Article 4 hereof are true and
correct in all material respects as of the Agreement Date, and no Default or
Event of Default then exists;

(f) the documentation that the Administrative Agent and the Lenders are required
to obtain from the Borrower under Section 326 of the USA PATRIOT ACT (P.L.
107-56, 115 Stat. 272 (2001)) and under any other provision of the Patriot Act,
the Bank Secrecy Act (P.L. 91-508, 84 Stat. 1118 (1970)) or any regulations
under such Act or the Patriot Act that contain document collection requirements
that apply to the Administrative Agent;

(g) evidence that the principal of and interest on, and all other amounts owing
in respect of, (i) all Indebtedness (including any contingent or other amounts
payable in respect of letters of credit) outstanding under that certain Loan
Agreement, dated as of October 27, 2005, by and among the AMT Subsidiaries and
the financial institutions parties thereto and (ii) all Indebtedness under the
November 2003 Senior Subordinated Notes, shall have been (or shall be
simultaneously), in each case, paid in full, that any commitments to extend
credit thereunder shall have been canceled or terminated and that all guarantees
in respect of, and all Liens securing, such Indebtedness shall have been
released (or arrangements for such release satisfactory to the Administrative
Agent shall have been made); provided that the condition precedent in the
immediately preceding clause (ii) shall be deemed satisfied so long as (x) less
than $400,000 remains outstanding under the November 2003 Senior Subordinated
Notes, and (ii) the indenture governing the November 2003 Senior Subordinated
Notes does not restrict the payment of dividends to the Borrower by any
Subsidiary of the Borrower;

(h) all fees and expenses required to be paid in connection with this Agreement
to the Administrative Agent, the Syndication Agent, the Issuing Banks and the
Lenders shall have been (or shall be simultaneously) paid in full;

(i) audited consolidated financial statements for the last three years,
unaudited consolidated financial statements for the first fiscal quarter in
2007, and annual projections through the Maturity Date, in each case of the
Borrower and its Subsidiaries;

(j) a certificate of the president or chief financial officer of the Borrower as
to the financial performance of the Borrower and its Subsidiaries, substantially
in the form of Exhibit G attached hereto, and, to the extent applicable, using
information contained in the financial statements delivered pursuant to clause
(i) of this Section 3.1 in respect of the first fiscal quarter of 2007; and

(k) Lien and judgment searches with respect to the Borrower and each of its
Subsidiaries.

Section 3.2 Conditions Precedent to Each Advance. The obligation of the Lenders
to make each Advance on or after the Agreement Date is subject to the
fulfillment of each of the following conditions immediately prior to or
contemporaneously with such Advance:

(a) (i) all of the representations and warranties of the Borrower under this
Agreement and the other Loan Documents, which, pursuant to Section 4.2 hereof,
are made at and as of the time of such Advance, shall be true and correct at
such time in all material

 

-35-



--------------------------------------------------------------------------------

respects, both before and after giving effect to the application of the proceeds
of such Advance, and after giving effect to any updates to information provided
to the Lenders in accordance with the terms of this Agreement, and (ii) no
Default or Event of Default hereunder shall then exist or be caused thereby;

(b) the Administrative Agent shall have received a duly executed Request for
Advance for the Loans; and

(c) the incumbency of the Authorized Signatories shall be as stated in the
applicable certificate of incumbency contained in the certificate of the
Borrower delivered to the Administrative Agent prior to or on the Agreement Date
or as subsequently modified and reflected in a certificate of incumbency
delivered to the Administrative Agent and the Lenders having a Revolving Loan
Commitment, or an Incremental Facility Commitment.

Section 3.3 Conditions Precedent to Issuance of Letters of Credit. The
obligation of the Issuing Banks to issue any Letter of Credit hereunder is
subject to the fulfillment of each of the following conditions immediately prior
to or contemporaneously with such issuance:

(a) all of the representations and warranties of the Borrower under this
Agreement, which, in accordance with Section 4.2 hereof, are made at and as of
the time of an Advance, shall be true and correct in all material respects, both
before and after giving effect to the issuance of such Letter of Credit and
after giving effect to any updates to information provided to the Lenders in
accordance with the terms of this Agreement;

(b) the Administrative Agent shall have received a duly executed Request for
Issuance of Letter of Credit;

(c) the incumbency of the Authorized Signatories shall be as stated in the
applicable certificate of incumbency contained in the certificate of the
Borrower delivered to the Administrative Agent prior to or on the Agreement Date
or as subsequently modified and reflected in a certificate of incumbency
delivered to the Administrative Agent and the Lenders having a Revolving Loan
Commitment; and

(d) there shall not exist, on the date of the issuance of such Letter of Credit
and after giving effect thereto, a Default or an Event of Default hereunder.

ARTICLE 4 - REPRESENTATIONS AND WARRANTIES

Section 4.1 Representations and Warranties. The Borrower hereby represents and
warrants in favor of the Administrative Agent and each Lender that:

(a) Organization; Ownership; Power; Qualification. The Borrower is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware. The Borrower has the power and authority to own its
properties and to carry on its business as now being and as proposed hereafter
to be conducted. The Subsidiaries of the Borrower and the direct and indirect
ownership thereof as of the Agreement Date are as set forth on Schedule 3
attached hereto. As of the Agreement Date and except as would not reasonably be

 

-36-



--------------------------------------------------------------------------------

expected to have a Materially Adverse Effect, each Subsidiary of the Borrower is
a corporation, limited liability company, limited partnership or other legal
entity duly organized or formed, validly existing and in good standing under the
laws of the state of its formation and has the power and authority to own its
properties and to carry on its business as now being and as proposed hereafter
to be conducted.

(b) Authorization; Enforceability. The Borrower has the corporate power, and has
taken all necessary action, to authorize it to borrow hereunder, to execute,
deliver and perform this Agreement and each of the other Loan Documents to which
it is a party in accordance with their respective terms, and to consummate the
transactions contemplated hereby and thereby. This Agreement has been duly
executed and delivered by the Borrower and is, and each of the other Loan
Documents to which the Borrower is party is, a legal, valid and binding
obligation of the Borrower and enforceable against the Borrower in accordance
with its terms, subject to applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and similar laws affecting creditors’
rights and remedies generally and subject, as to enforceability, to general
principles of equity.

(c) Compliance with Other Loan Documents and Contemplated Transactions. The
execution, delivery and performance, in accordance with their respective terms,
by the Borrower of this Agreement, the Notes, and each of the other Loan
Documents, and the consummation of the transactions contemplated hereby and
thereby, do not (i) require any consent or approval, governmental or otherwise,
not already obtained, (ii) violate any Applicable Law respecting the Borrower,
(iii) conflict with, result in a breach of, or constitute a default under the
articles of incorporation or by-laws, as amended, of the Borrower, or under any
indenture, agreement, or other instrument, including without limitation the
Licenses, to which the Borrower is a party or by which the Borrower or its
respective properties is bound that is material to the Borrower and its
Subsidiaries on a consolidated basis or (iv) result in or require the creation
or imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by the Borrower or any of the Material Subsidiaries, except
for Liens permitted pursuant to Section 7.2 hereof.

(d) Compliance with Law. The Borrower and its Subsidiaries are in compliance
with all Applicable Law, except where the failure to be in compliance therewith
would not individually or in the aggregate have a Materially Adverse Effect.

(e) Title to Assets. As of the Agreement Date, the Borrower and its Subsidiaries
have good title to, or a valid leasehold interest in, all of their respective
assets, except for such exceptions as would not reasonably be expected to have,
individually or in the aggregate, a Materially Adverse Effect. None of the
properties or assets of the Borrower or any Material Subsidiary is subject to
any Liens, except for Liens permitted pursuant to Section 7.2 hereof.

(f) Litigation. As of the Agreement Date, there is no action, suit, proceeding
or investigation pending against, or, to the knowledge of the Borrower,
threatened against the Borrower or any of its Subsidiaries or any of their
respective properties, including without limitation the Licenses, in any court
or before any arbitrator of any kind or before or by any governmental body
(including, without limitation, the FCC) that (i) calls into question the

 

-37-



--------------------------------------------------------------------------------

validity of this Agreement or any other Loan Document or (ii) would reasonably
be expected to have a Materially Adverse Effect, other than as may be disclosed
in the public filings of the Borrower with the Securities and Exchange
Commission prior to the Agreement Date.

(g) Taxes. All Federal income, other material Federal and material state and
other tax returns of the Borrower and its Material Subsidiaries required by law
to be filed have been duly filed and all Federal income, other material Federal
and material state and other taxes, including, without limitation, withholding
taxes, assessments and other governmental charges or levies required to be paid
by the Borrower or any of its Subsidiaries or imposed upon the Borrower or any
of its Subsidiaries or any of their respective properties, income, profits or
assets, which are due and payable, have been paid, except any such taxes
(i) (x) the payment of which the Borrower or any of its Subsidiaries is
diligently contesting in good faith by appropriate proceedings, (y) for which
adequate reserves in accordance with GAAP have been provided on the books of
such Person, and (z) as to which no Lien other than a Lien permitted pursuant to
Section 7.2 hereof has attached, or (ii) which may result from audits not yet
conducted, or (iii) as to which the failure to pay would not reasonably be
expected to have a Materially Adverse Effect.

(h) Financial Statements. The Borrower has furnished or caused to be furnished
to the Administrative Agent and the Lenders as of the Agreement Date, the
audited financial statements for the Borrower and its Subsidiaries on a
consolidated basis for the fiscal year ended December 31, 2006, and unaudited
financial statements for the Borrower and its Subsidiaries for the fiscal
quarter ended March 31, 2007, all of which have been prepared in accordance with
GAAP and present fairly in all material respects the financial position of the
Borrower and its Subsidiaries on a consolidated basis, on and as at such dates
and the results of operations for the periods then ended (subject, in the case
of unaudited financial statements, to normal year-end and audit adjustments).
None of the Borrower or its Subsidiaries has any liabilities, contingent or
otherwise, on the Agreement Date, that are material to the Borrower and its
Subsidiaries on a consolidated basis other than as disclosed in the financial
statements referred to in the preceding sentence or in the reports filed by the
Borrower with the Securities and Exchange Commission prior to the Agreement Date
or the Obligations.

(i) No Material Adverse Change. Other than as may be disclosed in the public
filings of the Borrower with the Securities and Exchange Commission prior to the
Agreement Date, there has occurred no event since December 31, 2006 which has
had or which would reasonably be expected to have a Materially Adverse Effect.

(j) ERISA. The Borrower and its Subsidiaries and, to the best of their
knowledge, their ERISA Affiliates have fulfilled their respective obligations
under the minimum funding standards of ERISA and the Code with respect to each
Plan and are in compliance in all material respects with the currently
applicable provisions of ERISA and the Code except where any failure or
non-compliance would not reasonably be expected to result in a Materially
Adverse Effect.

(k) Compliance with Regulations U and X. The Borrower does not own or presently
intend to own an amount of “margin stock” as defined in Regulations U and X (12
C.F.R. Parts 221 and 224) of the Board of Governors of the Federal Reserve
System

 

-38-



--------------------------------------------------------------------------------

(“margin stock”) representing twenty-five percent (25%) or more of the total
assets of the Borrower, as measured on both a consolidated and unconsolidated
basis. Neither the making of the Loans nor the use of proceeds thereof will
violate, or be inconsistent with, the provisions of any of the above-mentioned
regulations.

(l) Investment Company Act. The Borrower is not required to register under the
provisions of the Investment Company Act of 1940, as amended.

(m) Agreements with Affiliates. As of the Agreement Date, except for agreements
or arrangements with Affiliates wherein the Borrower or a Subsidiary of the
Borrower provides services to or receives services from such Affiliates for fair
consideration or which are disclosed in the public filings of the Borrower with
the Securities and Exchange Commission prior to the Agreement Date, none of the
Borrower or the Material Subsidiaries has (i) any written agreements or binding
arrangements of any kind with any Affiliate or (ii) any management or consulting
agreements of any kind with any Affiliate, other than (x) those among the
Borrower and/or its Subsidiaries and (y) employment arrangements with executive
officers, including, without limitation, stock option grants of the Borrower.

(n) Solvency. As of the Agreement Date and after giving effect to the
transactions contemplated by the Loan Documents (i) the assets and property of
the Borrower and its Subsidiaries on a consolidated basis, at a fair valuation,
will exceed the total amount of liabilities, including contingent liabilities of
the Borrower and its Subsidiaries on a consolidated basis; (ii) the capital of
the Borrower and its Subsidiaries on a consolidated basis will not be
unreasonably small to conduct its business as such business is now conducted and
expected to be conducted following the Agreement Date; (iii) the Borrower and
its Subsidiaries on a consolidated basis will not have incurred debts, or have
intended to incur debts, beyond their ability to pay such debts as they mature;
and (iv) the present fair salable value of the assets and property of the
Borrower and its Subsidiaries on a consolidated basis will be greater than the
amount that will be required to pay their probable liabilities (including debts)
as they become absolute and matured. For purposes of this Section, the amount of
contingent liabilities at any time will be computed as the amount that, in light
of all the facts and circumstances existing as such time, can reasonably be
expected to become an actual or matured liability.

Section 4.2 Survival of Representations and Warranties, Etc. All representations
and warranties made under this Agreement and any other Loan Document shall be
deemed to be made, and shall be true and correct in all material respects, at
and as of the Agreement Date and on the date the making of each Advance except
to the extent relating specifically to the Agreement Date. All representations
and warranties made under this Agreement and the other Loan Documents shall
survive, and not be waived by, the execution hereof by the Lenders and the
Administrative Agent, any investigation or inquiry by any Lender or the
Administrative Agent, or the making of any Advance under this Agreement.

ARTICLE 5 - GENERAL COVENANTS

So long as any of the Obligations are outstanding and unpaid or the Lenders have
an obligation to fund Advances hereunder or any Issuing Bank has an obligation
to issue Letters of Credit hereunder (in each case, whether or not the
conditions to borrowing or issuing a Letter of Credit, as applicable, have been
or can be fulfilled):

 

-39-



--------------------------------------------------------------------------------

Section 5.1 Preservation of Existence and Similar Matters. Except as permitted
under Section 7.3 hereof, the Borrower will, and will cause each of its
Subsidiaries to, preserve and maintain its existence, and its material rights,
franchises, licenses and privileges in the state of its incorporation or
formation, including, without limitation, the Licenses and all other Necessary
Authorizations, except where the failure to do so would not reasonably be
expected to have a Materially Adverse Effect.

Section 5.2 Compliance with Applicable Law. The Borrower will, and will cause
each of its Subsidiaries to comply in all respects with the requirements of all
Applicable Law, except when the failure to comply therewith would not reasonably
be expected to have a Materially Adverse Effect.

Section 5.3 Maintenance of Properties. The Borrower will, and will cause each of
its Subsidiaries to, maintain or cause to be maintained in the ordinary course
of business in good repair, working order and condition (reasonable wear and
tear excepted) all properties then used or useful in their respective businesses
(whether owned or held under lease) that, individually or in the aggregate, are
material to the conduct of the business of the Borrower and its Subsidiaries on
a consolidated basis, except where the failure to maintain would not reasonably
be expected to have a Materially Adverse Effect.

Section 5.4 Accounting Methods and Financial Records. The Borrower will, and
will cause each of its Subsidiaries on a consolidated and consolidating basis
to, maintain a system of accounting established and administered in accordance
with GAAP, keep adequate records and books of account in which complete entries
will be made in accordance with GAAP and reflecting all transactions required to
be reflected by GAAP, and keep accurate and complete records of their respective
properties and assets.

Section 5.5 Insurance. The Borrower will, and will cause each Material
Subsidiary to, maintain insurance (including self-insurance) with respect to its
properties and business that are material to the conduct of the business of the
Borrower and its Subsidiaries on a consolidated basis from responsible companies
in such amounts and against such risks as are customary for similarly situated
companies engaged in the communications tower industry operating in the same or
similar locations, with all premiums thereon to be paid by the Borrower and the
Material Subsidiaries.

Section 5.6 Payment of Taxes and Claims. The Borrower will, and will cause each
of its Subsidiaries to, pay and discharge all Federal income, other material
Federal and material state and other taxes required to be paid by them or
imposed upon them or their income or profits or upon any properties belonging to
them, prior to the date on which penalties attach thereto, which, if unpaid,
might become a Lien or charge upon any of their properties (other than Liens
permitted pursuant to Section 7.2 hereof); provided, however, that no such tax,
assessment, charge, levy or claim need be paid which is being diligently
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP shall have been set aside on the appropriate
books or where the failure to pay would not reasonably be expected to have a
Materially Adverse Effect.

 

-40-



--------------------------------------------------------------------------------

Section 5.7 Visits and Inspections. The Borrower will, and will cause each
Material Subsidiary to, permit representatives of the Administrative Agent and
any of the Lenders, upon reasonable notice, to (a) visit and inspect the
properties of the Borrower or any Material Subsidiary during business hours,
(b) inspect and make extracts from and copies of their respective books and
records, and (c) discuss with their respective principal officers and
accountants their respective businesses, assets, liabilities, financial
positions, results of operations and business prospects, all at such reasonable
times and as often as reasonably requested.

Section 5.8 Use of Proceeds. The Borrower will use the aggregate proceeds of all
Advances under the Loans directly or indirectly (a) to refinance in their
entirety on the date of the initial Advance all outstanding obligations under
that certain Loan Agreement, dated as of October 27, 2005, by and among the AMT
Subsidiaries and the financial institutions parties thereto, and (b) for working
capital needs and other general corporate purposes of the Borrower and its
Subsidiaries (including, without limitation, to refinance or repurchase
Indebtedness and to purchase issued and outstanding Ownership Interests of the
Borrower).

Section 5.9 Indemnity. The Borrower agrees to indemnify and hold harmless each
Lender, the Administrative Agent, the Issuing Banks and each of their respective
Affiliates, employees, representatives, shareholders, officers and directors
(any of the foregoing shall be an “Indemnitee”) from and against any and all
claims, liabilities, obligations, losses, damages, actions, reasonable
attorneys’ fees and expenses (as such fees and expenses are reasonably
incurred), penalties, judgments, suits, costs and demands by any party,
including the costs of investigating and defending such claims, whether or not
the Borrower or the Person seeking indemnification is the prevailing party
(a) resulting from any breach or alleged breach by the Borrower of any
representation or warranty made hereunder or under any Loan Document; or
(b) otherwise arising out of (i) the Commitments or otherwise under this
Agreement, any Loan Document or any transaction contemplated hereby or thereby,
including, without limitation, the use of the proceeds of Loans hereunder in any
fashion by the Borrower or the performance of its obligations under the Loan
Documents, (ii) allegations of any participation by a Lender, the Administrative
Agent, an Issuing Bank or any of them, in the affairs of the Borrower or any of
its Subsidiaries, or allegations that any of them has any joint liability with
the Borrower for any reason and (iii) any claims against the Lenders, the
Administrative Agent, the Issuing Banks or any of them, by any shareholder or
other investor in or lender to the Borrower, by any brokers or finders or
investment advisers or investment bankers retained by the Borrower or by any
other third party, arising out of the Commitments or otherwise under this
Agreement, except to the extent that the Person seeking indemnification
hereunder is determined in such case to have acted with gross negligence or
willful misconduct, in any case, by a final, non-appealable judicial order. The
obligations of the Borrower under this Section 5.9 are in addition to, and shall
not otherwise limit, any liabilities which the Borrower might otherwise have in
connection with any warranties or similar obligations of the Borrower in any
other Loan Document.

 

-41-



--------------------------------------------------------------------------------

ARTICLE 6 - INFORMATION COVENANTS

So long as any of the Obligations are outstanding and unpaid or the Lenders have
an obligation to fund Advances hereunder or any Issuing Bank has an obligation
to issue Letters of Credit hereunder (in each case, whether or not the
conditions to borrowing or to issuing a Letter of Credit, as applicable, have
been or can be fulfilled), the Borrower will furnish or cause to be furnished to
each Lender and the Administrative Agent, at their respective offices:

Section 6.1 Quarterly Financial Statements and Information. Within forty-five
(45) days after the last day of each of the first three (3) quarters of each
fiscal year of the Borrower, the consolidated balance sheet of the Borrower and
its Subsidiaries at the end of such quarter and as of the end of the preceding
fiscal year, and the related consolidated statement of operations and the
related consolidated statement of cash flows of the Borrower and its
Subsidiaries for such quarter and for the elapsed portion of the year ended with
the last day of such quarter, which shall set forth in comparative form such
figures as at the end of and for such quarter and appropriate prior period and
shall be certified by the chief financial officer of the Borrower to have been
prepared in accordance with GAAP and to present fairly in all material respects
the consolidated financial position of the Borrower and its Subsidiaries as at
the end of such period and the results of operations for such period, and for
the elapsed portion of the year ended with the last day of such period, subject
only to normal year-end and audit adjustments; provided, that notwithstanding
anything to the contrary in this Section 6.1, no financial statements delivered
pursuant to this Section 6.1 shall be required to include footnotes.

Section 6.2 Annual Financial Statements and Information. As soon as available,
but in any event not later than the earlier of (a) the date such deliverables
are required (if at all) by the Securities and Exchange Commission and (b) one
hundred twenty (120) days after the end of each fiscal year of the Borrower, the
audited consolidated balance sheet of the Borrower and its Subsidiaries as of
the end of such fiscal year and the related audited consolidated statement of
operations for such fiscal year and for the previous fiscal year, the related
audited consolidated statements of cash flow and stockholders’ equity for such
fiscal year and for the previous fiscal year, which shall be accompanied by an
opinion of Deloitte & Touche, LLP, or other independent certified public
accountants of recognized national standing reasonably acceptable to the
Administrative Agent, together with a statement of such accountants (unless the
giving of such statement is contrary to accounting practice for the continuing
independence of such accountant) that in connection with their audit, nothing
came to their attention that caused them to believe that the Borrower was not in
compliance with Sections 7.5, 7.6 and 7.7 hereof insofar as they relate to
accounting matters.

Section 6.3 Performance Certificates. At the time the financial statements are
furnished pursuant to Sections 6.1 and 6.2 hereof, a certificate of the
president or chief financial officer of the Borrower as to the financial
performance of the Borrower and its Subsidiaries on a consolidated basis, in
substantially the form attached hereto as Exhibit G:

(a) setting forth as and at the end of such quarterly period or fiscal year, as
the case may be, the arithmetical calculations required to establish whether or
not the Borrower was in compliance with Sections 7.5, 7.6 and 7.7 hereof; and

(b) stating that, to the best of his or her knowledge, no Default has occurred
and is continuing as at the end of such quarterly period or year, as the case
may be, or, if a Default has occurred, disclosing each such Default and its
nature, when it occurred, whether it is continuing and the steps being taken by
the Borrower with respect to such Default.

 

-42-



--------------------------------------------------------------------------------

Section 6.4 Copies of Other Reports.

(a) Promptly upon receipt thereof, copies of the management letter prepared in
connection with the annual audit referred to in Section 6.2 hereof.

(b) Promptly upon receipt thereof, copies of any adverse notice or report
regarding any License that would reasonably be expected to have a Materially
Adverse Effect.

(c) From time to time and promptly upon each request, such data, certificates,
reports, statements, documents or further information regarding the business,
assets, liabilities, financial position, projections, results of operations or
business prospects of the Borrower and its Subsidiaries, as the Administrative
Agent or any Lender may reasonably request.

(d) Prior to January 31st of each year, the annual budget for the Borrower and
its Subsidiaries, including, without limitation, on a consolidated basis,
forecasts of the income statement, the balance sheet, a cash flow statement and
the capital expenditure budget for such year, on a quarter by quarter basis.

(e) Promptly after the sending thereof, copies of all statements, reports and
other information which the Borrower sends to public security holders of the
Borrower generally or publicly files with the Securities and Exchange
Commission, but solely in the event that any such statement, report or
information has not been made publicly available by the Securities and Exchange
Commission on the EDGAR or similar system or by the Borrower on its internet
website.

Section 6.5 Notice of Litigation and Other Matters. Unless previously disclosed
in the public filings of the Borrower with the Securities and Exchange
Commission, notice specifying the nature and status of any of the following
events, promptly, but in any event not later than fifteen (15) days after the
occurrence of any of the following events becomes known to the Borrower:

(a) the commencement of all proceedings and investigations by or before any
governmental body and all actions and proceedings in any court or before any
arbitrator against the Borrower or any of its Subsidiaries or, to the extent
known to the Borrower, threatened against the Borrower or any of its
Subsidiaries, which would reasonably be expected to have a Materially Adverse
Effect;

(b) any material adverse change with respect to the business, assets,
liabilities, financial position, results of operations or business prospects of
the Borrower and its Subsidiaries, taken as a whole, other than changes which
have not had and would not reasonably be expected to have a Materially Adverse
Effect and other than changes in the industry in which the Borrower or any of
its Subsidiaries operates or the economy or business conditions in general;

 

-43-



--------------------------------------------------------------------------------

(c) any Default, giving a description thereof and specifying the action proposed
to be taken with respect thereto; and

(d) the commencement or threatened commencement of any litigation regarding any
Plan or naming it or the trustee of any such Plan with respect to such Plan or
any action taken by the Borrower or any of its Subsidiaries or any ERISA
Affiliate of the Borrower to withdraw or partially withdraw from any Plan or to
terminate any Plan, that in each case would reasonably be expected to have a
Materially Adverse Effect.

ARTICLE 7 - NEGATIVE COVENANTS

So long as any of the Obligations are outstanding and unpaid or the Lenders have
an obligation to fund Advances hereunder or any Issuing Bank has an obligation
to issue Letters of Credit hereunder (in each case, whether or not the
conditions to borrowing or to issuing a Letter of Credit, as applicable, have
been or can be fulfilled):

Section 7.1 Indebtedness; Guaranties of the Borrower and its Subsidiaries. The
Borrower shall not, and shall not permit any of its Subsidiaries to, create,
assume, incur or otherwise become or remain obligated in respect of, or permit
to be outstanding, any Indebtedness (including, without limitation, any
Guaranty) except:

(a) Indebtedness existing on the date hereof and disclosed in the public filings
of the Borrower with the Securities and Exchange Commission and any refinancing,
extensions, renewals and replacements (including through open market purchases
and tender offers) of any such Indebtedness that do not (i) increase the
outstanding principal amount or accreted value thereof (or, in the case of open
market purchases and tender offers, exceed the current market value thereof)
plus any accrued interest thereon, the amount of any premiums and any costs and
expenses incurred to effect such refinancing, extension, renewal or replacement
or (ii) result in an earlier maturity date or decrease the weighted average life
thereof;

(b) Indebtedness owed to the Borrower or any of its Subsidiaries;

(c) Indebtedness existing at the time a Subsidiary of the Borrower (not having
previously been a Subsidiary) (i) becomes a Subsidiary of the Borrower or
(ii) is merged or consolidated with or into a Subsidiary of the Borrower;
provided that such Indebtedness is not created in contemplation of such merger
or consolidation;

(d) Indebtedness secured by Permitted Liens;

(e) Capitalized Lease Obligations;

(f) (i) obligations under Hedge Agreements with respect to the Loans and
(ii) obligations under any Hedge Agreements with respect to Indebtedness (other
than the Loans); provided that such Hedge Agreements referred to in clause
(ii) hereof shall not be speculative in nature;

 

-44-



--------------------------------------------------------------------------------

(g) Indebtedness of Subsidiaries of the Borrower, so long as (i) no Default or
Event of Default exists or would be caused thereby and (ii) the principal
outstanding amount of such Indebtedness at the time of its incurrence does not
exceed (when taken together with (x) the principal outstanding amount at such
time of Indebtedness incurred under Section 7.1(i) hereof (or portion thereof)
that is guaranteed by any Subsidiary of the Borrower and (y) the Attributable
Debt at such time relating to a transaction of the type described in Section 7.9
hereof entered into at any time after the Agreement Date) $150,000,000 in the
aggregate;

(h) Indebtedness under (i) the SpectraSite CMBS Facility and (ii) any additional
CMBS Facilities entered into by the Borrower or any of its Subsidiaries
(including any increase of the SpectraSite CMBS Facility) so long as, in each
case after giving pro forma effect to such CMBS Facility, the Borrower is in
compliance with Sections 7.5, 7.6 and 7.7 hereof;

(i) other Indebtedness of the Borrower so long as, in each case after giving pro
forma effect to such other Indebtedness, the Borrower is in compliance with
Sections 7.5, 7.6 and 7.7 hereof;

(j) Guaranties by the Borrower of any of the foregoing except for the
Indebtedness set forth under Section 7.1(h) hereof; and

(k) Guaranties by any Subsidiary of the Borrower of any of the foregoing except
for the Indebtedness set forth under Section 7.1(h) hereof; provided that there
shall be no prohibition against Guaranties by any Subsidiaries of the Borrower
that (i) are special purposes entities directly involved in any CMBS Facilities
and (ii) have no material assets other than the direct or indirect Ownership
Interests in special purpose entities directly involved in such CMBS Facilities;
provided further that the principal outstanding amount of any Indebtedness set
forth in Section 7.1(i) hereof (or portion thereof) that is guaranteed by any
Subsidiary of the Borrower shall not exceed (when taken together with (i) the
principal outstanding amount at such time of Indebtedness incurred under
Section 7.1(g) hereof and (ii) the Attributable Debt at such time relating to a
transaction of the type described in Section 7.9 hereof entered into at any time
after the Agreement Date) $150,000,000 in the aggregate.

Section 7.2 Limitation on Liens. The Borrower shall not, and shall not permit
any of its Subsidiaries to, create, assume, incur or permit to exist or to be
created, assumed, incurred or permitted to exist, directly or indirectly, any
Lien on any of its properties or assets, whether now owned or hereafter
acquired, except for (i) Liens securing the Obligations (if any), (ii) Permitted
Liens, and (iii) Liens securing Indebtedness permitted under Section 7.1(a) (but
only if and to the extent such Indebtedness (or the Indebtedness which was
refinanced, extended, renewed or replaced) is secured as of the date hereof),
(g), (h) or (k) hereof.

Section 7.3 Liquidation, Merger or Disposition of Assets.

(a) Disposition of Assets. The Borrower shall not, and shall not permit any of
its Subsidiaries to, at any time sell, lease, abandon, or otherwise dispose of
any assets (other than assets disposed of in the ordinary course of business),
except for (i) the transfer

 

-45-



--------------------------------------------------------------------------------

of assets among the Borrower and its Subsidiaries (excluding Subsidiaries of
such Persons described in clause (b) of the definition of “Subsidiary” if the
requirements of clause (a) thereof are not otherwise met) or the transfer of
assets between or among the Borrower’s Subsidiaries (excluding Subsidiaries of
such Persons described in clause (b) of the definition of “Subsidiary” if the
requirements of clause (a) thereof are not otherwise met), (ii) the transfer of
assets by the Borrower or any of its Subsidiaries to Unrestricted Subsidiaries
representing an amount not to exceed, in any given fiscal year, five percent
(5%) of Adjusted EBITDA of the Borrower and its Subsidiaries on a consolidated
basis as of the last day of the immediately preceding fiscal year, or (iii) the
disposition of assets for fair market value so long as no Default or Event of
Default exists or will be caused to occur as a result of such disposition;
provided that the fair market value of all such assets disposed of by the
Borrower and its Subsidiaries during any fiscal year shall not exceed fifteen
percent (15%) of Consolidated Total Assets as of the last day of the immediately
preceding fiscal year. For the avoidance of doubt, cash and cash equivalents
shall not be considered assets subject to the provisions of this Section 7.3(a).

(b) Liquidation or Merger. The Borrower shall not, at any time, liquidate or
dissolve itself (or suffer any liquidation or dissolution) or otherwise wind up,
or enter into any merger or consolidation, other than (i) a merger or
consolidation among the Borrower and one or more of its Subsidiaries; provided,
however, that the Borrower is the surviving Person, (ii) in connection with an
Acquisition permitted hereunder effected by a merger in which the Borrower is
the surviving Person, or (iii) a merger or consolidation (including, without
limitation, in connection with an Acquisition permitted hereunder) among the
Borrower, on the one hand, and any other Person, on the other hand, where the
surviving Person (if other than the Borrower) (A) is a corporation, partnership,
or limited liability company organized and existing under the laws of the United
States of America, any State thereof or the District of Columbia, and (B) on the
effective date of such merger or consolidation expressly assumes, by
supplemental agreement, executed and delivered to the Administrative Agent, for
itself and on behalf of the Lenders and the Issuing Banks, in form and substance
reasonably satisfactory to the Majority Lenders, all the Obligations of the
Borrower under the Notes, this Agreement and the other Loan Documents; provided,
however, that, in each case, no Default or Event of Default exists or would be
caused thereby.

Section 7.4 Restricted Payments. The Borrower shall not, and shall not permit
any of its Subsidiaries to, make any Restricted Payments; provided, however,
that the Borrower and its Subsidiaries may make Restricted Payments so long as
no Default or Event of Default exists or would be caused thereby.

Section 7.5 Senior Secured Leverage Ratio. (a) As of the end of each fiscal
quarter and (b) at the time of the incurrence of any Indebtedness, the Borrower
shall not permit the ratio of (i) Senior Secured Debt on such calculation date
to (ii) Adjusted EBITDA, as of the last day of such fiscal quarter, in the case
of clause (a) hereof, or as of the most recently completed fiscal quarter
preceding the calculation date for which financial statements have been
delivered pursuant to Section 6.1 or 6.2 hereof, in the case of clause
(b) hereof, to be greater than 3.00 to 1.00.

Section 7.6 Total Borrower Leverage Ratio. (a) As of the end of each fiscal
quarter and (b) at the time of the incurrence of any Indebtedness, the Borrower
shall not permit the ratio

 

-46-



--------------------------------------------------------------------------------

of (i) Total Debt on such calculation date to (ii) Adjusted EBITDA, as of the
last day of such fiscal quarter, in the case of clause (a) hereof, or as of the
most recently completed fiscal quarter preceding the calculation date for which
financial statements have been delivered pursuant to Section 6.1 or 6.2 hereof,
in the case of clause (b) hereof, to be greater than 6.00 to 1.00.

Section 7.7 Interest Coverage Ratio. As of the end of each fiscal quarter, based
upon the financial statements delivered pursuant to Section 6.1 or 6.2 hereof
for such quarter, the Borrower shall maintain a ratio of (a) Adjusted EBITDA as
of the end of such fiscal quarter to (b) Interest Expense for the twelve
(12) month period then ending, of not less than 2.50 to 1.00.

Section 7.8 Affiliate Transactions. Except as specifically provided herein
(including, without limitation, Sections 7.1, 7.3 and 7.4 hereof), investments
of cash and cash equivalents in Unrestricted Subsidiaries, and as may be
disclosed in the public filings of the Borrower with the Securities and Exchange
Commission prior to the Agreement Date, the Borrower shall not, and shall not
permit any of its Subsidiaries to, at any time engage in any transaction with an
Affiliate, other than between or among the Borrower and/or any Subsidiaries of
the Borrower, or make an assignment or other transfer of any of its properties
or assets to any Affiliate, on terms less advantageous in any material respect
to the Borrower or such Subsidiary than would be the case if such transaction
had been effected with a non-Affiliate.

Section 7.9 Sales and Leasebacks. The Borrower shall not and shall not permit
any of its Subsidiaries to enter into, any arrangement, directly or indirectly,
with any third party whereby the Borrower or any of its Subsidiaries shall sell
or transfer any property, real or personal, whether now owned or hereafter
acquired, and whereby the Borrower or any of its Subsidiaries shall then or
thereafter rent or lease as lessee such property or any part thereof or other
property which the Borrower or any of its Subsidiaries intend to use for
substantially the same purpose or purposes as the property sold or transferred,
except for such arrangements for fair market value; provided, however, that the
Attributable Debt at any time relating to a transaction of the type described in
this Section 7.9 entered into at any time after the Agreement Date shall not
exceed (when taken together with (a) the principal outstanding amount at such
time of Indebtedness incurred under Section 7.1(i) hereof (or portion thereof)
that is guaranteed by any Subsidiary of the Borrower and (b) the principal
outstanding amount at such time of Indebtedness incurred under Section 7.1(g)
hereof) $150,000,000 in the aggregate.

Section 7.10 Restrictive Agreements. The Borrower shall not, nor shall the
Borrower permit any of its Subsidiaries to, directly or indirectly, enter into,
incur or permit to exist any agreement or other arrangement that prohibits,
restricts or imposes any condition upon the ability of any Subsidiary of the
Borrower to pay dividends or other distributions with respect to any shares of
its capital stock or to make or repay loans or advances to the Borrower or any
other Subsidiary of the Borrower; provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by Applicable Law or by any Loan
Document, (ii) the foregoing shall not apply to restrictions and conditions
contained in agreements relating to the sale of a Subsidiary of the Borrower
pending such sale; provided that such restrictions and conditions apply only to
the Subsidiary that is to be sold and such sale is permitted hereunder,
(iii) the foregoing shall not apply to restrictions and conditions contained in
any instrument governing Indebtedness or Ownership Interests of a Person
acquired by the Borrower or any of its Subsidiaries as in effect at the time of
such acquisition (except to the extent such Indebtedness was incurred, or such

 

-47-



--------------------------------------------------------------------------------

Ownership Interests were issued, in connection with or in contemplation of such
acquisition), which encumbrance or restriction is not applicable to any Person,
or the properties or assets of any Person, other than the Person or the property
or assets of the Person so acquired, and any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of those instruments; provided that the encumbrances or
restrictions contained in any such amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings,
taken as whole, are not materially more restrictive than the encumbrances or
restrictions contained in instruments as in effect on the date of acquisition,
(iv) the foregoing shall not apply to restrictions and conditions on cash or
other deposits or net worth imposed by customers or lessors under contracts or
leases entered into in the ordinary course of business, (v) the foregoing shall
not apply to restrictions and conditions imposed on the transfer of copyrighted
or patented materials or other intellectual property and customary provisions in
agreements that restrict the assignment of such agreements or any rights
thereunder, (vi) the foregoing shall not apply to restrictions and conditions
imposed by contracts or leases entered into in the ordinary course of business
by the Borrower or any of its Subsidiaries with such Person’s customers, lessors
or suppliers and (vii) the foregoing shall not apply to restrictions and
conditions imposed upon the “borrower”, “issuer”, “guarantor”, “pledgor” or
“lender” entities under CMBS Facilities permitted under Section 7.1(h) hereof or
which arise in connection with any payment default regarding Indebtedness
otherwise permitted under Section 7.1 hereof.

ARTICLE 8 - DEFAULT

Section 8.1 Events of Default. Each of the following shall constitute an Event
of Default, whatever the reason for such event and whether it shall be voluntary
or involuntary or be effected by operation of law or pursuant to any judgment or
order of any court or any order, rule or regulation of any governmental or
non-governmental body:

(a) any representation or warranty made under this Agreement shall prove to be
incorrect in any material respect when made or deemed to be made pursuant to
Section 4.2 hereof;

(b) the Borrower shall default in the payment of (i) any interest hereunder or
under any of the Notes or fees or other amounts payable to the Lenders and the
Administrative Agent under any of the Loan Documents, or any of them, when due,
and such Default shall not be cured by payment in full within three (3) Business
Days from the due date or (ii) any principal hereunder or under any of the Notes
when due;

(c) the Borrower or any Material Subsidiary, as applicable, shall default in the
performance or observance of any agreement or covenant contained in Sections
5.8, 7.1, 7.2, 7.3, 7.4, 7.5, 7.6, 7.7 and 7.10 hereof;

(d) the Borrower or any of its Subsidiaries, as applicable, shall default in the
performance or observance of any other agreement or covenant contained in this
Agreement not specifically referred to elsewhere in this Section 8.1, and such
default shall not be cured within a period of thirty (30) days (or with respect
to Sections 5.3, 5.4, 5.5, 5.6, 6.4, 6.5, 7.8 and 7.9 hereof, such longer period
not to exceed sixty (60) days if such default is curable

 

-48-



--------------------------------------------------------------------------------

within such period and the Borrower is proceeding in good faith with all
diligent efforts to cure such default) from the later of (i) occurrence of such
Default and (ii) the date on which such Default became known to the Borrower;

(e) there shall occur any default in the performance or observance of any
agreement or covenant or breach of any representation or warranty contained in
any of the Loan Documents (other than this Agreement or as otherwise provided in
this Section 8.1) by the Borrower, which shall not be cured within a period of
thirty (30) days (or such longer period not to exceed sixty (60) days if such
default is curable within such period and the Borrower is proceeding in good
faith with all diligent efforts to cure such default) from the date on which
such default became known to any of the Borrower;

(f) there shall be entered and remain unstayed a decree or order for relief in
respect of the Borrower or any Material Subsidiary Group under Title 11 of the
United States Code, as now constituted or hereafter amended, or any other
applicable Federal or state bankruptcy law or other similar law, or appointing a
receiver, liquidator, assignee, trustee, custodian, sequestrator or similar
official of the Borrower or any Material Subsidiary Group, or of any substantial
part of their respective properties, or ordering the winding-up or liquidation
of the affairs of the Borrower or any Material Subsidiary Group; or an
involuntary petition shall be filed against the Borrower or any Material
Subsidiary Group, and (i) such petition shall not be diligently contested, or
(ii) any such petition shall continue undismissed or unstayed for a period of
ninety (90) consecutive days;

(g) the Borrower or any Material Subsidiary Group shall file a petition, answer
or consent seeking relief under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other applicable Federal or state
bankruptcy law or other similar law, or the Borrower or any Material Subsidiary
Group shall consent to the institution of proceedings thereunder or to the
filing of any such petition or to the appointment or taking of possession of a
receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of the Borrower or any Material Subsidiary Group or of any
substantial part of their respective properties, or the Borrower or any Material
Subsidiary Group shall fail generally to pay their respective debts as they
become due or shall be adjudicated insolvent; or the Borrower or any Material
Subsidiary Group shall take any action in furtherance of any such action;

(h) a judgment not covered by insurance or indemnification, where the
indemnifying party has agreed to indemnify and is financially able to do so,
shall be entered by any court against the Borrower or any Material Subsidiary
Group for the payment of money which exceeds singly, or in the aggregate with
other such judgments, $25,000,000.00, or a warrant of attachment or execution or
similar process shall be issued or levied against property of the Borrower or
any Material Subsidiary Group which, together with all other such property of
the Borrower or any Material Subsidiary Group subject to other such process,
exceeds in value $25,000,000.00 in the aggregate, and if, within thirty
(30) days after the entry, issue or levy thereof, such judgment, warrant or
process shall not have been paid or discharged or stayed pending appeal or
removed to bond, or if, after the expiration of any such stay, such judgment,
warrant or process, shall not have been paid or discharged or removed to bond;

 

-49-



--------------------------------------------------------------------------------

(i) except to the extent that would not reasonably be expected to have a
Materially Adverse Effect collectively or individually, (i) there shall be at
any time any “accumulated funding deficiency,” as defined in ERISA or in
Section 412 of the Code, with respect to any Plan maintained by the Borrower,
any of its Subsidiaries or any ERISA Affiliate, or to which the Borrower, any of
its Subsidiaries or any ERISA Affiliate has any liabilities, or any trust
created thereunder; (ii) a trustee shall be appointed by a United States
District Court to administer any such Plan; (iii) PBGC shall institute
proceedings to terminate any such Plan; (iv) the Borrower, any of its
Subsidiaries or any ERISA Affiliate shall incur any liability to PBGC in
connection with the termination of any such Plan; or (v) any Plan or trust
created under any Plan of the Borrower, any of its Subsidiaries or any ERISA
Affiliate shall engage in a “prohibited transaction” (as such term is defined in
Section 406 of ERISA or Section 4975 of the Code) which would subject any such
Plan, any trust created thereunder, any trustee or administrator thereof, or any
party dealing with any such Plan or trust to material tax or penalty on
“prohibited transactions” imposed by Section 502 of ERISA or Section 4975 of the
Code;

(j) there shall occur (i) any acceleration of the maturity of any Indebtedness
of the Borrower or any Material Subsidiary in an aggregate principal amount
exceeding $25,000,000.00, or, as a result of a failure to comply with the terms
thereof, such Indebtedness shall otherwise have become due and payable prior to
its scheduled maturity; or (ii) any failure to make any payment when due (after
any applicable grace period) with respect to any Indebtedness of the Borrower or
any Material Subsidiary (other than the Obligations) in an aggregate principal
amount exceeding $25,000,000.00; provided that in no event shall any of the
foregoing apply to Indebtedness of any Subsidiary of the Borrower that is
designated as of the Agreement Date as an “Unrestricted Subsidiary” under the
indentures governing the February 2004 Senior Notes or October 2004 Senior
Notes;

(k) any material Loan Document or any material provision thereof, shall at any
time and for any reason be declared by a court of competent jurisdiction to be
null and void, or a proceeding shall be commenced by the Borrower or by any
governmental authority having jurisdiction over the Borrower seeking to
establish the invalidity or unenforceability thereof (exclusive of questions of
interpretation of any provision thereof), or the Borrower shall deny that it has
any liability or obligation for the payment of principal or interest purported
to be created under any Loan Document (other than in accordance with its terms);
or

(l) there shall occur any Change of Control.

Section 8.2 Remedies.

(a) If an Event of Default specified in Section 8.1 (other than an Event of
Default under Section 8.1(f) or (g) hereof) shall have occurred and shall be
continuing, the Administrative Agent, at the request of the Majority Lenders but
subject to Section 9.8 hereof, shall (i) (A) terminate the Revolving Loan
Commitments (and, if applicable, the Incremental Facility Commitments) and/or
(B) declare the principal of and interest on the Loans and the Notes, if any,
and all other amounts owed to the Lenders, the Issuing Banks and the
Administrative Agent under this Agreement, the Notes and any other Loan
Documents to be forthwith due and payable without presentment, demand, protest
or other notice of any kind, all of which are hereby expressly waived, anything
in this Agreement, the Notes or any other Loan

 

-50-



--------------------------------------------------------------------------------

Document to the contrary notwithstanding, and the Revolving Loan Commitments
(and, if applicable, the Incremental Facility Commitments) shall thereupon
forthwith terminate, and (ii) require the Borrower to, and the Borrower shall
thereupon, deposit in an interest bearing account with the Administrative Agent,
as cash collateral for the Obligations, an amount equal to the maximum amount
currently or at any time thereafter available to be drawn on all outstanding
Letters of Credit, and the Borrower hereby pledges to the Administrative Agent,
the Lenders having a Revolving Loan Commitment (and, if applicable, the
Incremental Facility Loan Commitments) and the Issuing Banks and grants to them
a security interest in, all such cash as security for the Obligations.

(b) Upon the occurrence and continuance of an Event of Default specified in
Section 8.1(f) or (g) hereof, all principal, interest and other amounts due
hereunder and under the Notes, and all other Obligations, shall thereupon and
concurrently therewith become due and payable and the Revolving Loan Commitments
(and, if applicable, the Incremental Facility Commitments) shall forthwith
terminate and the principal amount of the Loans outstanding hereunder shall bear
interest at the Default Rate, and the Borrower shall thereupon forthwith deposit
in an interest bearing account with the Administrative Agent, as cash collateral
for the Obligations, an amount equal to the maximum amount currently or at any
time thereafter available to be drawn on all outstanding Letters of Credit, all
without any action by the Administrative Agent, the Lenders, the Majority
Lenders, the Issuing Banks, or any of them, and without presentment, demand,
protest or other notice of any kind, all of which are expressly waived, anything
in this Agreement or in the other Loan Documents to the contrary
notwithstanding.

(c) Upon acceleration of the Loans, as provided in Section 8.2(a) or (b) hereof,
the Administrative Agent, the Issuing Banks and the Lenders shall have all of
the post-default rights granted to them, or any of them, as applicable under the
Loan Documents and under Applicable Law.

(d) The rights and remedies of the Administrative Agent, the Issuing Banks and
the Lenders hereunder shall be cumulative, and not exclusive.

(e) In the event that the Administrative Agent establishes a cash collateral
account as contemplated by this Section 8.2, the Administrative Agent shall
invest all funds in such account in such investments as the Administrative
Agent, in its sole and absolute discretion, in good faith deems appropriate. The
Borrower hereby acknowledges and agrees that any interest earned on such funds
shall be retained by the Administrative Agent as additional collateral for the
Obligations. Upon satisfaction in full of all Obligations and the termination of
the Commitments, the Administrative Agent shall pay any amounts then held in
such account to the Borrower.

Section 8.3 Payments Subsequent to Declaration of Event of Default. Subsequent
to the acceleration of the Loans under Section 8.2 hereof, payments and
prepayments under this Agreement made to the Administrative Agent, the Issuing
Banks and the Lenders or otherwise received by any of such Persons shall be paid
over to the Administrative Agent (if necessary) and distributed by the
Administrative Agent as follows: first, to the Administrative Agent’s, Lenders’
and Issuing Banks’ reasonable costs and expenses, if any, incurred in connection
with the

 

-51-



--------------------------------------------------------------------------------

collection of such payment or prepayment, including, without limitation, all
amounts under Section 11.2(b) hereof; second, to the Administrative Agent and
the Issuing Banks for any fees hereunder or under any of the other Loan
Documents then due and payable; third, to the Lenders pro rata on the basis of
their respective unpaid principal amounts (except as provided in Section 2.2(e)
hereof), for the payment of any unpaid interest which may have accrued on the
Obligations and any fees hereunder or under any of the other Loan Documents then
due and payable; fourth, to the Lenders pro rata until all Loans have been paid
in full and participations in the Letters of Credit purchased by the Lenders
pursuant to Section 2.13(d) hereof shall be paid on a pro rata basis with the
Loans), for the payment of the Loans (including the aforementioned obligations
under Hedge Agreements and participations in the Letters of Credit); fifth, to
the Lenders pro rata on the basis of their respective unpaid amounts, for the
payment of any other unpaid Obligations; and sixth, to the Borrower or as
otherwise required by Applicable Law.

ARTICLE 9 - THE ADMINISTRATIVE AGENT

Section 9.1 Appointment and Authorization. Each Lender hereby appoints and
authorizes, and hereby agrees that it will require any transferee of any of its
interest in its portion of the Loans and in its Note, if any, to appoint and
authorize, the Administrative Agent to take such actions as its agent on its
behalf and to exercise such powers hereunder and under the other Loan Documents
as are delegated by the terms hereof and thereof, together with such powers as
are reasonably incidental thereto. Neither the Administrative Agent, nor any of
its respective directors, officers, employees or agents, shall be liable for any
action taken or omitted to be taken by it or them hereunder or in connection
herewith, except for its or their own gross negligence or willful misconduct as
determined by a final, non-appealable judicial order of a court of competent
jurisdiction.

Section 9.2 Interest Holders. The Administrative Agent may treat each Lender, or
the Person designated in the last notice filed with the Administrative Agent, as
the holder of all of the interests of such Lender in its portion of the Loans
and in its Note, if any, until written notice of transfer, signed by such Lender
(or the Person designated in the last notice filed with the Administrative
Agent) and by the Person designated in such written notice of transfer, in form
and substance satisfactory to the Administrative Agent, shall have been filed
with the Administrative Agent.

Section 9.3 Consultation with Counsel. The Administrative Agent may consult with
Kilpatrick Stockton LLP, Atlanta, Georgia, special counsel to the Administrative
Agent, or with other legal counsel selected by it and shall not be liable for
any action taken or suffered by it in good faith in consultation with the
Majority Lenders and in reasonable reliance on such consultations.

Section 9.4 Documents. The Administrative Agent shall be under no duty to
examine, inquire into, or pass upon the validity, effectiveness or genuineness
of this Agreement, any Note, any other Loan Document, or any instrument,
document or communication furnished pursuant hereto or in connection herewith,
and the Administrative Agent shall be entitled to assume that they are valid,
effective and genuine, have been signed or sent by the proper parties and are
what they purport to be.

 

-52-



--------------------------------------------------------------------------------

Section 9.5 Administrative Agent and Affiliates. With respect to the Commitments
and the Loans, the Administrative Agent shall have the same rights and powers
hereunder as any other Lender, and the Administrative Agent and Affiliates of
the Administrative Agent may accept deposits from, lend money to and generally
engage in any kind of business with the Borrower, any of its Subsidiaries or
other Affiliates of, or Persons doing business with, the Borrower, any of its
Subsidiaries or other Affiliates, as if they were not affiliated with the
Administrative Agent and without any obligation to account therefor.

Section 9.6 Responsibility of the Administrative Agent and Issuing Banks. The
duties and obligations of the Administrative Agent and the Issuing Banks under
this Agreement are only those expressly set forth in this Agreement. The
Administrative Agent shall be entitled to assume that no Default or Event of
Default has occurred and is continuing unless it has actual knowledge, or has
been notified in writing by the Borrower, of such fact, or has been notified by
a Lender in writing that such Lender considers that a Default or an Event of
Default has occurred and is continuing, and such Lender shall specify in detail
the nature thereof in writing. The Administrative Agent and the Issuing Banks
shall not be liable hereunder for any action taken or omitted to be taken except
for its own respective gross negligence or willful misconduct as determined by a
final, non-appealable judicial order of a court of competent jurisdiction. The
Administrative Agent shall provide each Lender and each Issuing Bank with copies
of such documents received from the Borrower as such Lender and such Issuing
Bank may reasonably request.

Section 9.7 Action by the Administrative Agent and Issuing Banks.

(a) The Administrative Agent and the Issuing Banks shall be entitled to use its
discretion with respect to exercising or refraining from exercising any rights
which may be vested in it by, and with respect to taking or refraining from
taking any action or actions which it may be able to take under or in respect
of, this Agreement, unless any of the Administrative Agent and the Issuing Banks
shall have been instructed by the Majority Lenders (or, where expressly
required, all Lenders) to exercise or refrain from exercising such rights or to
take or refrain from taking such action; provided, however, that the
Administrative Agent shall not exercise any rights under Section 8.2(a) hereof
without the request of the Majority Lenders (or, where expressly required, all
the Lenders), unless time is of the essence, in which case, such action can be
taken at the discretion of the Administrative Agent. The Administrative Agent
shall incur no liability under or in respect of this Agreement with respect to
anything which it may do or refrain from doing in the reasonable exercise of its
judgment or which may seem to it to be necessary or desirable in the
circumstances, except for its gross negligence or willful misconduct as
determined by a final, non-appealable judicial order of a court having
jurisdiction over the subject matter.

(b) The Administrative Agent and the Issuing Banks shall not be liable to the
Lenders or to any Lender or to the Borrower, any of its Subsidiaries or any
other obligor under any Loan Document in acting or refraining from acting under
this Agreement or any other Loan Document in accordance with the instructions of
the Majority Lenders (or, where expressly

 

-53-



--------------------------------------------------------------------------------

required, all of the Lenders), and any action taken or failure to act pursuant
to such instructions shall be binding on all of the Lenders, except for its
gross negligence or willful misconduct as determined by a final, non-appealable
judicial order of a court having jurisdiction over the subject matter. The
Administrative Agent and the Issuing Banks shall not be obligated to take any
action which is contrary to law or which would in its reasonable opinion subject
it to liability.

Section 9.8 Notice of Default or Event of Default. In the event that the
Administrative Agent, any Lender or any Issuing Bank shall acquire actual
knowledge, or shall have been notified, of any Default or Event of Default, the
Administrative Agent, such Lender or such Issuing Bank shall promptly notify the
Lenders (provided, however, that the failure to give such notice shall not
result in any liability on the part of such Lender, such Issuing Bank or the
Administrative Agent), and the Administrative Agent shall take such action and
assert such rights under this Agreement and the other Loan Documents as the
Majority Lenders shall request in writing, and the Administrative Agent shall
not be subject to any liability by reason of its acting pursuant to any such
request. If the Majority Lenders shall fail to request the Administrative Agent
to take action or to assert rights under this Agreement or any other Loan
Documents in respect of any Default or Event of Default within ten (10) days
after their receipt of the notice of any Default or Event of Default from the
Administrative Agent, any Lender or any Issuing Bank, or shall request
inconsistent action with respect to such Default or Event of Default, the
Administrative Agent may, but shall not be required to, take such action and
assert such rights (other than rights under Article 8 hereof) as it deems in its
discretion to be advisable for the protection of the Lenders, except that, if
the Majority Lenders have instructed the Administrative Agent not to take such
action or assert such right, in no event shall the Administrative Agent act
contrary to such instructions, unless time is of the essence, in which case, the
Administrative Agent may act in accordance with its reasonable discretion.

Section 9.9 Responsibility Disclaimed. The Administrative Agent shall not be
under any liability or responsibility whatsoever as the Administrative Agent:

(a) to the Borrower or any other Person as a consequence of any failure or delay
in performance by, or any breach by, any Lender or Lenders of any of its or
their obligations under this Agreement;

(b) to any Lender or Lenders as a consequence of any failure or delay in
performance by, or any breach by, (i) the Borrower of any of its obligations
under this Agreement or the Notes or any other Loan Document, or (ii) any
Subsidiary of the Borrower or any other obligor under any other Loan Document;

(c) to any Lender or Lenders, for any statements, representations or warranties
in this Agreement, or any other document contemplated by this Agreement or any
information provided pursuant to this Agreement, any other Loan Document, or any
other document contemplated by this Agreement, or for the validity,
effectiveness, enforceability or sufficiency of this Agreement, the Notes, any
other Loan Document, or any other document contemplated by this Agreement; or

 

-54-



--------------------------------------------------------------------------------

(d) to any Person for any act or omission other than that arising from gross
negligence or willful misconduct of the Administrative Agent as determined by a
final, non-appealable judicial order of a court of competent jurisdiction.

Section 9.10 Indemnification. The Lenders agree to indemnify the Administrative
Agent (to the extent not reimbursed by the Borrower) pro rata according to their
respective Commitment Ratios, from and against any and all liabilities,
obligations, losses (other than the loss of principal, interest and fees
hereunder in the event of a bankruptcy or out-of-court ‘work-out’ of the Loans),
damages, penalties, actions, judgments, suits, or reasonable out-of-pocket
costs, expenses (including, without limitation, fees and disbursements of
experts, agents, consultants and counsel), or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by or asserted against the
Administrative Agent in any way relating to or arising out of this Agreement,
any other Loan Document, or any other document contemplated by this Agreement or
any other Loan Document or any action taken or omitted by the Administrative
Agent under this Agreement, any other Loan Document, or any other document
contemplated by this Agreement, except that no Lender shall be liable to the
Administrative Agent for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, or reasonable out-of-pocket
costs, expenses or disbursements resulting from the gross negligence or willful
misconduct of the Administrative Agent as determined by a final, non-appealable
judicial order of a court having jurisdiction over the subject matter.

Section 9.11 Credit Decision. Each Lender confirms that:

(a) in making its decision to enter into this Agreement and to make its portion
of the Loans it has independently taken whatever steps it considers necessary to
evaluate the financial condition and affairs of the Borrower and that it has
made an independent credit judgment, and that it has not relied upon the
Administrative Agent or information provided by the Administrative Agent (other
than information provided to the Administrative Agent by the Borrower and
forwarded by the Administrative Agent to the Lenders); and

(b) so long as any portion of the Loans remains outstanding or such Lender has
an obligation to make its portion of Advances hereunder, it will continue to
make its own independent evaluation of the financial condition and affairs of
the Borrower.

Section 9.12 Successor Administrative Agent. Subject to the appointment and
acceptance of a successor Administrative Agent as provided below, the
Administrative Agent may resign at any time by giving written notice thereof to
the Lenders, the Issuing Banks and the Borrower and may be removed at any time
for cause by the Majority Lenders. Upon any such resignation or removal, the
Majority Lenders shall have the right to appoint a successor Administrative
Agent which appointment shall, prior to a Default, be subject to the consent of
the Borrower, acting reasonably. If (a) no successor Administrative Agent shall
have been so appointed by the Majority Lenders or (b) appointed, no successor
Administrative Agent shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gave notice of resignation or
the Majority Lenders removed the retiring Administrative Agent, then the
retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Banks, appoint a successor Administrative Agent which shall be any Lender or a
commercial bank organized under the laws of the United States of America or any
political subdivision thereof

 

-55-



--------------------------------------------------------------------------------

which has combined capital and reserves in excess of $250,000,000.00 and which
shall be reasonably acceptable to the Borrower. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges, duties and obligations of the
retiring Administrative Agent and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents. After any retiring Administrative Agent’s resignation or removal
hereunder as Administrative Agent the provisions of this Article shall continue
in effect for its benefit in respect of any actions taken or omitted to be taken
by it while it was acting as the Administrative Agent. In the event that the
Administrative Agent or any of its respective Affiliates ceases to be a Lender
hereunder, such Person shall resign its agency hereunder.

Section 9.13 Delegation of Duties. The Administrative Agent may execute any of
its duties under the Loan Documents by or through agents or attorneys selected
by it using reasonable care, and shall be entitled to advice of counsel
concerning all matters pertaining to such duties.

Section 9.14 No Responsibilities of the Agents. Notwithstanding any provision to
the contrary contained elsewhere herein or in any other Loan Document, the
Syndication Agent and the Co-Arrangers (as set forth on the cover page hereof)
shall not have any duties or responsibilities, nor shall the Syndication Agent
or any of the Co-Arrangers have or be deemed to have any fiduciary relationship
with any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the Syndication
Agent or any of the Co-Arrangers.

ARTICLE 10 - CHANGES IN CIRCUMSTANCES

AFFECTING LIBOR ADVANCES AND INCREASED COSTS

Section 10.1 LIBOR Basis Determination Inadequate or Unfair. If with respect to
any proposed LIBOR Advance for any Interest Period, the Administrative Agent
determines after consultation with the Lenders that adequate and fair means do
not exist for determining the LIBOR Basis, the Administrative Agent shall
forthwith give notice thereof to the Borrower and the Lenders, whereupon until
the Administrative Agent notifies the Borrower that the circumstances giving
rise to such situation no longer exist, the obligations of any affected Lender
to make its portion of such LIBOR Advances shall be suspended and each affected
Lender shall make its portion of such LIBOR Advance as a Base Rate Advance.

Section 10.2 Illegality. If, after the date hereof, the adoption of any
Applicable Law, or any change in any Applicable Law (whether adopted before or
after the Agreement Date), or any change in interpretation or administration
thereof by any governmental authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any Lender
with any directive (whether or not having the force of law) of any such
authority, central bank or comparable agency, shall make it unlawful or
impossible for any Lender to make, maintain or fund its portion of LIBOR
Advances, such Lender shall so notify the Administrative Agent, and the
Administrative Agent shall forthwith give notice thereof to the other Lenders
and the Borrower. Before giving any notice to the Administrative Agent pursuant
to this Section

 

-56-



--------------------------------------------------------------------------------

10.2, such Lender shall designate a different lending office if such designation
will avoid the need for giving such notice and will not, in the sole reasonable
judgment of such Lender, be otherwise materially disadvantageous to such Lender.
Upon receipt of such notice, notwithstanding anything contained in Article 2
hereof, the Borrower shall repay in full the then outstanding principal amount
of such Lender’s portion of each affected LIBOR Advance, together with accrued
interest thereon, on either (a) the last day of the then current Interest Period
applicable to such affected LIBOR Advances if such Lender may lawfully continue
to maintain and fund its portion of such LIBOR Advance to such day or
(b) immediately if such Lender may not lawfully continue to fund and maintain
its portion of such affected LIBOR Advances to such day. Concurrently with
repaying such portion of each affected LIBOR Advance, the Borrower may borrow a
Base Rate Advance from such Lender, whether or not it would have been entitled
to effect such borrowing, and such Lender shall make such Advance, if so
requested, in an amount such that the outstanding principal amount of the
Advance shall equal the outstanding principal amount of the affected LIBOR
Advance of such Lender immediately prior to such repayment.

Section 10.3 Increased Costs and Additional Amounts.

(a) If after the date hereof, the adoption of any Applicable Law, or any change
in any Applicable Law (whether adopted before or after the Agreement Date), or
any interpretation or change in interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof or compliance by any Lender with any
directive issued after the Agreement Date (whether or not having the force of
law) of any such authority, central bank or comparable agency:

(i) shall subject any Lender to any Tax with respect to its obligation to make
its portion of LIBOR Advances, or its portion of other Advances, or shall change
the basis of taxation of payments to any Lender of the principal of or interest
on its portion of LIBOR Advances or in respect of any other amounts due under
this Agreement, or its obligation to make its portion of Advances (except for
changes with respect to Taxes imposed on the revenues or net income of such
Lender, and except for any Taxes referred to in Section 10.3(b) hereof); or

(ii) shall impose, modify or deem applicable any reserve (including, without
limitation, any imposed by the Board of Governors of the Federal Reserve System,
but excluding any included in an applicable Eurodollar Reserve Percentage),
special deposit, capital adequacy, assessment or other requirement or condition
against assets of, deposits with or for the account of, or commitments or credit
extended by, any Lender or shall impose on any Lender or the London interbank
borrowing market any other condition affecting its obligation to make its
portion of such LIBOR Advances or its portion of existing Advances;

and the result of any of the foregoing is to increase the cost to such Lender of
making or maintaining any of its portion of LIBOR Advances, or to reduce the
amount of any sum received or receivable by such Lender under this Agreement or
under its Note, if any, with respect thereto, then, within ten (10) days after
demand by such Lender, the Borrower agrees to pay to such Lender such additional
amount or amounts as will compensate such Lender on an after-tax basis for such
increased costs.

 

-57-



--------------------------------------------------------------------------------

(b) All payments made by the Borrower under this Agreement shall be made free
and clear of, and without deduction or withholding for or on account of, any
present or future income or other similar taxes, levies, imposts, duties,
charges, fees, deductions or withholdings (“Taxes”), now or hereafter imposed,
levied, collected, withheld or assessed by any governmental authority, excluding
any Taxes imposed on a Lender by reason of any connection between the Lender and
the taxing jurisdiction other than executing, delivering, performing or
enforcing this Agreement and receiving payments hereunder. If any such
non-excluded Taxes (collectively, the “Non-Excluded Taxes”) are required to be
withheld or deducted from any such payment, the Borrower shall pay such
additional amounts as may be necessary to ensure that the net amount actually
received by a Lender after such withholding or deduction is equal to the amount
that the Lender would have received had no such withholding or deduction been
required; provided, however, that the Borrower shall not be required to increase
any such amounts payable to any Lender if such Lender may lawfully comply with
the requirements of Section 2.12 hereof and fails to do so. Whenever any
Non-Excluded Taxes are payable by the Borrower, as promptly as possible
thereafter the Borrower shall send to the Administrative Agent for its own
account or for the account of such Lender, as the case may be, a certified copy
of an original official receipt received by the Borrower showing payment
thereof. If the Borrower fails to pay any Non-Excluded Taxes when due to the
appropriate taxing authority or fail to remit to the Administrative Agent the
required receipts or other documentary evidence, the Borrower shall indemnify
the Administrative Agent and the Lenders for any incremental taxes, interest or
penalties that may become payable by the Administrative Agent or any Lender as
result of any such failure. The Borrower shall make any payments required
pursuant to the immediately preceding sentence within thirty (30) days after
receipt of written demand therefor from the Administrative Agent or any Lender,
as the case may be. The agreements set forth in this Section 10.3 shall survive
the termination of this Agreement and the payment of the Obligations. Each
Lender will promptly notify the Borrower and the Administrative Agent of any
event of which it has knowledge, occurring after the date hereof, which will
entitle such Lender to compensation pursuant to this Section 10.3 and will
designate a different lending office if such designation will avoid the need
for, or reduce the amount of, such compensation and will not, in the reasonable
judgment of such Lender made in good faith, be otherwise disadvantageous to such
Lender. Notwithstanding any provision herein to the contrary, the Borrower shall
have no obligation to pay to any Lender any amount which the Borrower is liable
to withhold due to the failure of such Lender to file any statement of exemption
required under the Code in order to permit the Borrower to make payments to such
Lender without such withholding.

(c) Any Lender claiming compensation under this Section 10.3 shall provide the
Borrower with a written certificate setting forth the additional amount or
amounts to be paid to it hereunder and calculations therefor in reasonable
detail. Such certificate shall be presumptively correct absent manifest error.
In determining such amount, such Lender may use any reasonable averaging and
attribution methods. If any Lender demands compensation under this Section 10.3,
the Borrower may at any time, upon at least five (5) Business Days’ prior notice
to such Lender, prepay in full such Lender’s portion of the then outstanding
LIBOR Advances, together with accrued interest and fees thereon to the date of
prepayment, along with any reimbursement required under Section 2.9 hereof and
this Section 10.3. Concurrently with

 

-58-



--------------------------------------------------------------------------------

prepaying such portion of LIBOR Advances the Borrower may, whether or not then
entitled to make such borrowing, borrow a Base Rate Advance, or a LIBOR Advance
not so affected, from such Lender, and such Lender shall, if so requested, make
such Advance in an amount such that the outstanding principal amount of such
Advance shall equal the outstanding principal amount of the affected LIBOR
Advance of such Lender immediately prior to such prepayment.

(d) The Borrower shall pay any present or future stamp, transfer or documentary
Taxes or any other excise or property Taxes that may be imposed in connection
with the execution, delivery or registration of this Agreement or any other Loan
Documents.

Section 10.4 Effect On Other Advances. If notice has been given pursuant to
Section 10.1, 10.2 or 10.3 hereof suspending the obligation of any Lender to
make its portion of any type of LIBOR Advance, or requiring such Lender’s
portion of LIBOR Advances to be repaid or prepaid, then, unless and until such
Lender notifies the Borrower that the circumstances giving rise to such
repayment no longer apply, all amounts which would otherwise be made by such
Lender as its portion of LIBOR Advances shall be instead as Base Rate Advances,
unless otherwise notified by the Borrower.

Section 10.5 Claims for Increased Costs and Taxes; Replacement Lenders. In the
event that any Lender shall decline to make LIBOR Advances pursuant to Sections
10.1 and 10.2 hereof or shall have notified the Borrower that it is entitled to
claim compensation pursuant to Section 10.3, 2.8, 2.9 or 2.11 hereof or is
unable to complete the form required or is subject to withholding on account of
any Tax (each such lender being an “Affected Lender”), the Borrower at its own
cost and expense may designate a replacement lender (a “Replacement Lender”) to
assume the Revolving Loan Commitments and/or Incremental Facility Commitments
and the obligations of any such Affected Lender hereunder, and to purchase the
outstanding Loans of such Affected Lender and such Affected Lender’s rights
hereunder and with respect thereto, and within ten (10) Business Days of such
designation the Affected Lender shall (a) sell to such Replacement Lender,
without recourse upon, warranty by or expense to such Affected Lender, by way of
an Assignment and Assumption Agreement substantially in the form of Exhibit H
attached hereto, for a purchase price equal to (unless such Lender agrees to a
lesser amount) the outstanding principal amount of the Loans of such Affected
Lender, plus all interest accrued and unpaid thereon and all other amounts owing
to such Affected Lender hereunder, including without limitation, payment by the
Borrower of any amount which would be payable to such Affected Lender pursuant
to Section 2.9 hereof (provided that the administrative fee set forth in
Section 11.4(c)(iii) shall not apply to an assignment described in this clause
(a)), and (b) assign the Revolving Loan Commitments and/or Incremental Facility
Commitments of such Affected Lender and upon such assumption and purchase by the
Replacement Lender, such Replacement Lender shall be deemed to be a “Lender” for
purposes of this Agreement and such Affected Lender shall cease to be a “Lender”
for purposes of this Agreement and shall no longer have any obligations or
rights hereunder (other than any obligations or rights which according to this
Agreement shall survive the termination of the Revolving Loan Commitments and/or
Incremental Facility Commitments).

 

-59-



--------------------------------------------------------------------------------

ARTICLE 11 - MISCELLANEOUS

Section 11.1 Notices.

(a) Except as otherwise expressly provided herein, all notices and other
communications under this Agreement and the other Loan Documents (unless
otherwise specifically stated therein) shall be in writing and shall be
delivered by (1) hand, (2) overnight courier service, (3) mailed by certified or
registered mail, or (4) sent by telecopy, as follows:

(i) If to the Borrower, to it at:

American Tower Corporation

116 Huntington Avenue

Boston, Massachusetts 02116

Attn: Chief Financial Officer and General Counsel

Telecopy No.: (617) 375-7575

with a copy to:

Cleary Gottlieb Steen & Hamilton LLP

One Liberty Plaza

New York, New York 10006

Attn: Robert P. Davis, Esq.

Telecopy No.: (212) 225-3999

(ii) If to the Administrative Agent, to it at:

Toronto Dominion (Texas) LLC,

as Administrative Agent

77 King Street West

18th Floor

Toronto, Ontario

Canada M5K1A2

Attn.: Alice Mare and Elhamy Khalil

Telecopy No.: (416) 307-3826

 

-60-



--------------------------------------------------------------------------------

with a copy to:

JPMorgan Chase Bank, N.A.

270 Park Avenue, 15th Floor

New York, New York 10017

Attn: Desiree Szolnok

Telecopy No.: (212) 270-4164

TD Securities (USA) LLC

31 West 52nd Street

New York, New York 10019-6101

Attn: David Perlman

Telecopy No.: (212) 827-7232

and with a copy to:

Kilpatrick Stockton LLP

1100 Peachtree Street

Suite 2800

Atlanta, Georgia 30309-4530

Attn: Douglas S. Gosden, Esq.

Telecopy No.: (404) 541-3112

(iii) If to the Lenders, to them at the addresses set forth beside their names
as set forth in Schedule 1 attached hereto.

The failure to provide copies shall not affect the validity of the notice given
to the primary recipient.

(b) Any party hereto may change the address to which notices shall be directed
under this Section 11.1 by giving ten (10) days’ written notice of such change
to the other parties. All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt.

(c) For purposes of this Agreement, delivery may also be made by the posting of
any required documents, reports, certificates, or other information to the
Intralinks system or any other electronic distribution system to which all
Lenders have access and provided that all Lenders are notified in writing (or
electronically) that such posting has occurred. The Borrower acknowledges that
(i) the distribution of material through an electronic medium is not necessarily
secure and that there are confidentiality and other risks associated with such
distribution, (ii) Intralinks, or any other electronic platform, is provided “as
is” and “as available” and (iii) neither the Administrative Agent nor any of its
Affiliates warrants the accuracy, adequacy or completeness of Intralinks, or any
other electronic platform. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by the Administrative Agent
or any of its Affiliates in connection with Intralinks or any other electronic
platform.

 

-61-



--------------------------------------------------------------------------------

(d) All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on
(i) the date of receipt if delivered by hand or overnight courier service or
sent by telecopy or electronic mail, (ii) the date of posting if made through
Intralinks or any other electronic platform, or (iii) on the date five
(5) Business Days after dispatch by registered mail if mailed, or an earlier
date if sooner received, in each case delivered, sent or mailed (properly
addressed) to such party as provided in this Section 11.1.

Section 11.2 Expenses. The Borrower will promptly pay, or reimburse:

(a) all reasonable out-of-pocket expenses of the Administrative Agent in
connection with the preparation, negotiation, execution and delivery of this
Agreement and the other Loan Documents, and the transactions contemplated
hereunder and thereunder any amendments, waivers and consents associated
therewith, including, without limitation, the reasonable fees and disbursements
of Kilpatrick Stockton LLP, Atlanta, Georgia, special counsel for the
Administrative Agent; and

(b) all reasonable out-of-pocket costs and expenses of the Administrative Agent,
the Lenders, the Issuing Banks and the Syndication Agent of enforcement under
this Agreement or the other Loan Documents and all reasonable out-of-pocket
costs and expenses of collection if an Event of Default occurs in the payment of
the Notes, which in each case shall include, without limitation, reasonable fees
and out-of-pocket expenses of counsel for the Administrative Agent, each of the
Lenders, each of the Issuing Banks and the Syndication Agent.

Section 11.3 Waivers. The rights and remedies of the Administrative Agent, the
Lenders and the Issuing Banks under this Agreement and the other Loan Documents
shall be cumulative and not exclusive of any rights or remedies which they would
otherwise have. No failure or delay by the Administrative Agent, the Majority
Lenders, the Lenders and the Issuing Banks, or any of them, in exercising any
right, shall operate as a waiver of such right. No waiver of any provision of
this Agreement or consent to any departure by the Borrower or any of its
Subsidiaries therefrom shall in any event be effective unless the same shall be
permitted by Section 11.11, and then such waiver or consent shall be effective
only in the specific instance and for the purpose for which given. Without
limiting the generality of the foregoing, the making of a Loan or issuance of a
Letter of Credit shall not be construed as a waiver of any Default, regardless
of whether the Administrative Agent or any Lender may have had notice or
knowledge of such Default at the time.

Section 11.4 Assignment and Participation.

(a) The Borrower may not assign or transfer any of its rights or obligations
hereunder, under the Notes or under any other Loan Document without the prior
written consent of each Lender and each Issuing Bank.

(b) Each Lender may at any time sell assignments or participations of up to one
hundred percent (100%) of its interest hereunder to (i) one (1) or more
Affiliates of such Lender (provided, however, that if such Affiliate is not a
financial institution, such Lender

 

-62-



--------------------------------------------------------------------------------

shall be obligated to repurchase such assignment if such Affiliate is unable to
honor its obligations hereunder), (ii) any Federal Reserve Bank as collateral
security pursuant to Regulation A of the Board of Governors of the Federal
Reserve System and any Operating Circular issued by such Federal Reserve Bank
(provided, however, that no such assignment shall relieve such Lender from its
obligations hereunder) or (iii) any Person who is a Lender on such date.
Notwithstanding the foregoing, no assignee of, or participant with respect to,
any interest sold hereunder pursuant to this Section 11.4(b) shall be entitled
to receive any greater payment under Section 10.3 than the applicable Lender
would have been entitled to receive with respect to the interest sold.

(c) Each Lender may at any time sell assignments or participations to one or
more Persons pursuant to which each Lender may assign or participate its
interest under this Agreement and the other Loan Documents, including its
interest in any particular Advance or portion thereof; provided, however, that
(1) all assignments (other than assignments described in Section 11.4(b) hereof)
shall be in minimum principal amounts of the lesser of (X) $1,000,000.00 or
(Y) the amount of such Lender’s Revolving Loan Commitment, Incremental Facility
Commitment (in a single assignment only) or Incremental Facility Loan, and
(2) all assignments and participations (other than assignments and
participations described in Section 11.4(b) hereof) hereunder shall be subject
to the following additional terms and conditions:

(i) no assignment shall be sold without the prior consent of the Administrative
Agent and, prior to the occurrence and continuation of a Default or Event of
Default, the consent of the Borrower, in each case, which consent shall not be
unreasonably withheld, delayed or conditioned;

(ii) any Person purchasing a participation or an assignment of any portion of
the Loans from any Lender shall be required to represent and warrant that its
purchase shall not constitute a “prohibited transaction” (as such term is
defined in Section 406 of ERISA or Section 4975 of the Code);

(iii) the Borrower, the Lenders, and the Administrative Agent agree that
assignments permitted hereunder (including the assignment of any Advance or
portion thereof) may be made with all voting rights, and shall be made pursuant
to an Assignment and Assumption Agreement substantially in the form of Exhibit H
attached hereto, and an administrative fee of $3,500.00 shall be payable to the
Administrative Agent either by the assigning Lender or the assignee thereof at
the time of any assignment under this Section 11.4(c);

(iv) no participation agreement shall confer any rights under this Agreement or
any other Loan Document to any purchaser thereof, or relieve any issuing Lender
from any of its obligations under this Agreement, and all actions hereunder
shall be conducted as if no such participation had been granted; provided,
however, that any participation agreement may confer on the participant the
right to approve or disapprove items requiring consent pursuant to Section 11.11
(a)(ii) hereof of an affected Lender for the Loans to which such participation
agreement applies;

 

-63-



--------------------------------------------------------------------------------

(v) each Lender agrees to provide the Administrative Agent and the Borrower with
prompt written notice of any issuance of assignments of its interests hereunder;

(vi) no assignment, participation or other transfer of any rights hereunder or
under the Notes shall be effected that would result in any interest requiring
registration under the Securities Act of 1933, as amended, or qualification
under any state securities law;

(vii) no such assignment may be made to any bank or other financial institution
(x) with respect to which a receiver or conservator (including, without
limitation, the Federal Deposit Insurance Corporation, the Resolution Trust
Company or the Office of Thrift Supervision) has been appointed or (y) that is
not “adequately capitalized” (as such term is defined in Section 131(b)(1)(B) of
the Federal Deposit Insurance Corporation Improvement Act as in effect on the
Agreement Date); and

(viii) each Lender shall, and shall cause each of its assignees to, provide to
the Administrative Agent on or prior to the effective date of any assignment an
appropriate Internal Revenue Service form as provided in Section 2.12 or as
otherwise required by Applicable Law supporting such Lender’s or assignee’s
position that no withholding by the Borrower or the Administrative Agent for
United States income tax payable by such Lender or assignee in respect of
amounts received by it hereunder is required. No assignment shall confer any
rights to receive any greater payments under Section 10.3 than the applicable
Lender would have been entitled to receive with respect to the interest
assigned.

(d) Except as specifically set forth in Section 11.4(b) or (c) hereof, nothing
in this Agreement or the Notes, expressed or implied, is intended to or shall
confer on any Person other than the respective parties hereto and thereto and
their successors and assignees permitted hereunder and thereunder any benefit or
any legal or equitable right, remedy or other claim under this Agreement or the
Notes.

(e) In the case of any participation, all amounts payable by the Borrower under
the Loan Documents shall be calculated and made in the manner and to the parties
hereto as if no such participation had been sold.

(f) The provisions of this Section 11.4 shall not apply to any purchase of
participations among the Lenders pursuant to Section 2.10 hereof.

(g) The Administrative Agent, acting, for this purpose only, as agent of the
Borrower shall maintain, at no extra charge to the Borrower, a register (the
“Register”) at the address to which notices to the Administrative Agent are to
be sent under Section 11.1 hereof on which Register the Administrative Agent
shall enter the name, address and taxpayer identification number (if provided)
of the registered owner of the Loans evidenced by a Note or, upon the request of
the registered owner, for which a Note has been requested. Except as set forth
in Section 11.4(b)(ii) hereof, a Note and the Loans evidenced thereby may be
assigned or

 

-64-



--------------------------------------------------------------------------------

otherwise transferred in whole or in part only by registration of such
assignment or transfer of such Note and the Loans evidenced thereby on the
Register. Except as set forth in Section 11.4(b)(ii) hereof, any assignment or
transfer of all or part of such Loans and the Note evidencing the same shall be
registered on the Register only upon compliance with the other provisions of
this Section 11.4 and surrender for registration of assignment or transfer of
the Note evidencing such Loans, duly endorsed by (or accompanied by a written
instrument of assignment or transfer duly executed by) the registered owner
thereof, and thereupon one or more new Notes in the same aggregate principal
amount shall be issued to the designated assignee(s) or transferee(s) and, if
less than the aggregate principal amount of such Notes is thereby transferred,
the assignor or transferor. Prior to the due presentment for registration of
transfer of any Note, the Borrower and the Administrative Agent shall treat the
Person in whose name such Loans and the Note evidencing the same is registered
as the owner thereof for the purpose of receiving all payments thereon and for
all other purposes, notwithstanding any notice to the contrary.

(h) The Register shall be available for inspection by the Borrower and any
Lender, with respect to such Lender’s information, at any reasonable time during
the Administrative Agent’s regular business hours upon reasonable prior notice.

(i) Notwithstanding any other provision in this Agreement, any Lender that is a
fund that invests in bank loans may, without the consent of the Administrative
Agent or the Borrower, pledge all or any portion of its rights under, and
interest in, this Agreement and the Notes to any trustee or to any other
representative of holders of obligations owed or securities issued, by such fund
as security for such obligations or securities; provided, however, that any
transfer to any Person upon the enforcement of such pledge or security interest
may only be made subject to the assignment provisions of this Section 11.4.

(j) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”)
sponsored by such Granting Lender, identified as such in writing from time to
time by the Granting Lender to the Administrative Agent and the Borrower, the
option to provide to the Borrower all or any part of any Advance that such
Granting Lender would otherwise be obligated to make to the Borrower pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to make any Advance and (ii) if an SPC elects not to exercise such
option or otherwise fails to provide all or any part of such Advance, the
Granting Lender shall be obligated to make such Advance pursuant to the terms
hereof. The Loans by an SPC hereunder shall be Revolving Loans and/or, if
applicable, Incremental Facility Loans of the Granting Lender to the same
extent, and as if, such Loans were made by such Granting Lender. Each party
hereto hereby agrees that no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement (all liability for which shall remain
with the Granting Lender). In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior indebtedness of any SPC, it,
solely in its capacity as a party hereto and to any other Loan Document, will
not institute against, or join any other person in instituting against, such SPC
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof. In
addition, notwithstanding anything to the contrary contained in this Section

 

-65-



--------------------------------------------------------------------------------

11.4, any SPC may (i) with notice to, but without the prior written consent of,
the Borrower and the Administrative Agent and without paying any processing fee
therefor, assign all or a portion of its interests in any Advances to the
Granting Lender or to any financial institutions (consented to by the Borrower
and the Administrative Agent) providing liquidity and/or credit support to or
for the account of such SPC to support the funding or maintenance of Advances
and (ii) disclose on a confidential basis any non-public information relating to
its Advances to any rating agency, commercial paper dealer or provider of any
surety, guarantee or credit or liquidity enhancement to such SPC. This
Section 11.4(j) may not be amended without the written consent of any SPC which
has been designated in writing as provided in the first sentence hereof and
holds any outstanding Loans. The designation by a Granting Lender of an SPC to
fund Advances shall be deemed to be a representation, warranty, covenant and
agreement by such Granting Lender to the Borrower and all other parties
hereunder that (A) the funding and maintaining of such Advances by such SPC
shall not constitute a “prohibited transaction” (as such term is defined in
Section 406 of ERISA or Section 4975 of the Code), and (B) such designation,
funding and maintenance would not result in any interest requiring registration
under the Securities Act of 1933, as amended, or qualification under any state
securities law. The SPC shall from time to time provide to the Borrower the tax
and other forms required pursuant to Section 2.12 hereof with respect to such
SPC as though such SPC were a Lender hereunder. In no event shall the Borrower
or any Lender other than the Granting Lender be obligated hereunder to pay any
additional amounts under any provision of this Agreement (pursuant to Article 10
hereof or otherwise) by reason of a Granting Lender’s designation of an SPC or
the funding or maintenance of Advances by such SPC, in excess of amounts which
the Borrower would have been obligated to pay if such Granting Lender had not
made such designation and such Granting Lender were itself funding and
maintaining such Advances. The Administrative Agent shall register the interest
of any SPC in an Advance from time to time on the Register maintained pursuant
to Section 11.4(g) hereof.

Section 11.5 Accounting Principles. All references in this Agreement to GAAP
shall be to such principles as in effect from time to time. All accounting terms
used herein without definition shall be used as defined under GAAP. All
references to the financial statements of the Borrower and to Adjusted EBITDA,
Senior Secured Debt, Total Debt, Interest Expense, Consolidated Total Assets and
other such terms shall be deemed to refer to such items of the Borrower and its
Subsidiaries, on a fully consolidated basis. The Borrower shall deliver to the
Lenders at the same time as the delivery of any quarterly or annual financial
statements required pursuant to Section 6.1 or 6.2 hereof, as applicable, (a) a
description in reasonable detail of any material variation between the
application of GAAP employed in the preparation of such statements and the
application of GAAP employed in the preparation of the next preceding quarterly
or annual financial statements, as applicable, and (b) reasonable estimates of
the differences between such statements arising as a consequence thereof. If,
within thirty (30) days after the delivery of the quarterly or annual financial
statements referred to in the immediately preceding sentence, the Majority
Lenders shall object in writing to the Borrower’s determining compliance
hereunder on such basis, (1) calculations for purposes of determining compliance
hereunder shall be made on a basis consistent with those used in the preparation
of the latest financial statements as to which such objection shall not have
been made, or (2) if requested by the Borrower, the Majority Lenders will
negotiate in good faith to amend the covenants herein to give effect to the
changes in GAAP in a manner consistent with this Agreement (and so long as the
Borrower complies in good faith with the provisions of this Section 11.5, no
Default or Event of Default shall occur hereunder solely as a result of such
changes in GAAP).

 

-66-



--------------------------------------------------------------------------------

Section 11.6 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
separate counterparts shall together constitute one and the same instrument.

Section 11.7 Governing Law. This Agreement and the Notes shall be construed in
accordance with and governed by the internal laws of the State of New York
applicable to agreements made and to be performed the State of New York. If any
action or proceeding shall be brought by the Administrative Agent or any Lender
hereunder or under any other Loan Document in order to enforce any right or
remedy under this Agreement or under any Note or any other Loan Document, the
Borrower hereby consents and submits to the jurisdiction of any New York State
or U.S. federal court of competent jurisdiction sitting in the County of New
York on the date of this Agreement. The Borrower hereby agrees that, to the
extent permitted by Applicable Law, service of the summons and complaint and all
other process which may be served in any such suit, action or proceeding may be
effected by mailing by registered mail a copy of such process to the offices of
the Borrower at the address given in Section 11.1 hereof and that personal
service of process shall not be required. Nothing herein shall be construed to
prohibit service of process by any other method permitted by law, or the
bringing of any suit, action or proceeding in any other jurisdiction.

Section 11.8 Severability. To the extent permitted by law, any provision of this
Agreement which is prohibited or unenforceable in any jurisdiction shall be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof in that jurisdiction or affecting
the validity or enforceability of such provision in any other jurisdiction.

Section 11.9 Interest.

(a) In no event shall the amount of interest due or payable hereunder or under
the Notes exceed the maximum rate of interest allowed by Applicable Law, and in
the event any such payment is inadvertently made by the Borrower or
inadvertently received by the Administrative Agent or any Lender, then such
excess sum shall be credited as a payment of principal, unless, if no Event of
Default shall have occurred and be continuing, the Borrower shall notify the
Administrative Agent or such Lender, in writing, that it elects to have such
excess sum returned forthwith. It is the express intent hereof that the Borrower
not pay and the Administrative Agent and the Lenders not receive, directly or
indirectly in any manner whatsoever, interest in excess of that which may
legally be paid by the Borrower under Applicable Law.

(b) Notwithstanding the use by the Lenders of the Base Rate and the LIBOR as
reference rates for the determination of interest on the Loans, the Lenders
shall be under no obligation to obtain funds from any particular source in order
to charge interest to the Borrower at interest rates related to such reference
rates.

 

-67-



--------------------------------------------------------------------------------

Section 11.10 Table of Contents and Headings. The Table of Contents and the
headings of the various subdivisions used in this Agreement are for convenience
only and shall not in any way modify or amend any of the terms or provisions
hereof, nor be used in connection with the interpretation of any provision
hereof.

Section 11.11 Amendment and Waiver.

(a) Neither this Agreement nor any Loan Document nor any term hereof or thereof
may be amended orally, nor may any provision hereof or thereof be waived orally
but only by an instrument in writing signed by or at the written direction of:

(i) except as set forth in (ii) and (iii) below, the Majority Lenders and, in
the case of any amendment, by the Borrower;

(ii) with respect to (A) any increase in the amount of any Lender’s portion of
the Commitments or Commitment Ratios or any extension of any Lender’s
Commitments, (B) any reduction or postponement in interest or fees due hereunder
or the payment thereof to any Lender without a corresponding payment of such
interest or fee amount by the Borrower, (C) (1) any waiver of any Default due to
the failure by the Borrower to pay any sum due to any of the Lenders hereunder
or (2) any reduction in the principal amount of the Loans or the Letter of
Credit Obligations without a corresponding payment, (D) any release of the
Borrower from this Agreement, except in connection with a merger, sale or other
disposition otherwise permitted hereunder (in which case, such release shall
require no further approval by the Lenders), (E) any amendment to the pro rata
treatment of the Lenders set forth in Section 2.10 hereof, (F) any amendment of
this Section 11.11, of the definition of Majority Lenders, or of any Section
herein to the extent that such Section requires action by all Lenders or the
Issuing Banks, (G) any subordination of the Loans in full to any other
Indebtedness, or (H) any extension of a Maturity Date, the affected Lenders and
in the case of an amendment, the Borrower, and, if applicable, the Issuing Banks
(it being understood that, for purposes of this Section 11.11(a)(2), changes to
provisions of the Loan Documents that relate only to one or more of the
Revolving Loans or Incremental Facility Loans shall be deemed to “affect” only
the Lenders holding such Loans); and

(iii) in the case of any amendment to any provision hereunder governing the
rights, obligations, or liabilities of the Administrative Agent in its capacity
as such, the Administrative Agent and by each of the Lenders.

(b) Notwithstanding anything herein to the contrary, the provisions of this
Agreement (excluding the provisions of Section 2.14 hereof) relating to the
Incremental Facility Loans and the Incremental Facility Commitments may be
amended (including without limitation, any such amendment establishing
Incremental Facility Commitments) in a manner not inconsistent with Section 2.14
hereof, pursuant to a written instrument executed among the Borrower, the
Lenders holding an Incremental Facility Commitment and the Administrative Agent,
and any such amendment shall not require the consent of any other party to this
Agreement; provided, however, that such amendment shall not be binding on the
other Lenders until the consent of the applicable Lenders required under
Section 11.11(a) is obtained.

 

-68-



--------------------------------------------------------------------------------

(c) In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all Lenders, if the
consent of Majority Lenders is obtained, but the consent of the other Lenders
whose consent is required is not obtained (any such Lender whose consent is not
obtained being referred to as a “Non-Consenting Lender”), then, at the
Borrower’s request (and at the Borrower’s sole cost and expense), a Replacement
Lender selected by the Borrower and reasonably acceptable to the Administrative
Agent, shall have the right to purchase from such Non-Consenting Lenders, and
such Non-Consenting Lenders agree that they shall, upon the Borrower’s request,
sell and assign to such Person, all of the Revolving Loan Commitments and/or
Incremental Facility Commitments and all outstanding Loans of such
Non-Consenting Lenders for an amount equal to the principal balance of all Loans
held by the Non-Consenting Lenders and all accrued interest and fees and other
amounts due (including without limitation amounts due to such Non-Consenting
Lender pursuant to Section 2.9 hereof) or outstanding to such Non-Consenting
Lender through the date of sale, such purchase and sale to be consummated
pursuant to an executed Assignment and Assumption Agreement substantially in the
form on Exhibit H attached hereto. Upon execution of any Assignment and
Assumption Agreement pursuant to this Section 11.11(c), (i) the Replacement
Lender shall be entitled to vote on any pending waiver, amendment or consent in
lieu of the Non-Consenting Lender replaced by such Replacement Lender, (ii) such
Replacement Lender shall be deemed to be a “Lender” for purposes of this
Agreement and (iii) such Non-Consenting Lender shall cease to be a “Lender” for
purposes of this Agreement and shall no longer have any obligations or rights
hereunder (other than any obligations or rights which according to this
Agreement shall survive the termination of the Revolving Loan Commitments and/or
Incremental Facility Commitments).

Section 11.12 Entire Agreement. Except as otherwise expressly provided herein,
this Agreement, the other Loan Documents and the other documents described or
contemplated herein or therein will embody the entire agreement and
understanding among the parties hereto and thereto and supersede all prior
agreements and understandings relating to the subject matter hereof and thereof.

Section 11.13 Other Relationships; No Fiduciary Relationships. No relationship
created hereunder or under any other Loan Document shall in any way affect the
ability of the Administrative Agent, each Issuing Bank and each Lender to enter
into or maintain business relationships with the Borrower or any Affiliate
thereof beyond the relationships specifically contemplated by this Agreement and
the other Loan Documents. The Borrower agrees that in connection with all
aspects of the transactions contemplated hereby and any communications in
connection therewith, the Borrower, its Subsidiaries and their respective
Affiliates, on the one hand, and the Administrative Agent, the Lenders, the
Issuing Banks and their respective Affiliates, on the other hand, will have a
business relationship that does not create, by implication or otherwise, any
fiduciary duty on the part of the Administrative Agent, any Lender, any Issuing
Bank or any of their respective Affiliates, and no such duty will be deemed to
have arisen in connection with any such transactions or communications.

Section 11.14 Directly or Indirectly. If any provision in this Agreement refers
to any action taken or to be taken by any Person, or which such Person is
prohibited from taking, such provision shall be applicable whether such action
is taken directly or indirectly by such Person, whether or not expressly
specified in such provision.

 

-69-



--------------------------------------------------------------------------------

Section 11.15 Reliance on and Survival of Various Provisions. All covenants,
agreements, statements, representations and warranties made by the Borrower
herein or in any certificate delivered pursuant hereto shall (a) be deemed to
have been relied upon by the Administrative Agent, each of the Lenders and each
Issuing Bank notwithstanding any investigation heretofore or hereafter made by
them and (b) survive the execution and delivery of this Agreement and shall
continue in full force and effect so long as any Loans are outstanding and
unpaid. Any right to indemnification hereunder, including, without limitation,
rights pursuant to Sections 2.9, 2.11, 10.3 and 11.2 hereof, shall survive the
termination of this Agreement and the payment and performance of all
Obligations.

Section 11.16 Senior Debt. The Obligations are intended by the parties hereto to
be senior in right of payment to any Indebtedness of the Borrower that by its
terms is subordinated to any other Indebtedness of the Borrower.

Section 11.17 Obligations. The obligations of the Administrative Agent, each of
the Lenders and each of the Issuing Banks hereunder are several, not joint.

Section 11.18 Confidentiality. The Administrative Agent, the Lenders and the
Issuing Banks shall hold confidentially all non-public and proprietary
information and all other information designated by the Borrower as
confidential, in each case, obtained from the Borrower or its Affiliates
pursuant to the requirements of this Agreement in accordance with their
customary procedures for handling confidential information of this nature and in
accordance with safe and sound lending practices; provided, however, that the
Administrative Agent, the Lenders and the Issuing Banks may make disclosure of
any such information (a) to their examiners, Affiliates, outside auditors,
counsel, consultants, appraisers, other professional advisors and any direct or
indirect contractual counterparty in swap agreements or such counterparty’s
professional advisor in connection with this Agreement or as reasonably required
by any proposed syndicate member or any proposed transferee or participant in
connection with the contemplated transfer of any Note or participation therein
(including, without limitation, any pledgee referred to in Section 11.4(i)
hereof), in each case, so long as any such Person (other than any examiners)
receiving such information is advised of the provisions of this Section 11.18
and agrees to be bound thereby, (b) as required or requested by any governmental
authority or self-regulatory body or representative thereof or in connection
with the enforcement hereof or of any Loan Document or related document or
(c) pursuant to legal process or with respect to any litigation between or among
the Borrower and any of the Administrative Agent, the Lenders or the Issuing
Banks. In no event shall the Administrative Agent, any Lender or any Issuing
Bank be obligated or required to return any materials furnished to it by the
Borrower. The foregoing provisions shall not apply to the Administrative Agent,
any Lender or any Issuing Bank with respect to information that (i) is or
becomes generally available to the public (other than through the Administrative
Agent, such Lender or such Issuing Bank), (ii) is already in the possession of
the Administrative Agent, such Lender or such Issuing Bank on a non-confidential
basis, or (iii) comes into the possession of the Administrative Agent, such
Lender or such Issuing Bank from a source other than the Borrower or its
Affiliates in a manner not known to the Administrative Agent, such Lender or
such Issuing Bank to involve a breach of a duty of confidentiality owing to the
Borrower or its Affiliates.

 

-70-



--------------------------------------------------------------------------------

ARTICLE 12 - WAIVER OF JURY TRIAL

Section 12.1 Waiver of Jury Trial. EACH OF THE BORROWER AND THE ADMINISTRATIVE
AGENT, THE ISSUING BANKS AND THE LENDERS, HEREBY AGREE, TO THE EXTENT PERMITTED
BY LAW, TO WAIVE AND HEREBY WAIVE THE RIGHT TO A TRIAL BY JURY IN ANY COURT AND
IN ANY ACTION OR PROCEEDING OF ANY TYPE IN WHICH THE BORROWER, ANY OF THE
LENDERS, THE ADMINISTRATIVE AGENT, ANY OF THE ISSUING BANKS, OR ANY OF THEIR
RESPECTIVE SUCCESSORS OR ASSIGNS IS A PARTY, AS TO ALL MATTERS AND THINGS
ARISING DIRECTLY OR INDIRECTLY OUT OF THIS AGREEMENT, ANY OF THE NOTES OR THE
OTHER LOAN DOCUMENTS AND THE RELATIONS AMONG THE PARTIES LISTED IN THIS SECTION
12.1. EXCEPT AS PROHIBITED BY LAW, EACH PARTY TO THIS AGREEMENT WAIVES ANY
RIGHTS IT MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION REFERRED TO IN THIS
SECTION, ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY
DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES. EACH PARTY TO THIS
AGREEMENT (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE
ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY LENDER HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY LENDER
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND
(B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND EACH
OTHER LOAN DOCUMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION. THE PROVISIONS OF THIS SECTION HAVE BEEN FULLY
DISCLOSED BY AND TO THE PARTIES AND THE PROVISIONS SHALL BE SUBJECT TO NO
EXCEPTIONS. NO PARTY HAS IN ANY WAY AGREED WITH OR REPRESENTED TO ANY OTHER
PARTY THAT THE PROVISIONS OF THIS SECTION WILL NOT BE FULLY ENFORCED IN ALL
INSTANCES.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-71-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement or caused it
to be executed by their duly authorized officers, all as of the day and year
first above written.

 

BORROWER:   AMERICAN TOWER CORPORATION   By:  

/s/ Edmund DiSanto

  Name:   Edmund DiSanto   Title:   Chief Administrative Officer, General
Counsel & Secretary



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND LENDERS:  

TORONTO DOMINION (TEXAS) LLC,

as Administrative Agent and as a Lender

  By:  

/s/ Ian Murray

  Name:   Ian Murray   Title:   Authorized Signatory  

THE TORONTO DOMINION BANK,

NEW YORK BRANCH, as Issuing Bank

  By:  

/s/ Robyn Zeller

  Name:   Robyn Zeller   Title:   Authorized Signatory



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Syndication

Agent, an Issuing Bank and a Lender

By:  

/s/ Christophe Vohmann

Name:   Christophe Vohmann Title:   Vice President



--------------------------------------------------------------------------------

BANK OF TOKYO-MITSUBISHI UFJ TRUST COMPANY By:  

/s/ Lillian Kim

Name:   Lillian Kim Title:   Vice President



--------------------------------------------------------------------------------

CALYON, New York Branch By:  

/s/ Michael George

Name:   Michael George Title:   Managing Director By:  

/s/ Douglas Roper

Name:   Douglas Roper Title:   Managing Director



--------------------------------------------------------------------------------

CITIBANK, N.A. By:  

/s/ Drew Desky

Name:   Drew Desky Title:   Vice President



--------------------------------------------------------------------------------

CREDIT SUISSE, CAYMAN ISLANDS BRANCH By:  

/s/ Thomas Cantello

Name:   Thomas Cantello Title:   Director By:  

/s/ Shaheen Malik

Name:   Shaheen Malik Title:   Associate



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH By:  

/s/ Yvonne Tilden

Name:   Yvonne Tilden Title:   Vice President By:  

/s/ Ming K. Chu

Name:   Ming K. Chu Title:   Vice President



--------------------------------------------------------------------------------

FORTIS CAPITAL CORP. By:  

/s/ Barbara Nash

Name:   Barbara E. Nash Title:   Managing Director and Group Head By:  

/s/ Rachel Lanava

Name:   Rachel Lanava Title:   Vice President



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION By:  

/s/ Sukanya V. Raj

Name:   Sukanya V. Raj Title:   Vice President and Portfolio Manager



--------------------------------------------------------------------------------

MIZUHO CORPORATE BANK, LTD. By:  

/s/ Raymond Ventura

Name:   Raymond Ventura Title:   Deputy General Manager



--------------------------------------------------------------------------------

MORGAN STANLEY BANK By:  

/s/ Elizabeth Hendricks

Name:   Elizabeth Hendricks Title:   Authorized Signatory



--------------------------------------------------------------------------------

NATIONAL CITY BANK By:  

/s/ Elizabeth Brosky

Name:   Elizabeth Brosky Title:   Vice President



--------------------------------------------------------------------------------

R0YAL BANK OF CANADA By:  

/s/ Ken Klassen

Name:   Ken F. Klassen Title:   Authorized Signatory



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION By:  

/s/ David A. Buck

Name:   David A. Buck Title:   Senior Vice President



--------------------------------------------------------------------------------

THE BANK OF NEW YORK By:  

/s/ Adam Bester

Name:   Adam Bester Title:   Vice President



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA By:  

/s/ Brenda S. Insull

Name:   Brenda S. Insull Title:   Authorized Signatory



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND plc By:  

/s/ Eddie Dec

Name:   Eddie Dec Title:   Senior Vice President, TMT NY



--------------------------------------------------------------------------------

UNION BANK OF CALIFORNIA, N.A. By:  

/s/ Erik Allen

Name:   Erik Allen Title:   Vice President